EXHIBIT 10.1

--------------------------------------------------------------------------------

 

EXECUTION VERSION

 

Published CUSIP Number: 00174HAO

 

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

 

Dated as of November 2, 2005

 

among

 

AMN HEALTHCARE, INC.,

as Borrower,

 

AMN HEALTHCARE SERVICES, INC.,

and

CERTAIN SUBSIDIARIES OF THE BORROWER

FROM TIME TO TIME PARTY HERETO,

as Guarantors,

 

THE SEVERAL LENDERS

FROM TIME TO TIME PARTY HERETO,

 

BANK OF AMERICA, N. A.,

as Administrative Agent,

 

and

 

BANC OF AMERICA SECURITIES LLC,

as Sole Lead Arranger and Sole Book Manager

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION 1 DEFINITIONS    1        1.1      Definitions.    1        1.2     
Computation of Time Periods.    30        1.3      Accounting Terms.    30  
     1.4      Exchange Rates; Currency Equivalents.    31        1.5     
Additional Alternative Currencies.    32        1.6      Change of Currency.   
32        1.7      Letters of Credit.    33        1.8      Rounding.    33
SECTION 2 CREDIT FACILITIES    33        2.1      Revolving Loans.    33       
2.2      Letter of Credit Subfacility.    35        2.3      Swingline Loan
Subfacility of the Revolver.    45        2.4      Tranche B Loan.    46 SECTION
3 OTHER PROVISIONS RELATING TO CREDIT FACILITY    49        3.1      Default
Rate.    49        3.2      Extension and Conversion.    49        3.3     
Prepayments.    50        3.4      Termination and Reduction of Revolving
Committed Amount.    52        3.5      Fees.    53        3.6      Capital
Adequacy.    54        3.7      Limitation on Eurodollar Loans.    55        3.8
     Illegality.    55        3.9      Requirements of Law.    55        3.10
     Treatment of Affected Loans.    56        3.11      Taxes.    57       
3.12      Compensation.    60        3.13      Pro Rata Treatment.    60       
3.14      Sharing of Payments.    61        3.15      Payments, Computations,
Etc.    62        3.16      Evidence of Debt.    64        3.17      Replacement
of Affected Lenders.    64 SECTION 4 GUARANTY    65        4.1      The
Guaranty.    65        4.2      Obligations Unconditional.    66        4.3     
Reinstatement.    67        4.4      Certain Additional Waivers.    67       
4.5      Remedies.    67        4.6      Rights of Contribution.    68       
4.7      Guarantee of Payment; Continuing Guarantee.    69 SECTION 5 CONDITIONS
   69        5.1      Closing Conditions.    69        5.2      Conditions to
all Extensions of Credit.    73 SECTION 6 REPRESENTATIONS AND WARRANTIES    74

 

i



--------------------------------------------------------------------------------

       6.1      Financial Condition; No Internal Control Event.    74        6.2
     No Material Change.    75        6.3      Organization and Good Standing.
   75        6.4      Power; Authorization; Enforceable Obligations.    75  
     6.5      No Conflicts.    75        6.6      No Default.    76        6.7
     Ownership.    76        6.8      Indebtedness.    76        6.9     
Litigation.    76        6.10      Taxes.    77        6.11      Compliance with
Law.    77        6.12      ERISA.    77        6.13      Corporate Structure;
Capital Stock, etc.    78        6.14      Governmental Regulations, Etc.    78
       6.15      Purpose of Loans and Letters of Credit.    78        6.16     
Environmental Matters.    79        6.17      Intellectual Property.    80  
     6.18      Investments.    80        6.19      Business Locations.    80  
     6.20      Disclosure.    80        6.21      No Burdensome Restrictions.   
80        6.22      Brokers’ Fees.    81        6.23      Labor Matters.    81  
     6.24      Nature of Business.    81 SECTION 7 AFFIRMATIVE COVENANTS    81  
     7.1      Information Covenants.    81        7.2      Preservation of
Existence and Franchises.    85        7.3      Books and Records.    86       
7.4      Compliance with Law.    86        7.5      Payment of Taxes and Other
Indebtedness.    86        7.6      Insurance.    86        7.7      Maintenance
of Property.    87        7.8      Performance of Obligations.    87        7.9
     Use of Proceeds.    87        7.10      Audits/Inspections.    87       
7.11      Financial Covenants.    88        7.12      Additional Guarantors.   
88        7.13      Pledged Assets.    89        7.14      Environmental.    90
       7.15      Interest Rate Protection.    90 SECTION 8 NEGATIVE COVENANTS   
90        8.1      Indebtedness.    90        8.2      Liens.    92        8.3
     Nature of Business.    92        8.4      Consolidation, Merger,
Dissolution, etc.    92        8.5      Asset Dispositions.    92

 

ii



--------------------------------------------------------------------------------

       8.6      Investments.    93        8.7      Restricted Payments.    93  
     8.8      Other Indebtedness, etc.    94        8.9      Transactions with
Affiliates.    95        8.10      Organizational Documents; Fiscal Year.    95
       8.11      Limitation on Restricted Actions.    95        8.12     
Ownership of Subsidiaries; Limitations on Parent.    96        8.13      Sale
Leasebacks.    96        8.14      Capital Expenditures.    96        8.15     
No Further Negative Pledges.    97        8.16      Limitation on Foreign
Operations.    97 SECTION 9 EVENTS OF DEFAULT    97        9.1      Events of
Default.    97        9.2      Acceleration; Remedies.    99 SECTION 10 AGENCY
PROVISIONS    100        10.1      Appointment and Authority.    100        10.2
     Rights as a Lender.    101        10.3      Exculpatory Provisions.    101
       10.4      Reliance by Administrative Agent.    102        10.5     
Delegation of Duties.    102        10.6      Resignation of Administrative
Agent.    102        10.7      Non-Reliance on Administrative Agent and Other
Lenders.    103        10.8      No Other Duties, Etc.    104        10.9     
Administrative Agent May File Proofs of Claim.    104        10.10     
Collateral and Guaranty Matters.    105 SECTION 11 MISCELLANEOUS    105       
11.1      Notices.    105        11.2      Right of Set-Off; Adjustments.    106
       11.3      Benefit of Agreement.    107        11.4      No Waiver;
Remedies Cumulative.    109        11.5      Expenses; Indemnification.    110  
     11.6      Amendments, Waivers and Consents.    111        11.7     
Counterparts.    113        11.8      Headings.    114        11.9     
Survival.    114        11.10      Governing Law; Submission to Jurisdiction;
Venue.    114        11.11      Severability.    115        11.12      Entirety.
   115        11.13      Binding Effect; Termination.    115        11.14     
Confidentiality.    115        11.15      Source of Funds.    116        11.16
     Regulation D.    117        11.17      Conflict.    117        11.18     
USA PATRIOT Act Notice.    117

 

iii



--------------------------------------------------------------------------------

SCHEDULES Schedule 1.1A    Consolidated EBITDA Adjustments Schedule 1.1B   
Existing Letters of Credit Schedule 1.1C    Investments Schedule 1.1D   
Existing Liens Schedule 2.1(a)    Lenders Schedule 6.4    Required Consents,
Authorizations, Notices and Filings Schedule 6.10    Taxes Schedule 6.13A   
Corporate Structure Schedule 6.13B    Subsidiaries Schedule 6.17    Intellectual
Property Schedule 6.19(a)    Real Properties Schedule 6.19(b)    Collateral
Locations Schedule 6.19(c)    Chief Executive Offices/Principal Places of
Business Schedule 6.24    Labor Matters Schedule 7.6    Insurance Schedule 8.1
   Indebtedness Schedule 8.9    Affiliate Transactions EXHIBITS
Exhibit 2.1(b)(i)    Form of Notice of Borrowing Exhibit 2.1(e)    Form of
Revolving Note Exhibit 2.3(d)    Form of Swingline Note Exhibit 2.4(f)    Form
of Tranche B Note Exhibit 3.2    Form of Notice of Extension/Conversion
Exhibit 3.11(d)    Form of Tax Exemption Certificate Exhibit 7.1(c)    Form of
Officer’s Compliance Certificate Exhibit 7.12    Form of Joinder Agreement
Exhibit 11.3(b)    Form of Assignment and Assumption

 

4



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of November 2, 2005
(as amended, modified, restated or supplemented from time to time, the “Credit
Agreement”), is by and among AMN HEALTHCARE, INC., a Nevada corporation (the
“Borrower”), AMN HEALTHCARE SERVICES, INC., a Delaware corporation (the
“Parent”), the Subsidiary Guarantors (as defined herein), the Lenders (as
defined herein) and BANK OF AMERICA, N.A., as Administrative Agent for the
Lenders (in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H

 

WHEREAS, the Borrower is party to that certain Amended and Restated Credit
Agreement, dated as of November 16, 2001, (as amended from time to time through
the date hereof, the “Existing Credit Agreement”), among the Parent, the
Borrower, the Subsidiary Guarantors, the lenders party thereto, Bank of America,
N.A., as Agent and General Electric Capital Corporation, as Syndication Agent;

 

WHEREAS, the parties to the Existing Credit Agreement have agreed to amend the
Existing Credit Agreement and for ease of reference have agreed to amend and
restate the Existing Credit Agreement in this Credit Agreement; and

 

WHEREAS, the Borrower, the Parent and the Subsidiary Guarantors have requested,
and the Lenders have agreed, to provide a credit facility to the Borrower in an
aggregate amount of $280,000,000 (the “Credit Facility”) on the terms and
conditions hereinafter set forth.

 

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

SECTION 1

 

DEFINITIONS

 

1.1 Definitions.

 

As used in this Credit Agreement, the following terms shall have the meanings
specified below unless the context otherwise requires:

 

“Acquired Company” means The MHA Group, Inc., a Texas corporation and its
Subsidiaries.

 

“Acquisition”, by any Person, means the acquisition by such Person of all of the
Capital Stock or all or substantially all of the Property of another Person,
whether or not involving a merger or consolidation with such other Person.

 

1



--------------------------------------------------------------------------------

“Acquisition Agreement” means the Acquisition Agreement by and among the Parent,
Cowboy Acquisition Corp., the Acquired Company, James C. Merritt and Joseph E.
Hawkins, dated as of October 5, 2005, as it may be amended on or prior to the
Closing Date.

 

“Adjusted Base Rate” means the Base Rate plus the Applicable Percentage.

 

“Adjusted Eurodollar Rate” means the Eurodollar Rate plus the Applicable
Percentage.

 

“Administrative Agent” shall have the meaning assigned to such term in the
heading hereof, together with any successors or assigns.

 

“Administrative Agent’s Fee Letter” means that certain letter agreement, dated
as of October 3, 2005, between the Administrative Agent and the Borrower, as
amended, modified, restated or supplemented from time to time.

 

“Affiliate” means, with respect to any Person, any other Person (i) directly or
indirectly controlling or controlled by or under direct or indirect common
control with such Person or (ii) directly or indirectly owning or holding ten
percent (10%) or more of the Capital Stock in such Person. For purposes of this
definition, “control” when used with respect to any Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

 

“Alternative Currency” means each of Sterling, Australian Dollars and each other
currency (other than Dollars) that is approved in accordance with Section 1.5.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 

“Applicable Lending Office” means, for each Lender, the office of such Lender
(or of an Affiliate of such Lender) as such Lender may from time to time specify
to the Administrative Agent and the Borrower by written notice as the office by
which its Eurodollar Loans are made and maintained (and, for purposes of
Section 3.11, shall include any office at which its Base Rate Loans are made and
maintained).

 

2



--------------------------------------------------------------------------------

“Applicable Percentage” means, for purposes of calculating the applicable
interest rate for any day for any Loan (other than any Tranche B Loan), the
applicable rate of the Unused Fee for any day for purposes of Section 3.5(a),
the Standby Letter of Credit Fee for any day for purposes of Section 3.5(b)(i)
or the applicable rate of the Trade Letter of Credit Fee for any day for
purposes of Section 3.5(b)(ii), the appropriate applicable percentage
corresponding to the Leverage Ratio in effect as of the most recent Calculation
Date:

 

         

Applicable
Margin

For LIBOR Loans

--------------------------------------------------------------------------------

    Applicable Margin
for Alternate Base
Rate Loans


--------------------------------------------------------------------------------

    For Unused
Fee


--------------------------------------------------------------------------------

    For Standby
Letter of
Credit Fee


--------------------------------------------------------------------------------

    For Trade
Letter of
Credit Fee


--------------------------------------------------------------------------------

 

Pricing
Level

--------------------------------------------------------------------------------

  

Leverage Ratio

--------------------------------------------------------------------------------

   Revolving Credit
Facility


--------------------------------------------------------------------------------

    Revolving Credit
Facility


--------------------------------------------------------------------------------

                   

I

  

Less than or equal to 2.25

   1.50 %   0.50 %   0.375 %   1.50 %   0.75 %

II

  

Less than or equal to 3.00 but greater than 2.25

   1.75 %   0.75 %   0.375 %   1.75 %   0.875 %

III

  

Less than or equal to 3.50 but greater than 3.00

   2.00 %   1.00 %   0.50 %   2.00 %   1.00 %

IV

  

Greater than 3.50

   2.25 %   1.25 %   0.50 %   2.25 %   1.125 %

 

The Applicable Percentages shall be determined and adjusted quarterly on the
date (each a “Calculation Date”) five Business Days after the date by which the
Credit Parties are required to provide the Required Financial Information for
the most recently ended fiscal quarter or fiscal year, as the case may be, of
the Consolidated Parties; provided, however, that (i) the initial Applicable
Percentages shall be based on Pricing Level III (as shown above) and shall
remain at Pricing Level III until the Calculation Date for the fiscal quarter of
the Consolidated Parties ending on December 31, 2005, on and after which time
the Pricing Level shall be determined by the Leverage Ratio as of the last day
of the most recently ended fiscal quarter or fiscal year, as the case may be, of
the Consolidated Parties preceding the applicable Calculation Date and (ii) if
the Credit Parties fail to provide the Required Financial Information to the
Administrative Agent as required for the fiscal quarter or fiscal year, as the
case may be, of the Consolidated Parties preceding the applicable Calculation
Date, the Applicable Percentage from such Calculation Date shall be based on
Pricing Level IV until such time as the Required Financial Information is
provided, whereupon the Pricing Level shall be determined by the Leverage Ratio
as of the last day of the most recently ended fiscal quarter or fiscal year, as
the case may be, of the Consolidated Parties preceding such Calculation Date.
Each Applicable Percentage shall be effective from one Calculation Date until
the next Calculation Date. Any adjustment in the Applicable Percentages shall be
applicable to all existing Loans (other than any Tranche B Loan) and Letters of
Credit as well as any new Loans and Letters of Credit made or issued.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
Issuing Lender, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

 

“Application Period”, in respect of any Asset Disposition, shall have the
meaning assigned to such term in Section 8.5.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

3



--------------------------------------------------------------------------------

“Asset Disposition” means any disposition (including pursuant to a Sale and
Leaseback Transaction) of any or all of the Property (including without
limitation the Capital Stock of a Subsidiary) of the Parent or any Consolidated
Party whether by sale, lease, transfer or otherwise, but other than pursuant to
any casualty or condemnation event.

 

“Asset Disposition Prepayment Event” means, with respect to any Asset
Disposition other than an Excluded Asset Disposition, the failure of the Credit
Parties to apply (or cause to be applied) the Net Cash Proceeds of such Asset
Disposition to Eligible Reinvestments during the Application Period for such
Asset Disposition.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit 11.3(b).

 

“Australian Dollars” and “AUD” mean the lawful currency of Australia.

 

“Auto-Extension Letter of Credit” shall have the meaning assigned to such term
in Section 2.2(b).

 

“Bank of America” means Bank of America, N. A. and its successors.

 

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

 

“Bankruptcy Event” means, with respect to any Person, the occurrence of any of
the following with respect to such Person: (i) a court or governmental agency
having jurisdiction in the premises shall enter a decree or order for relief in
respect of such Person in an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or appointing a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) of such Person or for any substantial part of its Property or ordering
the winding up or liquidation of its affairs; or (ii) there shall be commenced
against such Person an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or any case,
proceeding or other action for the appointment of a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of such Person
or for any substantial part of its Property or for the winding up or liquidation
of its affairs, and such involuntary case or other case, proceeding or other
action shall remain undismissed, undischarged or unbonded for a period of sixty
(60) consecutive days; or (iii) such Person shall commence a voluntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or consent to the entry of an order for relief in an
involuntary case under any such law, or consent to the appointment or taking
possession by a receiver, liquidator, assignee, creditor in possession,
custodian, trustee, sequestrator (or similar official) of such Person or for any
substantial part of its Property or make any general assignment for the benefit
of creditors; or (iv) such Person shall be unable to, or shall admit in writing
its inability to, pay its debts generally as they become due.

 

4



--------------------------------------------------------------------------------

“Base Rate” means, for any day, the rate per annum equal to the higher of
(a) the Federal Funds Rate for such day plus one-half of one percent (0.5%) and
(b) the Prime Rate for such day. Any change in the Base Rate due to a change in
the Prime Rate or the Federal Funds Rate shall be effective on the effective
date of such change in the Prime Rate or Federal Funds Rate.

 

“Base Rate Loan” means (i) any Revolving Loan or Tranche B Term Loan bearing
interest at a rate determined by reference to the Base Rate or (ii) any
Swingline Loan.

 

“Borrower” means the Person identified as such in the heading hereof, together
with any permitted successors and assigns.

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in Charlotte, North Carolina, San Diego, California or New
York, New York are authorized or required by law to close, except that, when
used in connection with a Eurodollar Loan, such day shall also be a day on which
dealings between banks are carried on in Dollar deposits in London, England.

 

“Businesses” shall have the meaning assigned to such term in Section 6.16.

 

“Capital Lease” means, as applied to any Person, any lease of any Property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is required to be accounted for as a capital lease on the balance
sheet of that Person.

 

“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests and (v) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

 

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States

 

5



--------------------------------------------------------------------------------

in which such Person shall have a perfected first priority security interest
(subject to no other Liens) and having, on the date of purchase thereof, a fair
market value of at least 100% of the amount of the repurchase obligations and
(e) Investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940,
as amended, which are administered by reputable financial institutions having
capital of at least $500,000,000 and the portfolios of which are limited to
Investments of the character described in the foregoing subdivisions (a) through
(d).

 

“Change in Control” means any of the following events: (i) any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire (such right, an “option right”), whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of 35%
or more of the equity securities of the Parent entitled to vote for members of
the board of directors or equivalent governing body of the Parent on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right), (ii) the
Parent shall fail to own directly 100% of the outstanding Capital Stock of the
Borrower, or (iii) Continuing Directors shall cease for any reason to constitute
a majority of the members of the board of directors of the Parent then in
office.

 

“Closing Date” means the date hereof.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto, as interpreted by the rules and regulations issued thereunder,
in each case as in effect from time to time. References to sections of the Code
shall be construed also to refer to any successor sections.

 

“Collateral” means a collective reference to all Property with respect to which
Liens in favor of the Administrative Agent are purported to be granted pursuant
to and in accordance with the terms of the Collateral Documents.

 

“Collateral Documents” means a collective reference to the Security Agreement,
the Pledge Agreement and such other documents executed and delivered in
connection with the attachment and perfection of the Administrative Agent’s
security interests and liens arising thereunder, including without limitation,
UCC financing statements and patent and trademark filings.

 

“Commitment” means (i) with respect to each Lender, the Revolving Commitment and
the Tranche B Loan Commitment of such Lender, (ii) with respect to the Issuing
Lender(s), the LOC Commitment and (iii) with respect to the Swingline Lender,
the Swingline Commitment.

 

“Commitment Percentage” means, for any Lender in respect of the Revolving
Commitment and/or the Tranche B Loan Commitment of such Lender, the percentage
identified as such Lender’s

 

6



--------------------------------------------------------------------------------

Commitment Percentage for such Revolving Commitment and/or Tranche B Loan
Commitment on Schedule 2.1(a), as any such percentage may be modified in
connection with any assignment made in accordance with the provisions of
Section 11.3.

 

“Common Stock” means the Common Stock, par value $0.01 per share, of the Parent.

 

“Consolidated Capital Expenditures” means, as of any date for the four fiscal
quarter period ending on such date with respect to the Consolidated Parties on a
consolidated basis, all capital expenditures, as determined in accordance with
GAAP; provided, however, that Consolidated Capital Expenditures shall not
include (i) Eligible Reinvestments made with proceeds of any Involuntary
Disposition and (ii) up to $1,000,000 in capital expenditures related to
additional space for a new Dallas headquarters building for the Acquired
Company.

 

“Consolidated Cash Interest Expense” means, as of any date for the four fiscal
quarter period ending on such date with respect to the Consolidated Parties on a
consolidated basis, interest expense (including the interest component under
Capital Leases and the implied interest component under Synthetic Leases), as
determined in accordance with GAAP, but excluding non-cash components of
interest expense (e.g. amortization of deferred financing fees).

 

“Consolidated Cash Taxes” means, as of any date for the four fiscal quarter
period ending on such date with respect to the Consolidated Parties on a
consolidated basis, the aggregate of all Federal, state and foreign income
taxes, as determined in accordance with GAAP, to the extent the same are paid in
cash.

 

“Consolidated EBITDA” means, as of any date for the four fiscal quarter period
ending on such date with respect to the Consolidated Parties on a consolidated
basis, the sum of (i) Consolidated Net Income, plus (ii) an amount which, in the
determination of Consolidated Net Income, has been deducted for, without
duplication, (A) interest expense, (B) total Federal, state, local and foreign
income, value added and similar taxes, (C) depreciation and amortization expense
and (D) Consolidated Non-Cash Charges, plus (iii) as of each of December 31,
2005, March 31, 2006, June 30, 2006 and September 30, 2006, the Consolidated
EBITDA Adjustment for the four fiscal quarter period ending on such date minus
(iv) Consolidated Non-Cash Gains, all as determined in accordance with GAAP.

 

“Consolidated EBITDA Adjustment” means, as of each of December 31,
2005, March 31, 2006, June 30, 2006 and September 30, 2006, the amount indicated
for such date on Schedule 1.1A.

 

“Consolidated Net Income” means, as of any date for the four fiscal quarter
period ending on such date with respect to the Consolidated Parties on a
consolidated basis, net income (excluding extraordinary items) after interest
expense, income taxes and depreciation and amortization, all as determined in
accordance with GAAP.

 

“Consolidated Net Working Capital” means, as of any date with respect to the
Consolidated Parties on a consolidated basis, an amount equal to (i) current
assets, excluding cash and Cash Equivalents, minus (ii) current liabilities
other than current maturities of long term debt, all as

 

7



--------------------------------------------------------------------------------

determined in accordance with GAAP. Consolidated Net Working Capital as of any
date may be a positive or negative number. Consolidated Net Working Capital
increases when it becomes more positive or less negative and decreases when it
becomes less positive or more negative.

 

“Consolidated Non-Cash Charges” means the non-cash component of any item of
expense (including, without limitation, any stock-based compensation expense
pursuant to FAS 123), extraordinary losses and non-recurring losses other than
(i) to the extent requiring an accrual or reserve for future cash expenses, and
(ii) write-offs of accounts receivable.

 

“Consolidated Non-Cash Gains” means the non-cash component of any extraordinary
gains and non-recurring gains.

 

“Consolidated Parties” means a collective reference to the Borrower and its
Subsidiaries, and “Consolidated Party” means any one of them.

 

“Consolidated Scheduled Funded Debt Payments” means, as of any date for the four
fiscal quarter period ending on such date with respect to the Consolidated
Parties on a consolidated basis, the sum of all scheduled payments of principal
on Funded Indebtedness (including, without limitation Principal Amortization
Payments), as determined in accordance with GAAP. For purposes of this
definition, “scheduled payments of principal” (i) shall be determined without
giving effect to any reduction of such scheduled payments resulting from the
application of any voluntary or mandatory prepayments made during the applicable
period, (ii) shall be deemed to include the implied principal component of
payments due on Capital Leases and Synthetic Leases and (iii) shall not include
any voluntary prepayments or mandatory prepayments required pursuant to
Section 3.3.

 

“Consolidated Total Assets” means, as of any date with respect to the
Consolidated Parties on a consolidated basis, total assets, as determined in
accordance with GAAP.

 

“Continue”, “Continuation”, “Continuing”, and “Continued” shall refer to the
continuation pursuant to Section 3.2 hereof of a Eurodollar Loan from one
Interest Period to the next Interest Period.

 

“Continuing Directors” means during any period of up to 24 consecutive months
commencing after the Closing Date, individuals who at the beginning of such 24
month period were directors of the Parent (together with any new director whose
election by the Parent’s board of directors or whose nomination for election by
the Parent’s shareholders was approved by a vote of at least a majority of the
directors then still in office who either were directors at the beginning of
such period or whose election or nomination for election was previously so
approved).

 

“Convert”, “Conversion”, “Converting” and “Converted” shall refer to a
conversion pursuant to Section 3.2 or Sections 3.7 through 3.12, inclusive, of a
Base Rate Loan into a Eurodollar Loan.

 

“Credit Documents” means a collective reference to this Credit Agreement, the
Notes, the LOC Documents, each Joinder Agreement, the Administrative Agent’s Fee
Letter, the Collateral

 

8



--------------------------------------------------------------------------------

Documents and all other related agreements and documents issued or delivered
hereunder or thereunder or pursuant hereto or thereto (in each case as the same
may be amended, modified, restated, supplemented, extended, renewed or replaced
from time to time), and “Credit Document” means any one of them.

 

“Credit Facility” shall have the meaning assigned to such term in the recitals
hereto.

 

“Credit Parties” means a collective reference to the Borrower and the
Guarantors, and “Credit Party” means any one of them.

 

“Credit Party Obligations” means, without duplication, (i) all of the
obligations of the Credit Parties to the Lenders (including the Issuing
Lender(s) and the Swingline Lender) and the Administrative Agent, whenever
arising, under this Credit Agreement, the Notes, the Collateral Documents or any
of the other Credit Documents (including, but not limited to, any interest
accruing after the occurrence of a Bankruptcy Event with respect to any Credit
Party, regardless of whether such interest is an allowed claim under the
Bankruptcy Code) and (ii) all liabilities and obligations, whenever arising,
owing from the Borrower to any Lender, or any Affiliate of a Lender, arising
under any Hedging Agreement.

 

“Debt Issuance” means the issuance of any Indebtedness for borrowed money by the
Parent or any Consolidated Party.

 

“Debt Issuance Prepayment Event” means the receipt by any Credit Party of Net
Cash Proceeds from any Designated Debt Issuance.

 

“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.

 

“Default Rate” means a per annum rate 2% greater than the rate which would
otherwise be applicable (or if no rate is applicable, whether in respect of
interest, fees or other amounts, then the Adjusted Base Rate plus 2%).

 

“Defaulting Lender” means, at any time, any Lender that, as determined by the
Administrative Agent, (a) has failed to make a Loan or purchase a Participation
Interest required pursuant to the term of this Credit Agreement within one
Business Day of when due, (b) other than as set forth in (a) above, has failed
to pay to the Administrative Agent or any Lender an amount owed by such Lender
pursuant to the terms of this Credit Agreement within one Business Day of when
due, unless such amount is subject to a good faith dispute or (c) has been
deemed insolvent or has become subject to a bankruptcy or insolvency proceeding
or with respect to which (or with respect to any of the assets of which) a
receiver, trustee or similar official has been appointed.

 

“Designated Debt Issuance” means any Debt Issuance pursuant to Section 8.1(h).

 

“Dollar”, “Dollars” and “$” means dollars in lawful currency of the United
States.

 

9



--------------------------------------------------------------------------------

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the Issuing Lender, as the
case may be, at such time on the basis of the Spot Rate (determined in respect
of the most recent Revaluation Date) for the purchase of Dollars with such
Alternative Currency.

 

“Domestic Subsidiary” means any direct or indirect Subsidiary of the Parent
which is incorporated or organized under the laws of any State of the United
States or the District of Columbia.

 

“Eligible Assets” means any assets or any business (or any substantial part
thereof) used or useful in the same or a substantially similar line of business
as the Borrower and its Subsidiaries were engaged in on the Closing Date (or any
reasonable extensions or expansions thereof).

 

“Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; (iii) an
Approved Fund; (iv) with respect to any assignment of a Revolving Commitment,
any other Person (other than a natural person) approved by the Administrative
Agent and, unless an Event of Default has occurred and is continuing at the time
any assignment is effected in accordance with Section 11.3, the Borrower (such
approval by the Administrative Agent or the Borrower not to be unreasonably
withheld or delayed (it being understood that disapproval of a proposed assignee
by the Borrower because an assignment to such assignee may require the Credit
Parties to incur increased costs or pay additional amounts (including Taxes and
Other Taxes) under this Credit Agreement or any other Credit Documents shall be
deemed to be a reasonable exercise of the Borrower’s rights hereunder) and such
approval to be deemed given by the Borrower if no objection is received by the
assigning Lender and the Administrative Agent from the Borrower within two
(2) Business Days after confirmation (such confirmation not to be unreasonably
withheld or delayed) by an Executive Officer of the Borrower of receipt of
notice of such proposed assignment by the assigning Lender); and (v) with
respect to any assignment of the Tranche B Loans, any other Person (other than a
natural person) approved by the Administrative Agent (such approval by the
Administrative agent not to be unreasonably withheld or delayed); provided,
however, that neither the Borrower nor an Affiliate of the Borrower shall
qualify as an Eligible Assignee.

 

“Eligible Reinvestment” means (i) any acquisition (whether or not constituting a
capital expenditure, but not constituting an Acquisition) of Eligible Assets and
(ii) any Permitted Acquisition.

 

“Environmental Laws” means any and all lawful and applicable Federal, state,
local and foreign statutes, laws (including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
the Resource Conservation and Recovery Act of 1976, the Toxic Substances Control
Act, the Water Pollution Control Act, the Clean Air Act and the Hazardous
Materials Transportation Act), regulations, ordinances, rules, judgments,
orders, decrees, permits, concessions, grants, franchises, licenses, agreements
or other governmental restrictions relating to the environment or to emissions,
discharges, releases or threatened releases of pollutants, contaminants,
chemicals, or industrial, toxic or hazardous substances or wastes into the
environment including, without limitation, ambient air, surface water, ground
water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, or handling of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or wastes.

 

10



--------------------------------------------------------------------------------

“Equity Issuance” means any issuance by the Parent or any Consolidated Party to
any Person of (a) shares of its Capital Stock, (b) any shares of its Capital
Stock pursuant to the exercise of options or warrants, (c) any shares of its
Capital Stock pursuant to the conversion of any debt securities to equity or
(d) any options or warrants relating to its Capital Stock. The term “Equity
Issuance” shall not include any Asset Disposition.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto, as interpreted by the rules and regulations
thereunder, all as the same may be in effect from time to time. References to
sections of ERISA shall be construed also to refer to any successor sections.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Parent or any Consolidated Party within the
meaning of Section 414(b) or (c) of the Code (or Section 414(m) or (o) of the
Code for purposes of provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Parent or any Consolidated Party or any ERISA Affiliate from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by the Parent or
any Consolidated Party or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (d) the filing of a
notice of intent to terminate, or the treatment of a Pension Plan amendment as a
termination of a Pension Plan under Section 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Parent or any Consolidated
Party or any ERISA Affiliate.

 

“Eurodollar Loan” means any Loan that bears interest at a rate based upon the
Eurodollar Rate.

 

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Loan, a rate per annum determined by the Administrative Agent pursuant to the
following formula:

 

Eurodollar Rate =

                 Interbank Offered Rate                  1.00 – Eurodollar
Reserve Requirement

 

“Eurodollar Reserve Requirement” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the

 

11



--------------------------------------------------------------------------------

FRB for determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”). The Eurodollar
Rate for each outstanding Eurodollar Loan shall be adjusted automatically as of
the effective date of any change in the Eurodollar Reserve Requirement.

 

“Event of Default” shall have the meaning assigned to such term in Section 9.1.

 

“Excess Cash Flow” means, with respect to any fiscal year period of the
Consolidated Parties on a consolidated basis, an amount equal to
(a) Consolidated EBITDA minus (b) Consolidated Capital Expenditures minus
(c) capital expenditures related to the additional space for a new Dallas
headquarter building for the Acquired Company in an amount not to exceed
$1,000,000 minus (d) Consolidated Cash Interest Expense minus (d) to the extent
not taken into account in the calculation of Excess Cash Flow for any prior
fiscal year, Federal, state and other income taxes accrued or paid (without
duplication) by the Parent and the Consolidated Parties on a consolidated basis
minus (e) Consolidated Scheduled Funded Debt Payments minus (f) increases in
Consolidated Net Working Capital minus (g) the cash amount of all Investments of
the types referred to in clauses (ix) and (xiii) of the definition of “Permitted
Investments” set forth in this Section 1.1 minus (h) to the extent included in
the calculation of Consolidated EBITDA, Extraordinary Receipts applied to
eligible reinvestments pursuant to Section 7.6(b) or as mandatory prepayments of
the Loans pursuant to Section 3.3(b)(iii)(B) plus (i) decreases in Consolidated
Net Working Capital.

 

“Excess Proceeds” shall have the meaning assigned to such term in
Section 7.6(b).

 

“Excluded Asset Disposition” means, with respect to the Parent or any
Consolidated Party, (i) the sale of inventory in the ordinary course of such
Person’s business, (ii) the sale or disposition of machinery and equipment no
longer used or useful in the conduct of such Person’s business, (iii) any Equity
Issuance by such Person, (iv) any Involuntary Disposition by such Person,
(v) any sale, lease, transfer or other disposition of Property by such Person to
a Credit Party other than the Parent, provided that the Credit Parties shall
cause to be executed and delivered such documents, instruments and certificates
as the Administrative Agent may reasonably request so as to cause the Credit
Parties to be in compliance with the terms of Section 7.13 after giving effect
to such transaction and (vi) subject to the terms of Section 8.6 and the
definition of “Permitted Investments” set forth in this Section 1.1, any sale,
lease, transfer or other disposition of Property by such Person to a
Consolidated Party that is not a Credit Party.

 

“Excluded Equity Issuance” means (i) any Equity Issuance by any Consolidated
Party to any Credit Party, (ii) any Equity Issuance by the Parent to the seller
of a business acquired in a Permitted Acquisition or (iii) any Equity Issuance
by the Parent the proceeds of which are used to finance a Permitted Acquisition.

 

“Excluded Property” means with respect to any Credit Party, including any Person
that becomes a Credit Party after the Closing Date as contemplated by
Section 7.12, (i) any owned or leased real or personal Property of such Credit
Party which is located outside of the United States, (ii) any owned real
Property of such Credit Party which has a net book value of less than

 

12



--------------------------------------------------------------------------------

$100,000, provided that the aggregate net book value of all real Property of all
of the Credit Parties excluded pursuant to this clause (ii) shall not exceed
$500,000, (iii) any leased real Property of such Credit Party, (iv) any leased
personal Property of such Credit Party, (v) any personal Property of such Credit
Party (including, without limitation, motor vehicles) in respect of which
perfection of a Lien is not either (A) governed by the Uniform Commercial Code
or (B) effected by appropriate evidence of the Lien being filed in either the
United States Copyright Office or the United States Patent and Trademark Office,
and (vi) any Property of such Credit Party which, subject to the terms of
Section 8.11 and Section 8.15, is subject to a Lien of the type described in
clause (vii) of the definition of “Permitted Liens” set forth in Section 1.1
pursuant to documents which prohibit such Credit Party from granting any other
Liens in such Property.

 

“Executive Officer” of any Person means any of the chief executive officer,
chief operating officer, president, chief financial officer or treasurer of such
Person.

 

“Existing Credit Agreement” shall have the meaning assigned to such term in the
recitals hereto.

 

“Existing Letters of Credit” means each of the letters of credit described by
date of issuance, amount, purpose and the date of expiry on Schedule 1.1B.

 

“Extraordinary Receipts” means any cash received by or paid to or for the
account of any Person other than in the ordinary course of business, including,
without limitation, tax refunds, pension plan reversions, proceeds of insurance
(including Excess Proceeds from Involuntary Dispositions but excluding proceeds
of business interruption insurance to the extent such proceeds constitute
compensation for lost earnings and proceeds from reinsurance received in the
ordinary course of business), condemnation awards (and payments in lieu thereof
including Excess Proceeds from Involuntary Dispositions), indemnity payments,
purchase price adjustments received in connection with any purchase agreement or
other similar agreement and payments in respect of judgments or settlements of
claims, litigation or proceedings; provided, however, that Extraordinary
Receipts shall not include (i) cash receipts received from proceeds of
insurance, condemnation awards (or payments in lieu thereof), indemnity payments
or payments in respect of judgments or settlements of claims, litigation or
proceedings to the extent that such proceeds, awards or payments are received by
any Person in respect of any third party claim against or loss by such Person
and promptly applied to pay (or to reimburse such Person for its prior payment
of) such claim or loss and the costs and expenses of such Person with respect
thereto and (ii) tax refunds to the extent such amounts are applied by any
Consolidated Party to future tax liabilities.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate charged to the Administrative
Agent (in its individual capacity) on such day on such transactions as
determined by the Administrative Agent.

 

13



--------------------------------------------------------------------------------

“Fees” means all fees payable pursuant to Section 3.5.

 

“Fixed Charge Coverage Ratio” means, as of the end of any fiscal quarter of the
Consolidated Parties for the four fiscal quarter period ending on such date with
respect to the Consolidated Parties on a consolidated basis, the ratio of
(a) the sum of (i) Consolidated EBITDA for such period minus (ii) Consolidated
Capital Expenditures for such period minus (iii) Consolidated Cash Taxes for
such period to (b) the sum of (i) Consolidated Cash Interest Expense for such
period plus (ii) Consolidated Scheduled Funded Debt Payments for such period
(other than Consolidated Scheduled Funded Debt Payments for any period prior to
the Closing Date).

 

“Foreign Subsidiary” means any direct or indirect Subsidiary of the Parent which
is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fully Satisfied” means, with respect to the Credit Party Obligations as of any
date, that, as of such date, (a) all principal of and interest accrued to such
date which constitute Credit Party Obligations shall have been paid in full in
cash, (b) all fees, expenses and other amounts then due and payable which
constitute Credit Party Obligations shall have been paid in cash, (c) all
outstanding Letters of Credit shall have been (i) terminated, (ii) fully Cash
Collateralized or (iii) secured by one or more letters of credit on terms and
conditions, and with one or more financial institutions, reasonably satisfactory
to the Issuing Lender and (d) the Commitments shall have been expired or
terminated in full.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funded Indebtedness” means, with respect to any Person, without duplication,
(a) all Indebtedness of such Person other than Indebtedness of the types
referred to in clauses (e), (f), (g), (i) and (m) of the definition of
“Indebtedness” set forth in this Section 1.1, (b) all Funded Indebtedness of
others of the type referred to in clause (a) above secured by (or for which the
holder of such Funded Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on, or payable out of the proceeds of
production from, Property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed (or, if less, the aggregate net
book value of all Property securing such Funded Indebtedness of others), (c) all
Guaranty Obligations of such Person with respect to Funded Indebtedness of the
type referred to in clause (a) above of another Person and (d) Funded
Indebtedness of the type referred to in clause (a) above of any partnership or
unincorporated joint venture in which such Person is a general partner or a
joint venturer to the extent that such Funded Indebtedness is recourse to such
Person.

 

14



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3 (except,
in respect of Synthetic Leases, as otherwise treated herein).

 

“Governmental Authority” means any Federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.

 

“Guarantors” means a collective reference to the Parent and each of the
Subsidiary Guarantors, together with their successors and permitted assigns, and
“Guarantor” means any one of them.

 

“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations of such Person (other than endorsements in the ordinary course
of business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including without limitation any obligation,
whether or not contingent, (i) to purchase any such Indebtedness or any Property
constituting security therefor, (ii) to advance or provide funds or other
support for the payment or purchase of any such Indebtedness or to maintain
working capital, solvency or other balance sheet condition of such other Person
(including without limitation keep well agreements, maintenance agreements,
comfort letters or similar agreements or arrangements) for the benefit of any
holder of Indebtedness of such other Person, (iii) to lease or purchase
Property, securities or services primarily for the purpose of assuring the
holder of such Indebtedness, or (iv) to otherwise assure or hold harmless the
holder of such Indebtedness against loss in respect thereof. The amount of any
Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness actually guaranteed by
such Guaranty Obligation.

 

“Hedging Agreements” means any interest rate protection agreement or foreign
currency exchange agreement.

 

“Indebtedness” means, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to Property
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations of such Person issued or assumed as the deferred
purchase price of Property or services purchased by such Person (other than
trade debt incurred in the ordinary course of business) which would appear as
liabilities on a balance sheet of such Person, (e) all obligations of such
Person under take-or-pay or similar arrangements or under commodities
agreements, (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
Property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (g) all Guaranty Obligations of such Person
with respect to Indebtedness of another Person, (h) the implied principal
component of all obligations of such Person under Capital Leases, (i) all
obligations of such Person under Hedging Agreements, (j) the maximum amount of
all performance and standby

 

15



--------------------------------------------------------------------------------

letters of credit issued or bankers’ acceptances facilities created for the
account of such Person and, without duplication, all drafts drawn thereunder (to
the extent unreimbursed), (k) all preferred Capital Stock issued by such Person
and which by the terms thereof could be (at the request of the holders thereof
or otherwise) subject to mandatory sinking fund payments, redemption or other
acceleration (other than as a result of a Change in Control or an Asset
Disposition that does not in fact result in a redemption of such preferred
Capital Stock) at any time prior to the Maturity Date, (l) the principal portion
of all obligations of such Person under Synthetic Leases, (m) the Indebtedness
of any partnership or unincorporated joint venture in which such Person is a
general partner or a joint venturer to the extent that such Indebtedness is
recourse to such Person and (n) the aggregate amount of uncollected accounts
receivable of such Person subject at such time to a sale of receivables (or
similar transaction) regardless of whether such transaction is effected without
recourse to such Person or in a manner that would not be reflected on the
balance sheet of such Person in accordance with GAAP.

 

“Indemnified Party” shall have the meaning assigned to such term in
Section 11.5(b).

 

“Interbank Offered Rate” means, for any Interest Period, the rate per annum
equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published
by Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 A.M., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Interbank Offered Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Loan being made, Continued or
Converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 A.M. (London
time) two Business Days prior to the commencement of such Interest Period.

 

“Interest Payment Date” means (a) as to Base Rate Loans (including Swingline
Loans which are Base Rate Loans), each March 31, June 30, September 30 and
December 31, the date of repayment of principal of such Loan and the Maturity
Date, and (b) as to Eurodollar Loans, the last day of each applicable Interest
Period, the date of repayment of principal of such Loan and the Maturity Date,
and in addition where the applicable Interest Period for a Eurodollar Loan is
greater than three months, then also the date three months from the beginning of
the Interest Period and each three months thereafter.

 

“Interest Period” means, as to Eurodollar Loans, a period of one, two, three,
six, nine or twelve months’ duration (subject to availability by all Lenders
with respect to a period of nine or twelve months’ duration), as the Borrower
may elect, commencing, in each case, on the date of the borrowing (including
continuations and conversions thereof); provided, however, (a) if any Interest
Period would end on a day which is not a Business Day, such Interest Period
shall be extended to the next succeeding Business Day (except that where the
next succeeding Business Day falls in the next succeeding calendar month, then
on the next preceding Business Day), (b) no Interest Period

 

16



--------------------------------------------------------------------------------

shall extend beyond the Maturity Date and (c) where an Interest Period begins on
a day for which there is no numerically corresponding day in the calendar month
in which the Interest Period is to end, such Interest Period shall end on the
last Business Day of such calendar month.

 

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Borrower’s
internal controls over financial reporting, in each case as described in the
Securities Laws.

 

“Investment” in any Person means (a) the acquisition (whether for cash,
property, services, assumption of Indebtedness, securities or otherwise) of
assets (other than equipment, inventory and supplies in the ordinary course of
business and other than any acquisition of assets constituting a Consolidated
Capital Expenditure), Capital Stock, bonds, notes, debentures, partnership,
joint ventures or other ownership interests or other securities of such other
Person or (b) any deposit with, or advance, loan or other extension of credit
to, such Person (other than deposits made in connection with the purchase of
equipment inventory, services, leases or supplies in the ordinary course of
business) or (c) any other capital contribution to or investment in such Person,
including, without limitation, any Guaranty Obligations (including any support
for a letter of credit issued on behalf of such Person) incurred for the benefit
of such Person and any Asset Disposition to such Person for consideration less
than the fair market value of the Property disposed in such transaction, but
excluding any Restricted Payment to such Person. Investments which are capital
contributions or purchases of Capital Stock which have a right to participate in
the profits of the issuer thereof shall be valued at the amount actually
contributed or paid to purchase such Capital Stock as of the date of such
contribution or payment. Investments which are loans, advances, extensions of
credit or Guaranty Obligations shall be valued at the principal amount of such
loan, advance or extension of credit outstanding as of the date of determination
or, as applicable, the principal amount of the loan or advance outstanding as of
the date of determination actually guaranteed by such Guaranty Obligation.

 

“Involuntary Disposition” shall have the meaning assigned to such term in
Section 7.6(b).

 

“Issuing Lender” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

“Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit 7.12 hereto, executed and delivered by a new Guarantor in accordance
with the provisions of Section 7.12.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“Lender” means any of the Persons identified as a “Lender” on the signature
pages hereto, and any Person which may become a Lender by way of assignment in
accordance with the terms hereof, together with their successors and permitted
assigns.

 

“Lending Party” shall have the meaning assigned to such term in Section 11.14.

 

17



--------------------------------------------------------------------------------

“Letter of Credit” means any standby or trade letter of credit issued by the
applicable Issuing Lender for the account of the Borrower in accordance with the
terms of Section 2.2.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Issuing Lender.

 

“Letter of Credit Expiration Date” means the day that is fifteen days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

 

“Leverage Ratio” means, as of the end of any fiscal quarter of the Consolidated
Parties for the four fiscal quarter period ending on such date with respect to
the Consolidated Parties on a consolidated basis, the ratio of (a) Funded
Indebtedness of the Consolidated Parties on a consolidated basis on the last day
of such period to (b) Consolidated EBITDA for such period.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
as adopted and in effect in the relevant jurisdiction or other similar recording
or notice statute, and any lease in the nature thereof).

 

“Loan” or “Loans” means the Revolving Loans or the Tranche B Loans (or a portion
of any Revolving Loan or Tranche B Loan bearing interest at the Adjusted Base
Rate or the Adjusted Eurodollar Rate and referred to as a Base Rate Loan or a
Eurodollar Loan) and/or the Swingline Loans, individually or collectively, as
appropriate.

 

“LOC Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Loan.

 

“LOC Commitment” means the commitment of the Issuing Lender(s) to issue Letters
of Credit in an aggregate face amount at any time outstanding (together with the
amounts of any unreimbursed drawings thereon) of up to the LOC Committed Amount.

 

“LOC Committed Amount” shall have the meaning assigned to such term in
Section 2.2.

 

“LOC Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“LOC Documents” means, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any Letter of Credit Application therefor, and any agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (i) the rights and
obligations of the parties concerned or at risk or (ii) any collateral security
for such obligations.

 

18



--------------------------------------------------------------------------------

“LOC Obligations” means, at any time, the sum of (i) the maximum amount which
is, or at any time thereafter may become, available to be drawn under Letters of
Credit then outstanding, assuming compliance with all requirements for drawings
referred to in such Letters of Credit plus (ii) the aggregate amount of all
drawings under Letters of Credit honored by the Issuing Lender(s) but not
theretofore reimbursed by the Borrower. For purposes of computing the amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.7. For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP98 (International Standby Practice), such
Letter of Credit shall be deemed to be “outstanding” in the amount so remaining
available to be drawn.

 

“Material Adverse Effect” means a material adverse effect on (i) the condition
(financial or otherwise), operations, business, assets, liabilities or prospects
of the Parent and the Consolidated Parties taken as a whole, (ii) the ability of
any Credit Party to perform any material obligation under the Credit Documents
to which it is a party or (iii) the material rights and remedies of the
Administrative Agent and the Lenders under the Credit Documents.

 

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Laws, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.

 

“Maturity Date” means (i) with respect to the Revolving Loans, November 2, 2010
and (ii) with respect to the Tranche B Loans, November 2, 2011.

 

“MHA Acquisition” means the Acquisition of the Acquired Company pursuant to the
Acquisition Agreement.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Parent or any Consolidated Party or
any ERISA Affiliate makes or is obligated to make contributions, or during the
five plan years preceding an applicable date, has made or been obligated to make
contributions.

 

“Multiple Employer Plan” means a Pension Plan (other than a Multiemployer Plan)
which the Parent or any Consolidated Party or any ERISA Affiliate are
contributing sponsors.

 

“Net Cash Proceeds” means the aggregate proceeds paid in cash or Cash
Equivalents received by the Parent or any Consolidated Party in respect of any
Asset Disposition, Equity Issuance, Designated Debt Issuance, Extraordinary
Receipts or Involuntary Disposition, net of (a) direct costs (including, without
limitation, legal, accounting, consulting and investment banking fees, and sales
commissions), (b) taxes paid or payable as a result thereof and (c) the amount
of liabilities, if any, which are required to be repaid concurrently and in
connection with the consummation of such Asset Disposition, Equity Issuance,
Designated Debt Issuance,

 

19



--------------------------------------------------------------------------------

Extraordinary Receipts or Involuntary Disposition out of the proceeds thereof;
it being understood that “Net Cash Proceeds” shall include, without limitation,
any cash or Cash Equivalents received upon the sale or other disposition of any
non-cash consideration received by the Parent or any Consolidated Party in any
Asset Disposition, Equity Issuance, Designated Debt Issuance, Extraordinary
Receipts or Involuntary Disposition.

 

“Non-Extension Notice Date” shall have the meaning assigned to such term in
Section 2.2(b).

 

“Note” or “Notes” means the Revolving Notes, the Tranche B Notes and/or the
Swingline Note, individually or collectively, as appropriate.

 

“Notice of Borrowing” means a written notice of borrowing in substantially the
form of Exhibit 2.1(b)(i), as required by Section 2.1(b)(i) or Section 2.4(b).

 

“Notice of Extension/Conversion” means the written notice of extension or
conversion in substantially the form of Exhibit 3.2, as required by Section 3.2.

 

“Operating Lease” means, as applied to any Person, any lease (including, without
limitation, leases which may be terminated by the lessee at any time) of any
Property (whether real, personal or mixed) which is not a Capital Lease other
than any such lease in which that Person is the lessor.

 

“Other Taxes” shall have the meaning assigned to such term in Section 3.11(b).

 

“Parent” means the Person identified as such in the heading hereof, together
with any permitted successors and assigns.

 

“Participation Interest” means a purchase by a Lender of a participation in
Letters of Credit or LOC Obligations as provided in Section 2.2, in Swingline
Loans as provided in Section 2.3(b)(iii) or in any Loans as provided in
Section 3.14.

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any successor thereof.

 

“Pension Plan” means any Plan, other than a Multiemployer Plan, that is subject
to Title IV of ERISA and is sponsored or maintained by the Parent or any
Consolidated Party or any ERISA Affiliate or to which the Parent or any
Consolidated Party or any ERISA Affiliate contributes or has an obligation to
contribute, or in the case of a Multiple Employer Plan or other plan described
in Section 4064(a) of ERISA, has made contributions at any time during the
immediately preceding five plan years.

 

“Permitted Acquisition” means (i) the MHA Acquisition on the Closing Date and
(ii) any other Acquisition by the Borrower or any Subsidiary of the Borrower,
provided that (a) the Property acquired (or the Property of the Person acquired)
in such Acquisition (x) is used or useful in the same or a similar line of
business as the Borrower and its Subsidiaries were engaged in on the Closing
Date (or any reasonable extensions or expansions thereof) and (y) has earnings

 

20



--------------------------------------------------------------------------------

before interest, taxes, depreciation and amortization for the prior four fiscal
quarters in an amount greater than $0, (b) the Administrative Agent shall have
received all items in respect of the Capital Stock or Property acquired in such
Acquisition required to be delivered by the terms of Section 7.12 and/or
Section 7.13, (c) in the case of an Acquisition of the Capital Stock of another
Person, the board of directors (or other comparable governing body) of such
other Person shall have duly approved such Acquisition, (d) the Borrower shall
have delivered to the Administrative Agent a Pro Forma Compliance Certificate
demonstrating that, upon giving effect to such Acquisition on a Pro Forma Basis,
no Default or Event of Default would exist as the result of a violation of
Section 7.11(a) or Section 7.11(b), (e) the representations and warranties made
by the Credit Parties in any Credit Document shall be true and correct in all
material respects at and as if made as of the date of such Acquisition (after
giving effect thereto) except to the extent such representations and warranties
expressly relate to an earlier date, (f) if such transaction involves the
purchase of an interest in a partnership between the Borrower (or a Subsidiary
of the Borrower) as a general partner and entities unaffiliated with the
Borrower or such Subsidiary as the other partners, such transaction shall be
effected by having such equity interest acquired by a holding company directly
or indirectly wholly-owned by the Borrower newly formed for the sole purpose of
effecting such transaction and (g) the total Qualifying Consideration for all
such Acquisitions (other than the MHA Acquisition) occurring after the Closing
Date shall not exceed $175,000,000; provided, further, however, prior to and
after giving effect to all Permitted Acquisitions, on a pro forma basis, the
Unused Revolving Committed Amount shall not be less than $20,000,000.

 

“Permitted Asset Disposition” means (i) any Asset Disposition permitted by
Section 8.5 and (ii) any Excluded Asset Disposition.

 

“Permitted Investments” means Investments which are (i) cash and Cash
Equivalents; (ii) accounts receivable created, acquired or made by the Parent or
any Consolidated Party in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms; (iii) Investments
consisting of Capital Stock, obligations, securities or other property received
by the Parent or any Consolidated Party in settlement of accounts receivable
(created in the ordinary course of business) from bankrupt obligors or in
connection with a work-out or reorganization; (iv) Investments existing as of
the Closing Date and set forth in Schedule 1.1C; (v) rental deposits made for
the benefit of officers, employees or agents; (vi) advances or loans to
directors, officers, employees, agents, customers or suppliers that do not
exceed $500,000 in the aggregate at any one time outstanding; (vii) loans to
employees to finance the purchase of newly issued or treasury Capital Stock in
the Parent; (viii) Investments in any Credit Party other than the Parent;
(ix) Investments in Foreign Subsidiaries in an aggregate amount not to exceed
$20,000,000; (x) to the extent constituting Investments, transactions permitted
under Section 8.7; (xi) Permitted Acquisitions; (xii) Investments not
constituting cash or Cash Equivalents received as consideration for any Asset
Disposition permitted under Section 8.5; and (xiii) other Investments not to
exceed $35,000,000 (less the aggregate amount of Investments of the type set
forth in clause (ix) above) in the aggregate at any time outstanding.

 

“Permitted Liens” means:

 

(i) Liens in favor of the Administrative Agent to secure the Credit Party
Obligations;

 

21



--------------------------------------------------------------------------------

(ii) Liens (other than Liens created or imposed under ERISA) for taxes,
assessments or governmental charges or levies not yet due or Liens for taxes
being contested in good faith by appropriate proceedings for which adequate
reserves determined in accordance with GAAP have been established (and as to
which the Property subject to any such Lien is not yet subject to foreclosure,
sale or loss on account thereof);

 

(iii) statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the ordinary course
of business, provided that such Liens (a) secure only amounts not yet due and
payable or, if due and payable, are either unfiled and no other action has been
taken to enforce the same or (b) are being contested in good faith by
appropriate proceedings for which adequate reserves determined in accordance
with GAAP have been established (and as to which the Property subject to any
such Lien is not yet subject to foreclosure, sale or loss on account thereof);

 

(iv) Liens (other than Liens created or imposed under ERISA) incurred or
deposits made by the Parent or any Consolidated Party in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security, or to secure the performance of tenders,
statutory obligations, bids, leases, contracts, performance and return-of-money
bonds and other similar obligations (exclusive of obligations for the payment of
borrowed money);

 

(v) Liens in connection with attachments or judgments (including judgment or
appeal bonds); provided that the judgments secured shall, within 30 days after
the entry thereof, have been discharged or execution thereof stayed pending
appeal, or shall have been discharged within 30 days after the expiration of any
such stay;

 

(vi) easements, rights-of-way, licenses, covenants, restrictions (including
zoning restrictions), minor defects or irregularities in title and other similar
charges or encumbrances, in the aggregate, not, in any material respect,
impairing the use of the encumbered Property in the operations of the
Consolidated Parties;

 

(vii) Liens on Property of any Person securing purchase money Indebtedness
(including Capital Leases and Synthetic Leases) of such Person permitted under
Section 8.1(c); provided that any such Lien attaches to such Property
concurrently with or within 90 days after the acquisition thereof;

 

(viii) Liens securing Indebtedness permitted by Section 8.1(g);

 

(ix) leases or subleases granted to others not interfering in any material
respect with the business of the Parent or any Consolidated Party;

 

(x) any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Credit Agreement;

 

22



--------------------------------------------------------------------------------

(xi) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

 

(xii) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 8.6;

 

(xiii) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;

 

(xiv) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;

 

(xv) Liens of sellers of goods to the Borrower and any of its Subsidiaries
arising under Article 2 of the Uniform Commercial Code or similar provisions of
applicable law in the ordinary course of business, covering only the goods sold
and securing only the unpaid purchase price for such goods and related expenses;
and

 

(xvi) Liens existing as of the Closing Date and set forth on Schedule 1.1D;
provided that (a) no such Lien shall at any time be extended to or cover any
Property other than the Property subject thereto on the Closing Date and (b) the
principal amount of the Indebtedness secured by such Liens shall not be
increased.

 

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated) or any Governmental Authority.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Parent or any Consolidated Party or,
with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any ERISA Affiliate.

 

“Pledge Agreement” means the Second Amended and Restated Pledge Agreement dated
as of the Closing Date, executed in favor of the Administrative Agent by each of
the Credit Parties, as amended, modified, restated or supplemented from time to
time.

 

“Prime Rate” means the per annum rate of interest established from time to time
by Bank of America as its prime rate. The Prime Rate is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in the Prime Rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.

 

“Principal Amortization Payment” means a principal payment on the Tranche B
Loans as set forth in Section 2.4(d).

 

23



--------------------------------------------------------------------------------

“Principal Office” means the principal office of Bank of America, presently
located at Charlotte, North Carolina.

 

“Pro Forma Basis” means, for purposes of calculating (utilizing the principles
set forth in the second paragraph of Section 1.3), in respect of a proposed
transaction, compliance with each of the financial covenants set forth in
Section 7.11(a) and Section 7.11(b), that such transaction shall be deemed to
have occurred as of the first day of the four fiscal-quarter period ending as of
the most recent fiscal quarter end preceding the date of such transaction with
respect to which the Administrative Agent has received the Required Financial
Information (such period in respect of any transaction being referred to in this
definition as the “Pro Forma Period” for such transaction). As used herein,
“transaction” shall mean (i) any Asset disposition or (ii) any Acquisition as
referred to in the definition of “Permitted Acquisition” set forth in this
Section 1.1. In connection with any calculation of the Leverage Ratio and the
Fixed Charge Coverage Ratio upon giving effect to a transaction on a Pro Forma
Basis:

 

(a) for purposes of any such calculation in respect of any Asset Disposition,
(i) income statement items (whether positive or negative) and capital
expenditures attributable to the Property disposed of shall be excluded and
(ii) any Indebtedness which is retired in connection with such transaction shall
be excluded and deemed to have been retired as of the first day of the
applicable period; and

 

(b) for purposes of any such calculation in respect of any Acquisition as
referred to in the definition of “Permitted Acquisition” set forth in this
Section 1.1, (i) any Indebtedness incurred by any Consolidated Party in
connection with such transaction (A) shall be deemed to have been incurred as of
the first day of the applicable period and (B) if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination, (ii) income statement items (whether positive or
negative) attributable to the Person or Property acquired shall be included
beginning as of the first day of the applicable period; provided, however, that
income statement items attributable to such Person or Property shall not be
included in any calculation of Consolidated Net Income or Consolidated EBITDA
unless the applicable income statement for such Person or Property is a
Qualifying Financial Statement which shall have been delivered to the
Administrative Agent, and (iii) pro forma adjustments may be included to the
extent that such adjustments (A) are made in the good faith judgment of the
management of the Consolidated Parties and (B) give effect to events that are
(1) directly attributable to such transaction, (2) expected to have a continuing
impact on the Consolidated Parties, (3) verifiable and supportable and
(4) realizable within 180 days following the consummation of the related
Acquisition (or later if such additional time is acceptable to the
Administrative Agent).

 

“Pro Forma Compliance Certificate” means a certificate of an Executive Officer
of the Borrower delivered to the Administrative Agent in connection with (i) any
Asset Disposition or (ii) any Acquisition as referred to in the definition of
“Permitted Acquisition” set forth in this Section 1.1, as applicable, containing
reasonably detailed calculations, upon giving effect to the

 

24



--------------------------------------------------------------------------------

applicable transaction on a Pro Forma Basis, of (a) the Leverage Ratio and the
Fixed Charge Coverage Ratio as of the most recent fiscal quarter end preceding
the date of the applicable transaction with respect to which the Administrative
Agent shall have received the Required Financial Information and (b) in the case
of any Acquisition, Consolidated EBITDA for the four fiscal-quarter period
ending as of the most recent fiscal quarter end preceding the date of such
transaction with respect to which the Administrative Agent has received the
Required Financial Information (such calculations of Consolidated EBITDA to
include a break-down in reasonable detail of any pro forma adjustments).

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

“Qualifying Consideration” shall mean, with respect to any Acquisition, all cash
consideration paid by the Parent and the Consolidated Parties, other than
consideration consisting of (A) Capital Stock of the Parent issued to the seller
of the Capital Stock or Property acquired in such Acquisition, (B) the proceeds
of any Equity Issuance by the Parent consummated in connection with and for the
purpose of financing such Acquisition, (C) the proceeds of Subordinated
Indebtedness issued by the Borrower pursuant to Section 8.1(f) and (D) the
principal amount of any assumed Indebtedness.

 

“Qualifying Financial Statements” means, in respect of the Person or Property
acquired in any Acquisition, a consolidated balance sheet and income statement
of such Person or Property as of, and for the four quarter period ending on, the
last day of the most recently ended fiscal year of such Person or Property
preceding the date of such Acquisition, which financial statements either
(i) shall have been audited by independent certified public accountants of
recognized national standing reasonably acceptable to the Administrative Agent
and whose opinion shall be to the effect that such financial statements have
been prepared in accordance with generally accepted accounting principles in the
United States and shall not be limited as to the scope of the audit or qualified
as to the status of the Person or Property acquired as a going concern or any
other material qualifications or exceptions or (ii) shall be reasonably
acceptable to the Administrative Agent.

 

“Real Properties” shall have the meaning assigned to such term in Section 6.16.

 

“Register” shall have the meaning assigned to such term in Section 11.3(c).

 

“Regulation D, T, U, or X” means Regulation D, T, U or X, respectively, of the
Board of Governors of the Federal Reserve System as from time to time in effect
and any successor to all or a portion thereof.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the notice requirement has been
waived by regulation.

 

25



--------------------------------------------------------------------------------

“Required Financial Information” means (i) the financial statements of the
Consolidated Parties required to be delivered pursuant to Section 7.1(a) or
(b) for the most recently completed fiscal period or quarter end, and (ii) the
certificate of an Executive Officer of the Borrower required by Section 7.1(c)
to be delivered with the financial statements described in clause (i) above.

 

“Requirement of Law” means, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or to which any of its material property is subject.

 

“Requisite Lenders” means, at any time, Lenders (other than Defaulting Lenders)
holding in the aggregate at least a majority of (i) the Revolving Commitments
(and Participation Interests therein) and the outstanding Tranche B Loans (and
Participation Interests therein) or (ii) if the Revolving Commitments have been
terminated, the outstanding Revolving Loans, Tranche B Loans, LOC Obligations
and Participation Interests (including the Participation Interests of the
applicable Issuing Lender in any Letters of Credit issued by such Issuing Lender
and the Participation Interests of the Swingline Lender in any Swingline Loans).

 

“Restricted Payment” by the Parent or any Consolidated Party means (i) any
dividend or other payment or distribution, direct or indirect, on account of any
shares of any class of Capital Stock of such Person, now or hereafter
outstanding (including without limitation any payment in connection with any
dissolution, merger, consolidation or disposition involving such Person), or to
the holders, in their capacity as such, of any shares of any class of Capital
Stock of such Person, now or hereafter outstanding (other than dividends or
distributions payable in Capital Stock of the applicable Person and other than
dividends or distributions payable (directly or indirectly through Subsidiaries)
to any Credit Party (other than the Parent), (ii) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any shares of any class of Capital Stock of such Person, now or
hereafter outstanding, (iii) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of Capital Stock of such Person, now or hereafter
outstanding (excluding the issuance of Capital Stock by such Person), (iv) any
payment or prepayment of principal of, premium, if any, or interest on,
including any redemption, purchase, retirement, defeasance, sinking fund or
similar payment with respect to, any Subordinated Indebtedness and (v) in the
case of any Consolidated Party, any loan or advance to the Parent.

 

“Revaluation Date” means with respect to any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof (solely with respect
to the increased amount), (iii) each date of any payment by the Issuing Lender
under any Letter of Credit denominated in an Alternative Currency and (iv) such
additional dates as the Administrative Agent or the Issuing Lender shall
determine or the Requisite Lenders shall require.

 

“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment of such Revolving Lender in an aggregate principal amount at any time
outstanding of up to such

 

26



--------------------------------------------------------------------------------

Revolving Lender’s Commitment Percentage of the Revolving Committed Amount,
(i) to make Revolving Loans in accordance with the provisions of Section 2.1(a),
(ii) to purchase Participation Interests in Letters of Credit in accordance with
the provisions of Section 2.2(c) and (iii) to purchase Participation Interests
in the Swingline Loans in accordance with the provisions of Section 2.3(b)(iii).

 

“Revolving Committed Amount” shall have the meaning assigned to such term in
Section 2.1(a).

 

“Revolving Lenders” means a collective reference to the Lenders holding
Revolving Loans or Revolving Commitments.

 

“Revolving Loans” shall have the meaning assigned to such term in
Section 2.1(a).

 

“Revolving Note” or “Revolving Notes” means the promissory notes of the Borrower
in favor of each Revolving Lender provided pursuant to Section 2.1(e) and
evidencing the Revolving Loans of such Revolving Lender, individually or
collectively, as appropriate, as such promissory notes may be amended, modified,
restated, supplemented, extended, renewed or replaced from time to time.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc. and any successor thereto.

 

“Sale and Leaseback Transaction” means, with respect to the Parent or any
Consolidated Party, any arrangement pursuant to which such Person, directly or
indirectly, becomes liable as lessee, guarantor or other surety with respect to
any lease, whether an Operating Lease or a Capital Lease, of any Property
(a) which such Person has sold or transferred (or is to sell or transfer) to a
Person which is not a Credit Party or (b) which such Person intends to use for
substantially the same purpose as any other Property which has been sold or
transferred (or is to be sold or transferred) by such Person to another Person
which is not a Credit Party in connection with such lease.

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

 

“Security Agreement” means the Second Amended and Restated Security Agreement
dated as of the Closing Date, to be executed in favor of the Administrative
Agent by each of the Credit Parties, as amended, modified, restated or
supplemented from time to time.

 

“Shares” means the outstanding shares of Common Stock, par value $0.01 per
share, of the Parent.

 

“Single Employer Plan” means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan or a Multiple Employer Plan.

 

27



--------------------------------------------------------------------------------

“Spot Rate” for any Alternative Currency means the rate determined by the
Administrative Agent or the Issuing Issuer, as applicable, to be the rate quoted
by the Person acting in such capacity as the spot rate for the purchase by such
Person of such Alternative Currency with Dollars currency through its principal
foreign exchange trading office at approximately 11:00 a.m. on the date two
Business Days prior to the date as of which the foreign exchange computation is
made; provided that the Administrative Agent or the Issuing Lender may obtain
such spot rate from another financial institution designated by the
Administrative Agent or the Issuing Lender if the Person acting in such capacity
does not have as of the date of determination a spot buying rate for any such
Alternative Currency; and provided further that the Issuing Lender may use such
spot rate quoted on the date as of which the foreign exchange computation is
made in the case of any Letter of Credit denominated in an Alternative Currency.

 

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (i) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business, (ii) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their ordinary course, (iii) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s Property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (iv) the fair value of the Property of such Person on a going concern
basis is greater than the fair value of the total amount of liabilities,
including, without limitation, contingent liabilities, of such Person and
(v) the present fair salable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured. In computing the amount of
contingent liabilities at any time, it is intended that such liabilities will be
computed at the amount which, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

“Standby Letter of Credit Fee” shall have the meaning assigned to such term in
Section 3.5(b)(i).

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subordinated Indebtedness” means Indebtedness of the Parent, the Borrower or
any Subsidiary of the Borrower which (i) is subordinated to the Credit Party
Obligations in a manner reasonably satisfactory to the Administrative Agent and
(ii) has a maturity date which is at least six months after the Maturity Date.

 

“Subsidiary” means, as to any Person at any time, (a) any corporation more than
50% of whose Capital Stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at such time, any class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at such time owned by such Person directly or indirectly
through Subsidiaries, and (b) any partnership, association, joint venture or
other entity of which such Person directly or indirectly through Subsidiaries
owns at such time more than 50% of the Capital Stock.

 

28



--------------------------------------------------------------------------------

“Subsidiary Guarantor” means each of the Persons identified as a “Subsidiary
Guarantor” on the signature pages hereto and each Person which may hereafter
execute a Joinder Agreement pursuant to Section 7.12, together with their
successors and permitted assigns, and “Subsidiary Guarantor” means any one of
them.

 

“Swingline Commitment” means the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding of up
to the Swingline Committed Amount.

 

“Swingline Committed Amount” shall have the meaning assigned to such term in
Section 2.3(a).

 

“Swingline Lender” means Bank of America and its successors and permitted
assigns.

 

“Swingline Loan” shall have the meaning assigned to such term in Section 2.3(a).

 

“Swingline Note” means the promissory note of the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans provided pursuant to
Section 2.3(d), as such promissory notes may be amended, modified, restated,
supplemented, extended, renewed or replaced from time to time.

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease under GAAP.

 

“Taxes” shall have the meaning assigned to such term in Section 3.11(a).

 

“Trade Letter of Credit Fee” shall have the meaning assigned to such term in
Section 3.5(b)(ii).

 

“Tranche B Lenders” means a collective reference to the Lenders holding Tranche
B Loans or Tranche B Loan Commitments.

 

“Tranche B Loan” shall have the meaning assigned to such term in Section 2.4(a).

 

“Tranche B Loan Commitment” means, with respect to each Tranche B Lender, the
commitment of such Tranche B Lender to make its portion of the Tranche B Loan in
a principal amount equal to such Lender’s Commitment Percentage of the Tranche B
Loan Committed Amount.

 

“Tranche B Loan Committed Amount” shall have the meaning assigned to such term
in Section 2.4(a).

 

29



--------------------------------------------------------------------------------

“Tranche B Note” or “Tranche B Notes” means the promissory notes, if any, of the
Borrower in favor of each Tranche B Lender provided pursuant to Section 2.4(f)
and evidencing the Tranche B Loans of such Tranche B Lender, individually or
collectively, as appropriate, as such promissory notes may be amended, modified,
restated, supplemented, extended, renewed or replaced from time to time.

 

“Transaction” means the MHA Acquisition pursuant to the Acquisition Agreement
and the related financings and other transactions contemplated by this Credit
Agreement and the Acquisition Agreement.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“Unused Fee” shall have the meaning assigned to such term in Section 3.5(a).

 

“Unused Fee Calculation Period” shall have the meaning assigned to such term in
Section 3.5(a).

 

“Unused Revolving Committed Amount” means, for any period, the amount by which
(a) the then applicable Revolving Committed Amount exceeds (b) the daily average
sum for such period of (i) the outstanding aggregate principal amount of all
Revolving Loans (but not including any Swingline Loans) plus (ii) the
outstanding aggregate principal amount of all LOC Obligations.

 

“Voting Stock” means, with respect to any Person, Capital Stock issued by such
Person the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even though the right so to vote has been suspended
by the happening of such a contingency.

 

“Wholly Owned Subsidiary” means any Person 100% of whose Voting Stock is at the
time owned by the Borrower directly or indirectly through other Persons 100% of
whose Voting Stock is at the time owned, directly or indirectly, by the
Borrower.

 

1.2 Computation of Time Periods.

 

For purposes of computation of periods of time hereunder, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”

 

1.3 Accounting Terms.

 

Except as otherwise expressly provided herein, all accounting terms used herein
shall be interpreted, and all financial statements and certificates and reports
as to financial matters required to be delivered to the Administrative Agent
hereunder shall be prepared, in accordance with GAAP applied on a consistent
basis; provided, however, that calculations of the implied principal component
of all obligations under any Synthetic Lease or the implied interest component
of any

 

30



--------------------------------------------------------------------------------

rent paid under any Synthetic Lease shall be made by the Borrower in accordance
with accepted financial practice and consistent with the terms of such Synthetic
Lease. All calculations made for the purposes of determining compliance with
this Credit Agreement shall (except as otherwise expressly provided herein) be
made by application of GAAP applied on a basis consistent with the most recent
annual or quarterly financial statements of the Consolidated Parties delivered
pursuant to Section 7.1 (or, prior to the delivery of the first financial
statements pursuant to Section 7.1, consistent with the financial statements as
of December 31, 2004); provided, however, if (a) the Credit Parties shall object
to determining such compliance on such basis at the time of delivery of such
financial statements due to any change in GAAP or the rules promulgated with
respect thereto or (b) the Administrative Agent or the Requisite Lenders shall
so object in writing within 60 days after delivery of such financial statements,
then such calculations shall be made on a basis consistent with the most recent
financial statements delivered by the Credit Parties to the Lenders as to which
no such objection shall have been made.

 

Notwithstanding the above, the parties hereto acknowledge and agree that, for
purposes of all calculations made under the financial covenants set forth in
Section 7.11 (including without limitation for purposes of the definition of
“Pro Forma Basis” set forth in Section 1.1), (a) following consummation of any
Asset Disposition (i) income statement items (whether positive or negative) and
capital expenditures attributable to the Property disposed of shall be excluded
to the extent relating to any period occurring prior to the date of the
transaction for which such calculation is determined and (ii) Indebtedness which
is retired shall be excluded and deemed to have been retired as of the first day
of the applicable period and (b) following consummation of any Acquisition
(i) income statement items (whether positive or negative) attributable to the
Person or Property acquired shall, to the extent not otherwise included in such
income statement items for the Consolidated Parties in accordance with GAAP or
in accordance with any defined terms set forth in Section 1.1, be included to
the extent relating to any period applicable in such calculations, provided,
however, that income statement items attributable to such Person or Property
shall not be included in any calculation of Consolidated Net Income or
Consolidated EBITDA unless the applicable income statement for such Person or
Property is a Qualifying Financial Statement which shall have been delivered to
the Administrative Agent, (ii) Indebtedness of the Person or Property acquired
shall be deemed to have been incurred as of the first day of the applicable
period and (iii) pro forma adjustments may be included to the extent that such
adjustments (A) are made in the good faith judgment of the management of the
Consolidated Parties and (B) give effect to events that are (1) directly
attributable to such transaction, (2) expected to have a continuing impact on
the Consolidated Parties, (3) verifiable and supportable and (4) realizable
within 180 days following the consummation of the related Acquisition (or later
if such additional time is acceptable to the Administrative Agent).

 

1.4 Exchange Rates; Currency Equivalents.

 

(a) The Administrative Agent or the Issuing Lender, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of L/C Credit Extensions and the outstanding amount of
LOC Obligations denominated in Alternative Currencies. Such Spot Rates shall
become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. Except for purposes of financial statements
delivered

 

31



--------------------------------------------------------------------------------

by Credit Parties hereunder or calculating financial covenants hereunder or
except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Credit Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or the Issuing
Lender, as applicable.

 

(b) Wherever in this Credit Agreement in connection with the issuance, amendment
or extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or the Issuing Lender, as the case may
be.

 

1.5 Additional Alternative Currencies.

 

(a) The Borrower may from time to time request that Letters of Credit be issued
in a currency other than those specifically listed in the definition of
“Alternative Currency;” provided that (i) such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars and (ii) such request is approved by the
Administrative Agent and the Issuing Lender.

 

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired L/C Credit
Extension and the Administrative Agent shall promptly notify the Issuing Lender
thereof. The Issuing Lender shall notify the Administrative Agent, not later
than 11:00 a.m., ten Business Days after receipt of such request whether it
consents, in its sole discretion, to the issuance of Letters of Credit in such
requested currency.

 

(c) Any failure by the Issuing Lender to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
the Issuing Lender to permit Letters of Credit to be issued in such requested
currency. If the Administrative Agent and the Issuing Lender consent to the
issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Borrower and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Letter of Credit issuances. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.5, the
Administrative Agent shall promptly so notify the Borrower.

 

1.6 Change of Currency.

 

(a) Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Credit Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency.

 

32



--------------------------------------------------------------------------------

(b) Each provision of this Credit Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

 

(c) Each provision of this Credit Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

 

1.7 Letters of Credit.

 

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any LOC Document related thereto, provides for one or
more automatic increases in the stated amount thereof, the amount of such Letter
of Credit shall be deemed to be the maximum stated amount of such letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

1.8 Rounding.

 

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

SECTION 2

 

CREDIT FACILITIES

 

2.1 Revolving Loans.

 

(a) Revolving Commitment. Subject to the terms and conditions hereof and in
reliance upon the representations and warranties set forth herein, each
Revolving Lender severally agrees to make available to the Borrower such
Revolving Lender’s Commitment Percentage of revolving credit loans requested by
the Borrower in Dollars (“Revolving Loans”) from time to time from the Closing
Date until the Maturity Date, or such earlier date as the Revolving Commitments
shall have been terminated as provided herein; provided, however, that the sum
of the aggregate outstanding principal amount of Revolving Loans shall not
exceed SEVENTY FIVE MILLION DOLLARS ($75,000,000) (as such aggregate maximum
amount may be reduced from time to time as provided in Section 3.4, the
“Revolving Committed Amount”); provided, further, (A) with regard to each

 

33



--------------------------------------------------------------------------------

Revolving Lender individually, such Revolving Lender’s outstanding Revolving
Loans shall not exceed such Revolving Lender’s Commitment Percentage of the
Revolving Committed Amount, and (B) the sum of the aggregate outstanding
principal amount of Revolving Loans plus LOC Obligations plus Swingline Loans
shall not exceed the Revolving Committed Amount. Revolving Loans may consist of
Base Rate Loans or Eurodollar Loans, or a combination thereof, as the Borrower
may request; provided, however, that no more than 6 Eurodollar Loans which are
Revolving Loans shall be outstanding hereunder at any time (it being understood
that, for purposes hereof, Eurodollar Loans with different Interest Periods
shall be considered as separate Eurodollar Loans, even if they begin on the same
date, although borrowings, extensions and conversions may, in accordance with
the provisions hereof, be combined at the end of existing Interest Periods to
constitute a new Eurodollar Loan with a single Interest Period). Revolving Loans
hereunder may be repaid and reborrowed in accordance with the provisions hereof.

 

(b) Revolving Loan Borrowings.

 

(i) Notice of Borrowing.

 

(A) The Borrower shall submit an appropriate Notice of Borrowing to the
Administrative Agent with respect to the initial borrowing of Revolving Loans on
the Closing Date no later than 12:00 Noon (Charlotte, North Carolina time) on
the Closing Date. Such Notice of Borrowing shall be irrevocable and shall
specify the aggregate principal amount of the Revolving Loan to be borrowed. The
full amount of the Revolving Loan disbursed on the Closing Date shall be a Base
Rate Loan.

 

(B) With respect to each borrowing of Revolving Loans disbursed after the
Closing Date, the Borrower shall request such Revolving Loan borrowing by
written notice (or telephonic notice promptly confirmed in writing) to the
Administrative Agent not later than 12:30 P.M. (Charlotte, North Carolina time)
on the date of the requested borrowing in the case of Base Rate Loans, and on
the third Business Day prior to the date of the requested borrowing in the case
of Eurodollar Loans. Each such request for borrowing shall be irrevocable and
shall specify (A) that a Revolving Loan is requested, (B) the date of the
requested borrowing (which shall be a Business Day), (C) the aggregate principal
amount to be borrowed, and (D) whether the borrowing shall be comprised of Base
Rate Loans, Eurodollar Loans or a combination thereof, and if Eurodollar Loans
are requested, the Interest Period(s) therefor. If the Borrower shall fail to
specify in any such Notice of Borrowing (I) an applicable Interest Period in the
case of a Eurodollar Loan, then such notice shall be deemed to be a request for
an Interest Period of one month, or (II) the type of Revolving Loan requested,
then such notice shall be deemed to be a request for a Base Rate Loan hereunder.
The Administrative Agent shall give notice to each affected Revolving Lender
promptly upon receipt of each Notice of Borrowing pursuant to this
Section 2.1(b)(i), the contents thereof and each such Revolving Lender’s share
of any borrowing to be made pursuant thereto.

 

(ii) Minimum Amounts. Each Eurodollar Loan or Base Rate Loan that is a Revolving
Loan shall be in a minimum aggregate principal amount of $2,000,000 and integral
multiples of $250,000 in excess thereof (or the remaining amount of the
Revolving Committed Amount, if less).

 

34



--------------------------------------------------------------------------------

(iii) Advances. Each Revolving Lender will make its Commitment Percentage of
each Revolving Loan borrowing available to the Administrative Agent for the
account of the Borrower as specified in Section 3.15(a), or in such other manner
as the Administrative Agent may specify in writing, by 2:00 P.M. (Charlotte,
North Carolina time) on the date specified in the applicable Notice of Borrowing
in Dollars and in funds immediately available to the Administrative Agent. Such
borrowing will then be made available to the Borrower by the Administrative
Agent by crediting the account of the Borrower on the books of such office with
the aggregate of the amounts made available to the Administrative Agent by the
Revolving Lenders and in like funds as received by the Administrative Agent;
provided, however, that the Administrative Agent shall, if requested by the
Borrower, make the initial advance of Revolving Loans on the Closing Date
available to Borrower as provided above prior to the Administrative Agent’s
receipt of corresponding amounts from the Revolving Lenders.

 

(c) Repayment. The principal amount of all Revolving Loans shall be due and
payable in full on the Maturity Date, unless accelerated sooner pursuant to
Section 9.2.

 

(d) Interest. Subject to the provisions of Section 3.1,

 

(i) Base Rate Loans. During such periods as Revolving Loans shall be comprised
in whole or in part of Base Rate Loans, such Base Rate Loans shall bear interest
at a per annum rate equal to the Adjusted Base Rate.

 

(ii) Eurodollar Loans. During such periods as Revolving Loans shall be comprised
in whole or in part of Eurodollar Loans, such Eurodollar Loans shall bear
interest at a per annum rate equal to the Adjusted Eurodollar Rate.

 

Interest on Revolving Loans shall be payable in arrears on each applicable
Interest Payment Date (or at such other times as may be specified herein).

 

(e) Revolving Notes. Upon the request of any Revolving Lender made through the
Administrative Agent, the Revolving Loans made by such Revolving Lender shall be
evidenced by a duly executed promissory note of the Borrower to such Revolving
Lender in an original principal amount equal to such Revolving Lender’s
Commitment Percentage of the Revolving Committed Amount and in substantially the
form of Exhibit 2.1(e).

 

2.2 Letter of Credit Subfacility.

 

(a) The Letter of Credit Commitment.

 

(i) Subject to the terms and conditions set forth herein, (A) the Issuing Lender
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.2, (1) from time to time on any Business Day during the period from
the Closing Date until

 

35



--------------------------------------------------------------------------------

the Letter of Credit Expiration Date, to issue Letters of Credit denominated in
Dollars or in one or more Alternative Currencies for the account of the Borrower
or any other Credit Party, and to amend or extend Letters of Credit previously
issued by it, in accordance with subsection (b) below, and (2) to honor drawings
under the Letters of Credit; and (B) the Lenders severally agree to participate
in Letters of Credit issued for the account of the Borrower or any other Credit
Party and any drawings thereunder; provided that (i) the LOC Obligations
outstanding shall not at any time exceed THIRTY MILLION DOLLARS ($30,000,000)
(the “LOC Committed Amount”) and (ii) the sum of the aggregate outstanding
principal amount of Revolving Loans plus LOC Obligations plus Swingline Loans
shall not at any time exceed the Revolving Committed Amount. Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the LOC Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.

 

(ii) The Issuing Lender shall not issue any Letter of Credit, if:

 

(A) subject to Section 2.2(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

 

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

 

(iii) The Issuing Lender shall not be under any obligation to issue any Letter
of Credit if:

 

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Lender from issuing
such Letter of Credit, or any law applicable to the Issuing Lender or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Lender shall prohibit,
or request that the Issuing Lender refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon the
Issuing Lender with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Lender is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the Issuing
Lender any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the Issuing Lender in good faith deems material to it;

 

36



--------------------------------------------------------------------------------

(B) the issuance of such Letter of Credit would violate one or more policies of
the Issuing Lender;

 

(C) except as otherwise agreed by the Administrative Agent and the Issuing
Lender, such Letter of Credit is in an initial stated amount less than $50,000,
in the case of a trade/commercial Letter of Credit or $100,000 in the case of a
standby Letter of Credit;

 

(D) except as otherwise agreed by the Administrative Agent and the Issuing
Lender, such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;

 

(E) the Issuing Lender does not as of the issuance date of such requested Letter
of Credit, issue Letters of Credit in the requested currency (which shall not
include Dollars); or

 

(E) a default of any Lender’s obligations to fund under Section 2.2(c) exists or
any Lender is at such time a Defaulting Lender hereunder, unless the Issuing
Lender has entered into satisfactory arrangements with the Borrower or such
Lender to eliminate the Issuing Lender’s risk with respect to such Lender.

 

(iv) The Issuing Lender shall be under no obligation to amend any Letter of
Credit if (A) the Issuing Lender would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

(v) The Issuing Lender shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
Issuing Lender shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Section 10 with respect to any acts taken or omissions
suffered by the Issuing Lender in connection with Letters of Credit issued by it
or proposed to be issued by it and LOC Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Section 10
included the Issuing Lender with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the Issuing Lender.

 

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
of Letters of Credit.

 

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the Issuing Lender (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by an Executive Officer of the Borrower. Such
Letter of Credit Application must be received by the Issuing Lender and the
Administrative Agent not later than 12:00 Noon at least two Business Days (or
such later date and time as the Administrative Agent and the Issuing Lender may
agree in a particular instance in their

 

37



--------------------------------------------------------------------------------

sole discretion) prior to the proposed issuance date or date of amendment, as
the case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the Issuing Lender: (A) the proposed issuance date of
the requested Letter of Credit (which shall be a Business Day); (B) the amount
and currency thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the Issuing Lender may reasonably require. In the case of a
request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the Issuing Lender (A) the Letter of Credit to be amended; (B) the proposed date
of amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the Issuing Lender may
reasonably require. Additionally, the Borrower shall furnish to the Issuing
Lender and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any LOC Documents, as the Issuing Lender or the Administrative Agent may
reasonably require.

 

(ii) Promptly after receipt of any Letter of Credit Application, the Issuing
Lender will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the Issuing Lender will provide the
Administrative Agent with a copy thereof. Unless the Issuing Lender has received
written notice from any Lender, the Administrative Agent or any Credit Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Section 5 shall not then be satisfied, then, subject to the terms
and conditions hereof, the Issuing Lender shall, on the requested date, issue a
Letter of Credit for the account of the Borrower or any other Credit Party or
enter into the applicable amendment, as the case may be, in each case in
accordance with the Issuing Lender’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Issuing Lender a risk participation in such Letter of Credit in an amount
equal to the product of such Lender’s Commitment Percentage times the amount of
such Letter of Credit.

 

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the Issuing Lender may, in its sole and absolute discretion, agree
to issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the Issuing Lender to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the Issuing Lender, the Borrower shall not be required to make a
specific request to the Issuing Lender for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have

 

38



--------------------------------------------------------------------------------

authorized (but may not require) the Issuing Lender to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the Issuing Lender shall not
permit any such extension if (A) the Issuing Lender has determined that it would
not be permitted, or would have no obligation, at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.2(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is five Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 5.2
is not then satisfied, and in each such case directing the Issuing Lender not to
permit such extension.

 

(iv) If the Borrower so requests in any applicable Letter of Credit Application,
the Issuing Lender may, in its sole and absolute discretion, agree to issue a
Letter of Credit that permits the automatic reinstatement of all or a portion of
the stated amount thereof after any drawing thereunder (each, an
“Auto-Reinstatement Letter of Credit”). Unless otherwise directed by the Issuing
Lender, the Borrower shall not be required to make a specific request to the
Issuing Lender to permit such reinstatement. Once an Auto-Reinstatement Letter
of Credit has been issued, except as provided in the following sentence, the
Lenders shall be deemed to have authorized (but may not require) the Issuing
Lender to reinstate all or a portion of the stated amount thereof in accordance
with the provisions of such Letter of Credit. Notwithstanding the foregoing, if
such Auto-Reinstatement Letter of Credit permits the Issuing Lender to decline
to reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “Non-Reinstatement Deadline”), the Issuing
Lender shall not permit such reinstatement if it has received a notice (which
may be by telephone or in writing) on or before the day that is five Business
Days before the Non-Reinstatement Deadline (A) from the Administrative Agent
that the Required Lenders have elected not to permit such reinstatement or
(B) from the Administrative Agent, any Lender or the Borrower that one or more
of the applicable conditions specified in Section 5.2 is not then satisfied
(treating such reinstatement as an LOC Credit Extension for purposes of this
clause) and, in each case, directing the Issuing Lender not to permit such
reinstatement.

 

(v) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the Issuing Lender will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

(c) Drawings and Reimbursements; Funding of Participations.

 

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the Issuing Lender shall notify the
Borrower and the Administrative Agent. In the case of a Letter of Credit
denominated in an Alternative Currency, the Borrower shall reimburse the Issuing
Lender in such Alternative Currency,

 

39



--------------------------------------------------------------------------------

unless (A) the Issuing Lender (at its option) shall have specified in such
notice that it will require reimbursement in Dollars, or (B) in the absence of
any such requirement for reimbursement in Dollars, the Borrower shall have
notified the Issuing Lender promptly following receipt of the notice of drawing
that the Borrower will reimburse the Issuing Lender in Dollars. In the case of
any such reimbursement in Dollars of a drawing under a Letter of Credit
denominated in an Alternative Currency, the Issuing Lender shall notify the
Borrower of the Dollar Equivalent of the amount of the drawing promptly
following the determination thereof. Not later than 12:00 Noon on the date of
any payment by the Issuing Lender under a Letter of Credit to be reimbursed in
Dollars, or the Applicable Time on the date of any payment by the Issuing Lender
under a Letter of Credit to be reimbursed in an Alternative Currency (each such
date, an “Honor Date”), the Borrower shall reimburse the Issuing Lender through
the Administrative Agent in an amount equal to the amount of such drawing and in
the applicable currency. If the Borrower fails to so reimburse the Issuing
Lender by such time, the Issuing Lender shall promptly notify the Administrative
Agent of the Honor Date, the amount of the unreimbursed drawing (expressed in
Dollars in the amount of the Dollar Equivalent thereof in the case of a Letter
of Credit denominated in an Alternative Currency) and the amount of the
unreimbursed drawing shall become the unreimbursed amount (the “Unreimbursed
Amount”). The Administrative Agent shall promptly notify each Revolving Lender
of the Honor Date, the Unreimbursed Amount and the amount of such Revolving
Lender’s Commitment Percentage of the Unreimbursed Amount. Any notice given by
the Issuing Lender or the Administrative Agent pursuant to this
Section 2.2(c)(i) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

 

(ii) Each Revolving Lender shall upon any notice pursuant to Section 2.2(c)(i)
make funds available to the Administrative Agent for the account of the Issuing
Lender, in Dollars, at the office of the Administrative Agent specified in
Schedule 2.1(a) for Dollar-denominated payments, in an amount equal to its
Commitment Percentage of the Unreimbursed Amount not later than 1:00 P.M. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.2(c)(iii), each Revolving Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Issuing Lender.

 

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Base Rate Loan because the conditions set forth in Section 5.2 cannot be
satisfied or for any other reason, the Borrower shall be deemed to have incurred
from the Issuing Lender an LOC Borrowing in the amount of the Unreimbursed
Amount that is not so refinanced, which LOC Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the Default Rate.
In such event, each Revolving Lender’s payment to the Administrative Agent for
the account of the Issuing Lender pursuant to Section 2.2(c)(ii) shall be deemed
payment in respect of its participation in such LOC Borrowing and shall
constitute a Participation Interest from such Revolving Lender in satisfaction
of its participation obligation under this Section 2.2.

 

40



--------------------------------------------------------------------------------

(iv) Until each Revolving Lender funds its Revolving Loan or Participation
Interest pursuant to this Section 2.2 to reimburse the Issuing Lender for any
amount drawn under any Letter of Credit, interest in respect of such Revolving
Lender’s Commitment Percentage of such amount shall be solely for the account of
the Issuing Lender.

 

(v) Each Revolving Lender’s obligation to make Revolving Loans or Participation
Interests to reimburse the Issuing Lender for amounts drawn under Letters of
Credit, as contemplated by this Section 2.2(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Revolving
Lender may have against the Issuing Lender, the Borrower or any other Person for
any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Revolving Lender’s obligation to
make Revolving Loans pursuant to this Section 2.2(c) is subject to the
conditions set forth in Section 5.2 (other than delivery by the Borrower of a
Notice of Borrowing). No such making of a Participation Interest shall relieve
or otherwise impair the obligation of the Borrower to reimburse the Issuing
Lender for the amount of any payment made by the Issuing Lender under any Letter
of Credit, together with interest as provided herein.

 

(vi) If any Revolving Lender fails to make available to the Administrative Agent
for the account of the Issuing Lender any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.2(c) by
the time specified in Section 2.2(c)(ii), the Issuing Lender shall be entitled
to recover from such Revolving Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Issuing Lender at a rate per annum equal to the greater of the Federal
Funds Rate and a rate determined by the Issuing Lender in accordance with
banking industry rules on interbank compensation. A certificate of the Issuing
Lender submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.

 

(d) Repayment of Participations.

 

(i) At any time after the Issuing Lender has made a payment under any Letter of
Credit and has received from any Revolving Lender such Lender’s Participation
Interest in respect of such payment in accordance with Section 2.2(c), if the
Administrative Agent receives for the account of the Issuing Lender any payment
in respect of the related Unreimbursed Amount or interest thereon (whether
directly from the Borrower or otherwise, including proceeds of cash collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to such Revolving Lender its Commitment Percentage thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Revolving Lender’s Participation Interest was
outstanding) in the same funds as those received by the Administrative Agent.

 

41



--------------------------------------------------------------------------------

(ii) If any payment received by the Administrative Agent for the account of the
Issuing Lender pursuant to Section 2.2(c)(i) is required to be returned under
any of the circumstances described in Section 11.2 (including pursuant to any
settlement entered into by the Issuing Lender in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of the Issuing
Lender its Commitment Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Revolving Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Revolving Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

(e) Obligations Absolute. The obligation of the Borrower to reimburse the
Issuing Lender for each drawing under each Letter of Credit and to repay each
LOC Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

 

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Credit Document;

 

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the Issuing Lender or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient
(unless the Issuing Lender has actual knowledge of such forgery, fraud or
insufficiency) in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv) any payment by the Issuing Lender under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the Issuing Lender under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under the Bankruptcy Code;

 

42



--------------------------------------------------------------------------------

(v) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Borrower or any Credit Party or in the
relevant currency markets generally; or

 

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the Issuing Lender. The Borrower shall be
conclusively deemed to have waived any such claim against the Issuing Lender and
its correspondents unless such notice is given as aforesaid.

 

(f) Role of Issuing Lender. Each Revolving Lender and the Borrower agree that,
in paying any drawing under a Letter of Credit, the Issuing Lender shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
Issuing Lender, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the Issuing Lender
shall be liable to any Revolving Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or LOC Document. The Borrower hereby assumes all risks
of the acts or omissions of any beneficiary or transferee with respect to its
use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the Issuing Lender, the Administrative Agent, any
of their respective Related Parties nor any correspondent, participant or
assignee of the Issuing Lender shall be liable or responsible for any of the
matters described in clauses (i) through (v) of Section 2.2(e); provided,
however, that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against the Issuing Lender, and the Issuing Lender may
be liable to the Borrower, to the extent, but only to the extent, of any direct,
as opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by the Issuing Lender’s willful misconduct or
gross negligence or the Issuing Lender’s willful failure to pay under any Letter
of Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the Issuing
Lender may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the Issuing Lender shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

43



--------------------------------------------------------------------------------

(g) Cash Collateral. (i) Upon the request of the Administrative Agent, (A) if
the Issuing Lender has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an LOC Borrowing, or (B) if,
as of the Letter of Credit Expiration Date, any LOC Obligation for any reason
remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then outstanding amount of all LOC Obligations.

 

(ii) In addition, if the Administrative Agent notifies the Borrower at any time
that the outstanding amount of all LOC Obligations at such time exceeds 105% of
the LOC Committed Amount then in effect, then, within two Business Days after
receipt of such notice, the Borrower shall Cash Collateralize the LOC
Obligations in an amount equal to the amount by which the outstanding amount of
all LOC Obligations exceeds the LOC Committed Amount.

 

(iii) Sections 3.3 and 9.2(c) set forth certain additional requirements to
deliver Cash Collateral hereunder. For purposes of this Section 2.2, Section 3.3
and Section 9.2(c), “Cash Collateralize” means to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of the Issuing Lender and
the Revolving Lenders, as collateral for the LOC Obligations, cash or deposit
account balances pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the Issuing Lender (which documents
are hereby consented to by the Lenders). Derivatives of such term have
corresponding meanings. The Borrower hereby grants to the Administrative Agent,
for the benefit of the Issuing Lender and the Lenders, a security interest in
all such cash, deposit accounts and all balances therein constituting Cash
Collateral and all proceeds of the foregoing. Cash Collateral shall be
maintained in blocked, non-interest bearing deposit accounts at Bank of America.

 

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
Issuing Lender and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), (i) the rules of
ISP98 (International Standby Practice) shall apply to each standby Letter of
Credit, and (ii) the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce at
the time of issuance shall apply to each trade/commercial Letter of Credit.

 

(i) Conflict with LOC Documents. In the event of any conflict between the terms
hereof and the terms of any LOC Document, the terms hereof shall control.

 

(j) Letters of Credit Issued for Credit Parties other than the Borrower.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Credit Party other
than the Borrower, the Borrower shall be obligated to reimburse the Issuing
Lender hereunder for any and all drawings under such Letter of Credit. The
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of any such Credit Party inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Credit Party.

 

44



--------------------------------------------------------------------------------

2.3 Swingline Loan Subfacility of the Revolver.

 

(a) Swingline Commitment. Subject to the terms and conditions hereof and in
reliance upon the representations and warranties set forth herein, the Swingline
Lender, in its individual capacity, agrees to make certain revolving credit
loans requested by the Borrower in Dollars to the Borrower (each a “Swingline
Loan” and, collectively, the “Swingline Loans”) from time to time from the
Closing Date until the Maturity Date for the purposes hereinafter set forth;
provided, however, (i) the aggregate principal amount of Swingline Loans
outstanding at any time shall not exceed FIFTEEN MILLION DOLLARS ($15,000,000)
(the “Swingline Committed Amount”), and (ii) the sum of the aggregate
outstanding principal amount of Revolving Loans plus LOC Obligations plus
Swingline Loans shall not exceed the Revolving Committed Amount. Swingline Loans
hereunder may be repaid and reborrowed in accordance with the provisions hereof.

 

(b) Swingline Loan Advances.

 

(i) Notices; Disbursement. Whenever the Borrower desires a Swingline Loan
advance hereunder it shall give written notice (or telephonic notice promptly
confirmed in writing) to the Swingline Lender not later than 3:00 P.M.
(Charlotte, North Carolina time) on the Business Day of the requested Swingline
Loan advance. Each such notice shall be irrevocable and shall specify (A) that a
Swingline Loan advance is requested, (B) the date of the requested Swingline
Loan advance (which shall be a Business Day) and (C) the principal amount of the
Swingline Loan advance requested. Each Swingline Loan shall be made as a Base
Rate Loan and shall have such maturity date as the Swingline Lender and the
Borrower shall agree upon receipt by the Swingline Lender of any such notice
from the Borrower. The Swingline Lender shall initiate the transfer of funds
representing the Swingline Loan advance to the Borrower by 3:00 P.M. (Charlotte,
North Carolina time) on the Business Day of the requested borrowing.

 

(ii) Minimum Amounts. Each Swingline Loan advance shall be in a minimum
principal amount of $100,000 and integral multiples of $100,000 (or the
remaining amount of the Swingline Committed Amount, if less).

 

(iii) Repayment of Swingline Loans. The principal amount of all Swingline Loans
shall be due and payable on the earlier of (A) the maturity date agreed to by
the Swingline Lender and the Borrower with respect to such Loan (which maturity
date shall not be a date more than ten (10) Business Days from the date of
advance thereof) or (B) the Maturity Date. The Swingline Lender may, at any
time, in its sole discretion, by written notice to the Borrower and the
Revolving Lenders, demand repayment of its Swingline Loans by way of a Revolving
Loan advance, in which case the Borrower shall be deemed to have requested a
Revolving Loan advance comprised solely of Base Rate Loans in the amount of such
Swingline Loans; provided, however, that any such demand shall be deemed to have
been given one Business Day prior to the Maturity Date and on the date of the
occurrence of any Event of Default described in Section 9.1 and upon
acceleration of the indebtedness hereunder and the exercise of remedies in
accordance with the provisions of Section 9.2. Each Revolving Lender hereby
irrevocably agrees to make its pro rata share of each such Revolving Loan in the
amount, in the manner and on the date specified in the preceding sentence
notwithstanding (I) the amount of such borrowing may not comply with the minimum
amount for advances of Revolving Loans otherwise required hereunder,

 

45



--------------------------------------------------------------------------------

(II) whether any conditions specified in Section 5.2 are then satisfied,
(III) whether a Default or an Event of Default then exists, (IV) failure of any
such request or deemed request for Revolving Loan to be made by the time
otherwise required hereunder, (V) whether the date of such borrowing is a date
on which Revolving Loans are otherwise permitted to be made hereunder or
(VI) any termination of the Commitments relating thereto immediately prior to or
contemporaneously with such borrowing. In the event that any Revolving Loan
cannot for any reason be made on the date otherwise required above (including,
without limitation, as a result of the commencement of a proceeding under the
Bankruptcy Code with respect to the Borrower or any other Credit Party), then
each Revolving Lender hereby agrees that it shall forthwith purchase (as of the
date such borrowing would otherwise have occurred, but adjusted for any payments
received from the Borrower on or after such date and prior to such purchase)
from the Swingline Lender such Participation Interests in the outstanding
Swingline Loans as shall be necessary to cause each such Revolving Lender to
share in such Swingline Loans ratably based upon its Commitment Percentage of
the Revolving Committed Amount (determined before giving effect to any
termination of the Commitments pursuant to Section 3.4), provided that (A) all
interest payable on the Swingline Loans shall be for the account of the
Swingline Lender until the date as of which the respective Participation
Interest is purchased and (B) at the time any purchase of Participation
Interests pursuant to this sentence is actually made, the purchasing Revolving
Lender shall be required to pay to the Swingline Lender, to the extent not paid
to the Swingline Lender by the Borrower in accordance with the terms of
subsection (c)(ii) below, interest on the principal amount of Participation
Interests purchased for each day from and including the day upon which such
borrowing would otherwise have occurred to but excluding the date of payment for
such Participation Interests, at the rate equal to the Federal Funds Rate.

 

(c) Interest on Swingline Loans.

 

(i) Rate of Interest. Subject to the provisions of Section 3.1, each Swingline
Loan shall bear interest at a per annum rate equal to the Base Rate.

 

(ii) Payment of Interest. Interest on Swingline Loans shall be payable in
arrears on each applicable Interest Payment Date (or at such other times as may
be specified herein), unless accelerated sooner pursuant to Section 9.2.

 

(d) Swingline Note. Upon the request of the Swingline Lender, the Swingline
Loans shall be evidenced by a duly executed promissory note of the Borrower to
the Swingline Lender in an original principal amount equal to the Swingline
Committed Amount substantially in the form of Exhibit 2.3(d).

 

2.4 Tranche B Loan.

 

(a) Tranche B Loan Commitment. Subject to the terms and conditions hereof and in
reliance upon the representations and warranties set forth herein each Tranche B
Lender severally agrees to make available to the Borrower on the Closing Date
such Tranche B Lender’s Commitment Percentage of a term loan in Dollars (the
“Tranche B Loan”) in the aggregate principal

 

46



--------------------------------------------------------------------------------

amount of TWO HUNDRED FIVE MILLION DOLLARS ($205,000,000) (the “Tranche B Loan
Committed Amount”). The Tranche B Loan may consist of Base Rate Loans or
Eurodollar Loans, or a combination thereof, as the Borrower may request;
provided, however, that no more than 6 Eurodollar Loans which are Tranche B
Loans shall be outstanding hereunder at any time (it being understood that, for
purposes hereof, Eurodollar Loans with different Interest Periods shall be
considered as separate Eurodollar Loans, even if they begin on the same date,
although borrowings, extensions and conversions may, in accordance with the
provisions hereof, be combined at the end of existing Interest Periods to
constitute a new Eurodollar Loan with a single Interest Period). Amounts prepaid
or repaid on the Tranche B Loan may not be reborrowed.

 

(b) Borrowing Procedures. The Borrower shall submit an appropriate Notice of
Borrowing to the Administrative Agent with respect to the Tranche B Loan not
later than 12:00 Noon (Charlotte, North Carolina time) on the Closing Date. Such
Notice of Borrowing shall be irrevocable. The full amount of the Tranche B Loan
shall be disbursed on the Closing Date as a Base Rate Loan. Each Tranche B
Lender shall make its Commitment Percentage of the Tranche B Loan available to
the Administrative Agent for the account of the Borrower at the office of the
Administrative Agent specified in Schedule 2.1(a), or at such other office as
the Administrative Agent may designate in writing, by 2:00 P.M. (Charlotte,
North Carolina time) on the Closing Date in Dollars and in funds immediately
available to the Administrative Agent; provided, however, that the
Administrative Agent shall, if requested by the Borrower, make the Tranche B
Loan available to Borrower as provided above prior to the Administrative Agent’s
receipt of corresponding amounts from the Tranche B Lenders.

 

(c) Minimum Amounts. Each Eurodollar Loan or Base Rate Loan that is part of the
Tranche B Loan shall be in an aggregate principal amount that is not less than
$500,000 and integral multiples of $25,000 (or the then remaining principal
balance of the Tranche B Loan, if less).

 

47



--------------------------------------------------------------------------------

(d) Repayment of Tranche B Loan. The principal amount of the Tranche B Loan
shall be repaid in twenty-two (22) consecutive quarterly installments as
follows, unless accelerated sooner pursuant to Section 9.2:

 

Principal Amortization

Payment Dates

--------------------------------------------------------------------------------

   Principal
Amortization
Payment


--------------------------------------------------------------------------------

June 30, 2006

   $ 5,125,000

September 30, 2006

   $ 2,562,500

December 31, 2006

   $ 2,562,500

March 31, 2007

   $ 2,562,500

June 30, 2007

   $ 2,562,500

September 30, 2007

   $ 2,562,500

December 31, 2007

   $ 5,125,000

March 31, 2008

   $ 5,125,000

June 30, 2008

   $ 5,125,000

September 30, 2008

   $ 5,125,000

December 31, 2008

   $ 5,125,000

March 31, 2009

   $ 5,125,000

June 30, 2009

   $ 5,125,000

September 30, 2009

   $ 5,125,000

December 31, 2009

   $ 5,125,000

March 31, 2010

   $ 5,125,000

June 30, 2010

   $ 5,125,000

September 30 2010

   $ 5,125,000

December 31, 2010

   $ 30,750,000

March 31 2011

   $ 30,750,000

June 30, 2011

   $ 30,750,000

September 30, 2011

   $
 
  33,312,500
or the remaining
principal amount.

 

(e) Interest. Subject to the provisions of Section 3.1, the Tranche B Loan shall
bear interest at a per annum rate equal to:

 

(i) Base Rate Loans. During such periods as the Tranche B Loan shall be
comprised in whole or in part of Base Rate Loans, such Base Rate Loans shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the sum of the Base Rate plus 1.00%;
provided, however, to the extent that the Leverage Ratio as of the last day of
the most recently ended fiscal quarter or fiscal year, as the case may be, is
less than 3.00 to 1.0, such Base Rate Loans shall at all times thereafter bear
interest on the outstanding principal amount thereof at a rate per annum equal
to the sum of the Base Rate plus 0.75% (such rate to be adjusted on the date
five Business Days after the date by which the Credit Parties provide the
Required Financial Information applicable to such fiscal quarter or fiscal
year).

 

(ii) Eurodollar Loans. During such periods as the Tranche B Loan shall be
comprised in whole or in part of Eurodollar Loans, such Eurodollar Loans shall
bear

 

48



--------------------------------------------------------------------------------

interest on the outstanding principal amount thereof for each Interest Period at
a rate per annum equal to the sum of the Eurodollar Rate for such Interest
Period plus 2.00%; provided, however, to the extent that the Leverage Ratio as
of the last day of the most recently ended fiscal quarter or fiscal year, as the
case may be, is less than 3.00 to 1.0, such Eurodollar Loans shall at all times
thereafter bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the sum of the Eurodollar Rate for
such Interest Period plus 1.75% (such rate to be adjusted on the date five
Business Days after the date by which the Credit Parties provide the Required
Financial Information applicable to such fiscal quarter or fiscal year).

 

Interest on the Tranche B Loan shall be payable in arrears on each applicable
Interest Payment Date (or at such other times as may be specified herein).

 

(f) Tranche B Notes. Upon the request of any Tranche B Lender made through the
Administrative Agent, the Borrower shall execute and deliver to such Tranche B
Lender (through the Administrative Agent) a promissory note, substantially the
form of Exhibit 2.4(f), which shall evidence such Tranche B Lender’s Tranche B
Loans in addition to such accounts or records.

 

SECTION 3

 

OTHER PROVISIONS RELATING TO CREDIT FACILITY

 

3.1 Default Rate.

 

Upon the occurrence, and during the continuance, of a default in the payment of
any amount hereunder, under the Notes or under any of the other Credit
Documents, such overdue amount shall bear interest, payable on demand, at the
Default Rate.

 

3.2 Extension and Conversion.

 

The Borrower shall have the option, on any Business Day, to extend existing
Loans into a subsequent permissible Interest Period or to convert Loans into
Loans of another interest rate type; provided, however, that (i) except as
provided in Section 3.8, Eurodollar Loans may be converted into Base Rate Loans
or extended as Eurodollar Loans for new Interest Periods only on the last day of
the Interest Period applicable thereto, (ii) without the consent of the
Requisite Lenders, Eurodollar Loans may be extended, and Base Rate Loans may be
converted into Eurodollar Loans, only to the extent no Default or Event of
Default shall exist and be continuing on the date of extension or conversion,
(iii) Loans extended as, or converted into, Eurodollar Loans shall be subject to
the terms of the definition of “Interest Period” set forth in Section 1.1 and
shall be in such minimum amounts as provided in, with respect to Revolving
Loans, Section 2.1(b)(ii) or with respect to the Tranche B Loans,
Section 2.4(c), (iv) no more than 6 Eurodollar Loans which are Revolving Loans
and no more than 6 Eurodollar Loans which are Tranche B Loans shall be
outstanding hereunder at any time (it being understood that, for purposes
hereof, Eurodollar Loans with different Interest Periods shall be considered as
separate Eurodollar Loans, even if they begin on the same date, although
borrowings, extensions and conversions may, in accordance with the

 

49



--------------------------------------------------------------------------------

provisions hereof, be combined at the end of existing Interest Periods to
constitute a new Eurodollar Loan with a single Interest Period), (v) any request
for extension or conversion of a Eurodollar Loan which shall fail to specify an
Interest Period shall be deemed to be a request for an Interest Period of one
month and (vi) Swingline Loans may not be extended or converted pursuant to this
Section 3.2. Each such extension or conversion shall be effected by the Borrower
by giving a Notice of Extension/Conversion (or telephonic notice promptly
confirmed in writing) to the office of the Administrative Agent specified in
Schedule 2.1(a), or at such other office as the Administrative Agent may
designate in writing, prior to 12:00 Noon (Charlotte, North Carolina time) on
the Business Day of, in the case of the conversion of a Eurodollar Loan into a
Base Rate Loan, and on the third Business Day prior to, in the case of the
extension of a Eurodollar Loan as, or conversion of a Base Rate Loan into, a
Eurodollar Loan, the date of the proposed extension or conversion, specifying
the date of the proposed extension or conversion, the Loans to be so extended or
converted, the types of Loans into which such Loans are to be converted and, if
appropriate, the applicable Interest Periods with respect thereto. Each request
for extension or conversion shall be irrevocable and shall constitute a
representation and warranty by the Borrower of the matters specified in
clauses (b), (c), (d) and (e) of Section 5.2. In the event the Borrower fails to
request extension or conversion of any Eurodollar Loan in accordance with this
Section 3.2, or any such conversion or extension is not permitted or required by
this Credit Agreement, then such Eurodollar Loan shall be automatically
converted into a Base Rate Loan at the end of the Interest Period applicable
thereto. The Administrative Agent shall give each Lender notice as promptly as
practicable of any such proposed extension or conversion affecting any Loan.

 

3.3 Prepayments.

 

(a) Voluntary Prepayments. The Borrower shall have the right to prepay Loans in
whole or in part from time to time; provided, however, that each partial
prepayment of Loans (other than Swingline Loans) shall be in a minimum principal
amount of $1,000,000 and integral multiples of $250,000 in excess thereof (or
the then remaining principal balance of the Revolving Loans or the Tranche B
Loan, as applicable, if less). Subject to the foregoing terms, amounts prepaid
under this Section 3.3(a) shall be applied as the Borrower may elect; provided
that if the Borrower shall fail to specify, voluntary prepayments shall be
applied first to Swingline Loans, second to Revolving Loans (first to Base Rate
Loans and then to Eurodollar Loans in direct order of Interest Period
maturities), third to the Tranche B Loan, ratably to the remaining Principal
Amortization Payments and, fourth, after all Loans have been repaid, to Cash
Collateralize the LOC Obligations (first to Base Rate Loans and then to
Eurodollar Loans in direct order of Interest Period maturities). All prepayments
under this Section 3.3(a) shall be subject to Section 3.12, but otherwise
without premium or penalty, and shall be accompanied by interest on the
principal amount prepaid through the date of prepayment.

 

(b) Mandatory Prepayments.

 

(i) (A) Revolving Committed Amount. If at any time, the sum of the aggregate
outstanding principal amount of Revolving Loans plus LOC Obligations plus
Swingline Loans shall exceed the Revolving Committed Amount, the Borrower
immediately shall prepay the Revolving Loans and (after all Revolving Loans have
been repaid) Cash Collateralize the LOC Obligations, in an amount sufficient to
eliminate such excess.

 

50



--------------------------------------------------------------------------------

(B) LOC Committed Amount. If at any time, the sum of the aggregate principal
amount of LOC Obligations shall exceed the LOC Committed Amount, the Borrower
immediately shall Cash Collateralize the LOC Obligations in an amount sufficient
to eliminate such excess.

 

(ii) Excess Cash Flow. Within 90 days after the end of each fiscal year
(commencing with the fiscal year ending December 31, 2006), the Borrower shall
prepay the Loans in an amount equal to (a) 50% of Excess Cash Flow minus (b) the
amount of any voluntary prepayments of the Tranche B Loan or (to the extent
accompanied by a reduction in the Revolving Committed Amount) the Revolving
Loans, for such prior fiscal year (such prepayment to be applied as set forth in
clause (vi) below).

 

(iii) (A) Asset Dispositions. Immediately upon the occurrence of any Asset
Disposition Prepayment Event, the Borrower shall prepay the Loans in an
aggregate amount equal to 100% of the Net Cash Proceeds of the related Asset
Disposition not applied (or caused to be applied) by the Credit Parties during
the related Application Period to make Eligible Reinvestments as contemplated by
the terms of Section 8.5(g) (such prepayment to be applied as set forth in
clause (vi) below).

 

(B) Extraordinary Receipts. Immediately upon the receipt of Extraordinary
Receipts received by or paid to or for the account of the Parent or any of its
Subsidiaries and not otherwise included in clauses (ii), (iii)(A), (iv) or
(v) of this Section 3.3(b) and, in the case of Extraordinary Receipts from any
Involuntary Disposition requiring application of any insurance proceeds to the
prepayment of Loans (and Cash Collateralization of LOC Obligations) pursuant to
Section 7.6(b), the Borrower shall prepay the Loans in an aggregate amount equal
to 100% of the Net Cash Proceeds thereof (such prepayment to be applied as set
forth in clause (vi) below).

 

(iv) Designated Debt Issuances. Immediately upon the occurrence of any Debt
Issuance Prepayment Event, the Borrower shall prepay the Loans in an aggregate
amount equal to 100% of the Net Cash Proceeds of the related Designated Debt
Issuance (such prepayment to be applied as set forth in clause (vi) below).

 

(v) Equity Issuances. Immediately upon receipt by a Consolidated Party of
proceeds from any Equity Issuance other than an Excluded Equity Issuance, the
Borrower shall prepay the Loans in an aggregate amount equal to 50% of the Net
Cash Proceeds of such Equity Issuance (such prepayment to be applied as set
forth in clause (vi) below).

 

(vi) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 3.3(b) shall be applied as follows: (A) with respect to
all amounts prepaid pursuant to Section 3.3(b)(i)(A), to Revolving Loans
(without any reduction in the Revolving Committed Amount) and (after all
Revolving Loans have been repaid) to Cash

 

51



--------------------------------------------------------------------------------

Collateralize the LOC Obligations, (B) with respect to all amounts prepaid
pursuant to Section 3.3(b)(i)(B), to Cash Collateralize the LOC Obligations and
(C) with respect to all amounts prepaid pursuant to Section 3.3(b)(ii), (iii),
(iv) or (v), to the Tranche B Loan, ratably to the remaining Principal
Amortization Payments. After the Tranche B Loan has been repaid in full, no
further prepayments under Section 3.3(b)(ii), (iii), (iv) or (v) shall be
required hereunder. Within the parameters of the applications set forth above,
prepayments shall be applied first to Base Rate Loans and then to Eurodollar
Loans subject to Section 3.3(b)(vii) in direct order of Interest Period
maturities. All prepayments under this Section 3.3(b) shall be subject to
Section 3.12, but otherwise without premium or penalty, and shall be accompanied
by interest on the principal amount prepaid through the date of prepayment.

 

(vii) Prepayment Account. If the Borrower is required to make a mandatory
prepayment of Eurodollar Loans under this Section 3.3(b), the Borrower shall
have the right, in lieu of making such prepayment in full, to deposit an amount
equal to such mandatory prepayment with the Administrative Agent in a cash
collateral account maintained (pursuant to documentation reasonably satisfactory
to the Administrative Agent) by and in the sole dominion and control of the
Administrative Agent. Any amounts so deposited shall be held by the
Administrative Agent as collateral for the prepayment of such Eurodollar Loans
and shall be applied to the prepayment of the applicable Eurodollar Loans at the
end of the current Interest Periods applicable thereto. At the request of the
Borrower, amounts so deposited shall be invested by the Administrative Agent in
Cash Equivalents maturing prior to the date or dates on which it is anticipated
that such amounts will be applied to prepay such Eurodollar Loans; any interest
earned on such Cash Equivalents will be for the account of the Borrower and the
Borrower will deposit with the Administrative Agent the amount of any loss on
any such Cash Equivalents to the extent necessary in order that the amount of
the prepayment to be made with the deposited amounts may not be reduced.

 

3.4 Termination and Reduction of Revolving Committed Amount.

 

(a) Voluntary Reductions. The Borrower may from time to time permanently reduce
or terminate the Revolving Committed Amount in whole or in part (in minimum
aggregate amounts of $5,000,000 or in integral multiples of $1,000,000 in excess
thereof (or, if less, the full remaining amount of the then applicable Revolving
Committed Amount)) upon five Business Days’ prior written notice to the
Administrative Agent; provided, however, no such termination or reduction shall
be made which would cause the sum of the aggregate outstanding principal amount
of Revolving Loans plus LOC Obligations plus Swingline Loans to exceed the
Revolving Committed Amount unless, concurrently with such termination or
reduction, the Revolving Loans are repaid to the extent necessary to eliminate
such excess. The Administrative Agent shall promptly notify each affected Lender
of receipt by the Administrative Agent of any notice from the Borrower pursuant
to this Section 3.4(a).

 

(b) Tranche B Loan Commitments. The Tranche B Loan Commitment of each Tranche B
Lender shall automatically terminate at such time as such Tranche B Lender shall
have made available to the Borrower such Tranche B Lender’s share of the Tranche
B Loan.

 

52



--------------------------------------------------------------------------------

(c) Maturity Date. The Revolving Commitments of the Lenders, the LOC Commitment
of the Issuing Lender(s) and the Swingline Commitment of the Swingline Lender
shall automatically terminate on the Maturity Date.

 

(d) General. The Borrower shall pay to the Administrative Agent for the account
of the Lenders in accordance with the terms of Section 3.5(a), on the date of
each termination or reduction of the Revolving Committed Amount, the Unused Fee
accrued through the date of such termination or reduction on the amount of the
Revolving Committed Amount so terminated or reduced.

 

3.5 Fees.

 

(a) Unused Fee. In consideration of the Revolving Commitments of the Lenders
hereunder, the Borrower promises to pay to the Administrative Agent for the
account of each Lender a fee (the “Unused Fee”) on the Unused Revolving
Committed Amount computed at a per annum rate for each day during the applicable
Unused Fee Calculation Period (hereinafter defined) at a rate equal to the
Applicable Percentage. The Unused Fee shall commence to accrue on the Closing
Date and shall be due and payable in arrears on the last Business Day of each
March, June, September and December (and on any date that the Revolving
Committed Amount is reduced and on the Maturity Date) for the immediately
preceding quarter (or portion thereof) (each such quarter or portion thereof for
which the Unused Fee is payable hereunder being herein referred to as an “Unused
Fee Calculation Period”), beginning with the first of such dates to occur after
the Closing Date.

 

(b) Letter of Credit Fees.

 

(i) Standby Letter of Credit Issuance Fee. In consideration of the issuance of
standby Letters of Credit hereunder, the Borrower promises to pay to the
Administrative Agent for the account of each Revolving Lender a fee (the
“Standby Letter of Credit Fee”) on such Revolving Lender’s Commitment Percentage
of the average daily maximum amount available to be drawn under each such
standby Letter of Credit computed at a per annum rate for each day from the date
of issuance to the date of expiration equal to the Applicable Percentage. The
Standby Letter of Credit Fee will be payable quarterly in arrears on the last
Business Day of each March, June, September and December for the immediately
preceding quarter (or a portion thereof).

 

(ii) Trade Letter of Credit Fee. In consideration of the issuance of trade
Letters of Credit hereunder, the Borrower promises to pay to the Administrative
Agent for the account of each Revolving Lender a fee (the “Trade Letter of
Credit Fee”) on such Revolving Lender’s Commitment Percentage of the average
daily maximum amount available to be drawn under each such trade Letter of
Credit computed at a per annum rate for each day from the date of issuance to
the date of expiration equal to the Applicable Percentage. The Trade Letter of
Credit Fee will be payable quarterly in arrears on the last Business Day of each
March, June, September and December for the immediately preceding quarter (or a
portion thereof).

 

53



--------------------------------------------------------------------------------

(iii) Issuing Lender Fees. In addition to the Standby Letter of Credit Fee
payable pursuant to clause (i) above and the Trade Letter of Credit Fee payable
pursuant to clause (ii) above, the Borrower promises to pay to the
Administrative Agent for the account of the Issuing Lender, without sharing by
the other Lenders, in Dollars, a fronting fee equal to (A) with respect to each
trade Letter of Credit,  1/4%, computed on the Dollar Equivalent of the amount
of such Letter of Credit, and payable upon the issuance thereof, (B) with
respect to any amendment of a trade Letter of Credit increasing the amount of
such Letter of Credit, at a rate separately agreed between the Borrower and the
Issuing Lender, computed on the Dollar Equivalent of the amount of such
increase, and payable upon the effectiveness of such amendment, and (C) with
respect to each standby Letter of Credit, at the rate per annum,  1/4%, computed
on the Dollar Equivalent of the daily amount available to be drawn under such
Letter of Credit on a quarterly basis in arrears. Such fronting fee shall be due
and payable on the tenth Business Day after the end of each March, June,
September and December in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.08. In addition, the Borrower shall pay directly to the Issuing Lender
for its own account, in Dollars, the customary issuance, presentation, amendment
and other processing fees, and other standard costs and charges, of the Issuing
Lender relating to letters of credit as from time to time in effect. Such
customary fees and standard costs and charges are due and payable on demand and
are nonrefundable.

 

(c) Administrative Fees. The Borrower promises to pay to the Administrative
Agent, for its own account, the fees referred to in the Administrative Agent’s
Fee Letter.

 

3.6 Capital Adequacy.

 

If any Lender has determined, after the date hereof, that the adoption or the
becoming effective of, or any change in, or any change by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof in the interpretation or administration of, any
applicable law, rule or regulation regarding capital adequacy, or compliance by
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) of any such authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on such
Lender’s capital or assets as a consequence of its commitments or obligations
hereunder to a level below that which such Lender could have achieved but for
such adoption, effectiveness, change or compliance (taking into consideration
such Lender’s policies with respect to capital adequacy), then, upon notice from
such Lender to the Borrower, the Borrower shall be obligated to pay to such
Lender such additional amount or amounts as will compensate such Lender for such
reduction. Each determination by any such Lender of amounts owing under this
Section shall, absent manifest error, be conclusive and binding on the parties
hereto. Notwithstanding any other provision in this Section 3.6, none of the
Lenders shall be entitled to demand compensation pursuant to this Section 3.6,
if it shall not be the general practice of such Lender to demand such
compensation in similar circumstances under comparable provisions of other
comparable credit agreements.

 

54



--------------------------------------------------------------------------------

3.7 Limitation on Eurodollar Loans.

 

If on or prior to the first day of any Interest Period for any Eurodollar Loan:

 

(a) the Administrative Agent determines (which determination shall be
conclusive) that by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Eurodollar Rate
for such Interest Period; or

 

(b) the Requisite Lenders determine (which determination shall be conclusive)
and notify the Administrative Agent that the Eurodollar Rate will not adequately
and fairly reflect the cost to the Lenders of funding Eurodollar Loans for such
Interest Period;

 

then the Administrative Agent shall give the Borrower prompt notice thereof, and
so long as such condition remains in effect, the Lenders shall be under no
obligation to make additional Eurodollar Loans, Continue Eurodollar Loans, or to
Convert Base Rate Loans into Eurodollar Loans and the Borrower shall, on the
last day(s) of the then current Interest Period(s) for the outstanding
Eurodollar Loans, either prepay such Eurodollar Loans or Convert such Eurodollar
Loans into Base Rate Loans in accordance with the terms of this Credit
Agreement.

 

3.8 Illegality.

 

Notwithstanding any other provision of this Credit Agreement, in the event that
it becomes unlawful for any Lender or its Applicable Lending Office to make,
maintain, or fund Eurodollar Loans hereunder, then such Lender shall promptly
notify the Borrower thereof and such Lender’s obligation to make or Continue
Eurodollar Loans and to Convert Base Rate Loans into Eurodollar Loans shall be
suspended until such time as such Lender may again make, maintain, and fund
Eurodollar Loans (in which case the provisions of Section 3.10 shall be
applicable).

 

3.9 Requirements of Law.

 

If, after the date hereof, the adoption of any applicable law, rule, or
regulation, or any change in any applicable law, rule, or regulation, or any
change in the interpretation or administration thereof by any Governmental
Authority, central bank, or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or its Applicable Lending
Office) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank, or comparable agency:

 

(i) shall subject such Lender (or its Applicable Lending Office) to any tax,
duty, or other charge with respect to any Eurodollar Loans, its Notes, or its
obligation to make Eurodollar Loans, or change the basis of taxation of any
amounts payable to such Lender (or its Applicable Lending Office) under this
Credit Agreement or its Notes in respect of any Eurodollar Loans (other than
franchise taxes and taxes imposed on the overall net income of such Lender by
the jurisdiction in which such Lender is organized or any political subdivision
thereof or therein or has its principal office or such Applicable Lending
Office);

 

55



--------------------------------------------------------------------------------

(ii) shall impose, modify, or deem applicable any reserve, special deposit,
assessment, or similar requirement (other than the Eurodollar Reserve
Requirement utilized in the determination of the Adjusted Eurodollar Rate)
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities or commitments of, such Lender (or its Applicable Lending
Office), including the Commitment of such Lender hereunder; or

 

(iii) shall impose on such Lender (or its Applicable Lending Office) or the
London interbank market any other condition affecting this Credit Agreement or
its Notes or any of such extensions of credit or liabilities or commitments;

 

and the result of any of the foregoing is to increase the cost to such Lender
(or its Applicable Lending Office) of making, Converting into, Continuing, or
maintaining any Eurodollar Loans or to reduce any sum received or receivable by
such Lender (or its Applicable Lending Office) under this Credit Agreement or
its Notes with respect to any Eurodollar Loans, then the Borrower shall pay to
such Lender within 5 Business Days following demand such amount or amounts as
will compensate such Lender for such increased cost or reduction; provided that
such increases or reductions shall not include any increased costs or reductions
in respect of taxes that are governed by the provisions of Section 3.11, and the
provisions of this Section 3.9 shall not be interpreted to cause a duplication
in payment or treatment of any taxes in a manner inconsistent with the
provisions of Section 3.11. If any Lender requests compensation by the Borrower
under this Section 3.9, the Borrower may, by notice to such Lender (with a copy
to the Administrative Agent), suspend the obligation of such Lender to make or
Continue Eurodollar Loans, or to Convert Base Rate Loans into Eurodollar Loans,
until the event or condition giving rise to such request ceases to be in effect
(in which case the provisions of Section 3.10 shall be applicable); provided
that such suspension shall not affect the right of such Lender to receive the
compensation so requested. Each Lender shall promptly notify the Borrower and
the Administrative Agent of any event of which it has knowledge, occurring after
the date hereof, which will entitle such Lender to compensation pursuant to this
Section 3.9 and will designate a different Applicable Lending Office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the judgment of such Lender, be otherwise disadvantageous to
it. Any Lender claiming compensation under this Section 3.9 shall furnish to the
Borrower and the Administrative Agent a statement setting forth the additional
amount or amounts to be paid to it hereunder which shall be conclusive in the
absence of manifest error. In determining such amount, such Lender may use any
reasonable averaging and attribution methods.

 

3.10 Treatment of Affected Loans.

 

If the obligation of any Lender to make any Eurodollar Loan or to Continue, or
to Convert Base Rate Loans into, Eurodollar Loans shall be suspended pursuant to
Section 3.7, 3.8 or 3.9 hereof, such Lender’s Eurodollar Loans shall be
automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for such Eurodollar Loans (or, in the case of a
Conversion, on such earlier date as such Lender may specify to the Borrower with
a copy to the Administrative Agent) and, unless and until such Lender gives
notice as provided below that the circumstances specified in Section 3.7, 3.8 or
3.9 hereof that gave rise to such Conversion no longer exist:

 

56



--------------------------------------------------------------------------------

(a) to the extent that such Lender’s Eurodollar Loans have been so Converted,
all payments and prepayments of principal that would otherwise be applied to
such Lender’s Eurodollar Loans shall be applied instead to its Base Rate Loans;
and

 

(b) all Loans that would otherwise be made or Continued by such Lender as
Eurodollar Loans shall be made or Continued instead as Base Rate Loans, and all
Base Rate Loans of such Lender that would otherwise be Converted into Eurodollar
Loans shall remain as Base Rate Loans.

 

If such Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Section 3.7, 3.8 or 3.9 hereof that
gave rise to the Conversion of such Lender’s Eurodollar Loans pursuant to this
Section 3.10 no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when Eurodollar Loans made by other
Lenders are outstanding, such Lender’s Base Rate Loans shall be automatically
Converted, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding Eurodollar Loans, to the extent necessary so that, after giving
effect thereto, all Loans held by the Lenders holding Eurodollar Loans and by
such Lender are held pro rata (as to principal amounts, interest rate basis, and
Interest Periods of Revolving Loans) in accordance with their respective
Commitments of Revolving Loans and/or Tranche B Loans, as the case may be.

 

3.11 Taxes.

 

(a) Except as otherwise required by law, any and all payments by any Credit
Party to or for the account of any Lender or the Administrative Agent hereunder
or under any other Credit Document shall be made free and clear of and without
deduction for any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority, and all liabilities with
respect thereto, excluding, (i) in the case of each Lender and the
Administrative Agent, taxes imposed on or measured by its overall net income
(however denominated), and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its Applicable Lending Office is
located and (ii) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Lender is located
(all such non-excluded taxes, duties, levies, imposts, deductions, charges,
withholdings, and liabilities being hereinafter referred to as “Taxes”). If any
Credit Party shall be required by law to deduct any Taxes from or in respect of
any sum payable under this Credit Agreement or any other Credit Document to any
Lender or the Administrative Agent, (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 3.11) such Lender or
the Administrative Agent receives an amount equal to the sum it would have
received had no such deductions been made, (ii) such Credit Party shall make
such deductions, (iii) such Credit Party shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
law, and (iv) such Credit Party shall furnish to the Administrative Agent, at
its address referred to in Section 11.1, the original or a certified copy of a
receipt evidencing payment thereof.

 

57



--------------------------------------------------------------------------------

(b) In addition, the Borrower agrees to pay any and all present or future stamp
or documentary taxes and any other excise or property taxes or charges or
similar levies which arise from any payment made under this Credit Agreement or
any other Credit Document or from the execution or delivery of, or otherwise
with respect to, this Credit Agreement or any other Credit Document (hereinafter
referred to as “Other Taxes”).

 

(c) The Borrower agrees to indemnify each Lender and the Administrative Agent
for the full amount of Taxes and Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed or asserted by any jurisdiction on amounts payable
under this Section 3.11) paid by such Lender or the Administrative Agent (as the
case may be) and any liability (including penalties, interest, and expenses)
arising therefrom or with respect thereto.

 

(d) Each Lender on or prior to the date of its execution and delivery of this
Credit Agreement in the case of each Lender listed on the signature pages hereof
and on or prior to the date on which it becomes a Lender in the case of each
other Lender, and from time to time thereafter if requested in writing by the
Borrower or the Administrative Agent (but only so long as such Lender remains
lawfully able to do so), shall provide the Borrower and the Administrative Agent
with (A) if such Lender is a United States person under Section 7701(a)(30) of
the Code (other than any such Lender that is a financial institution whose name
includes the word “Bank”, “Credit Union”, “Savings and Loan” or “Mutual Savings
Bank”), Internal Revenue Service Form W-9 or any successor form prescribed by
the Internal Revenue Service or (B) if such Lender is not a United States person
under Section 7701(a)(30) of the Code (i) Internal Revenue Service Form W-8 BEN
or W-8 ECI, as appropriate, or any successor form prescribed by the Internal
Revenue Service, certifying that such Lender is entitled to benefits under an
income tax treaty to which the United States is a party which reduces to zero
the rate of withholding tax on payments of hereunder or under any other Credit
Document or certifying that the income receivable hereunder or under any other
Credit Document is effectively connected with the conduct of a trade or business
in the United States or (ii) with respect to payments of interest, if such
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
certificate substantially in the form of Exhibit 3.11(d) and Internal Revenue
Service Form W-8 BEN or, in either case, any subsequent versions thereof or
successors thereto, properly completed and duly executed by such Lender. In
addition, each Lender shall deliver such forms promptly upon the obsolescence,
expiration or invalidity of any form previously delivered by such Lender. Each
Lender shall promptly notify the Borrower at any time it determines that it is
no longer in a position to provide any previously delivered certificate to the
Borrower.

 

(e) For any period with respect to which a Lender has failed to provide the
Borrower and the Administrative Agent with any form required to be provided by
it pursuant to Section 3.11(d) (unless such failure is due to a change in
treaty, law, or regulation occurring subsequent to the date on which a form
originally was required to be provided), (i) the Borrower shall be entitled to
deduct or withhold on payments to the Administrative Agent or such Lender as a
result of such failure, as required by law, and (ii) the Borrower shall not be
required to make payments of additional amounts with respect to such withheld
amounts pursuant to Section 3.11(a) (or to indemnify a Lender pursuant to
Section 3.11(c)) to the extent such

 

58



--------------------------------------------------------------------------------

withholding (or liability for Tax) is required solely by reason of the failure
of the Administrative Agent or such Lender to provide the necessary certificate,
document or other evidence of an exemption from withholding; provided, however,
that should a Lender, which is otherwise exempt from withholding tax, become
subject to Taxes because of its failure to deliver a form required hereunder,
the Borrower shall take such steps as such Lender shall reasonably request to
assist such Lender to recover such Taxes. Notwithstanding anything to the
contrary contained in the preceding sentence or elsewhere in this Section 3.11,
the Borrower agrees to pay additional amounts and to indemnify each Lender and
the Administrative Agent in the manner set forth in Section 3.11 in respect of
any Taxes deducted or withheld by it on payments to the Administrative Agent or
such Lender where such deduction or withholding is required as a result of the
failure by such Lender to provide Borrower and the Administrative Agent with any
form required to be provided pursuant to Section 3.11(d) where such failure is
due to a change in treaty, law, or regulation occurring subsequent to the date
on which such form originally was required to be provided.

 

(f) If any Credit Party is required to pay additional amounts to or for the
account of any Lender pursuant to this Section 3.11, then such Lender will agree
to use reasonable efforts to change the jurisdiction of its Applicable Lending
Office so as to eliminate or reduce any such additional payment which may
thereafter accrue if such change, in the judgment of such Lender, is not
otherwise disadvantageous to such Lender.

 

(g) Without prejudice to the survival of any other agreement of the Credit
Parties hereunder, the agreements and obligations of the Credit Parties
contained in this Section 3.11 shall survive the repayment of the Loans, LOC
Obligations and other obligations under the Credit Documents and the termination
of the Commitments hereunder.

 

(h) If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. This subsection shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

 

59



--------------------------------------------------------------------------------

3.12 Compensation.

 

Upon the request of any Lender, the Borrower shall pay to such Lender such
amount or amounts as shall be sufficient (in the reasonable opinion of such
Lender) to compensate it for any loss, cost, or expense (excluding loss of
anticipated profits) incurred by it as a result of:

 

(a) any payment, prepayment, or Conversion of a Eurodollar Loan for any reason
(including, without limitation, (i) in connection with any assignment by Bank of
America pursuant to Section 11.3(b) as part of the primary syndication of the
Tranche B Loans during the 90-day period immediately following the Closing Date
and (ii) the acceleration of the Loans pursuant to Section 9.2) on a date other
than the last day of the Interest Period for such Loan; or

 

(b) any failure by the Borrower for any reason (including, without limitation,
the failure of any condition precedent specified in Section 5 to be satisfied)
to borrow, Convert, Continue, or prepay a Eurodollar Loan on the date for such
borrowing, Conversion, Continuation, or prepayment specified in the relevant
notice of borrowing, prepayment, Continuation, or Conversion under this Credit
Agreement.

 

With respect to Eurodollar Loans, such indemnification may include an amount
equal to the excess, if any, of (a) the amount of interest which would have
accrued on the amount so prepaid, or not so borrowed, Converted or Continued,
for the period from the date of such prepayment or of such failure to borrow,
Convert or Continue to the last day of the applicable Interest Period (or, in
the case of a failure to borrow, Convert or Continue, the Interest Period that
would have commenced on the date of such failure) in each case at the applicable
rate of interest for such Eurodollar Loans provided for herein (excluding,
however, the Applicable Percentage included therein, if any) over (b) the amount
of interest (as reasonably determined by such Lender) which would have accrued
to such Lender on such amount by placing such amount on deposit for a comparable
period with leading banks in the interbank Eurodollar market. The covenants of
the Borrower set forth in this Section 3.12 shall survive the repayment of the
Loans, LOC Obligations and other obligations under the Credit Documents and the
termination of the Commitments hereunder.

 

3.13 Pro Rata Treatment.

 

Except to the extent otherwise provided herein:

 

(a) Loans. Each Loan, each payment or (subject to the terms of Section 3.3)
prepayment of principal of any Loan or reimbursement obligations arising from
drawings under Letters of Credit, each payment of interest on the Loans or
reimbursement obligations arising from drawings under Letters of Credit, each
payment of Unused Fees, each payment of the Standby Letter of Credit Fee, each
payment of the Trade Letter of Credit Fee, each reduction of the Revolving
Committed Amount and each conversion or extension of any Loan, shall be
allocated pro rata among the Lenders in accordance with the respective principal
amounts of their outstanding Loans of the applicable type and Participation
Interests in Loans of the applicable type and Letters of Credit.

 

60



--------------------------------------------------------------------------------

(b) Advances. No Lender shall be responsible for the failure or delay by any
other Lender in its obligation to make its ratable share of a borrowing
hereunder; provided, however, that the failure of any Lender to fulfill its
obligations hereunder shall not relieve any other Lender of its obligations
hereunder. Unless the Administrative Agent shall have been notified by any
Lender prior to the date of any requested borrowing that such Lender does not
intend to make available to the Administrative Agent its ratable share of such
borrowing to be made on such date, the Administrative Agent may assume that such
Lender has made such amount available to the Administrative Agent on the date of
such borrowing, and the Administrative Agent in reliance upon such assumption,
may (in its sole discretion but without any obligation to do so) make available
to the Borrower a corresponding amount. If such corresponding amount is not in
fact made available to the Administrative Agent, the Administrative Agent shall
be able to recover such corresponding amount from such Lender. If such Lender
does not pay such corresponding amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent will promptly notify the Borrower, and
the Borrower shall within 3 Business Days after demand pay such corresponding
amount to the Administrative Agent. The Administrative Agent shall also be
entitled to recover from the Lender or the Borrower, as the case may be,
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Administrative Agent to the
Borrower to the date such corresponding amount is recovered by the
Administrative Agent at a per annum rate equal to (i) from the Borrower at the
applicable rate for the applicable borrowing pursuant to the Notice of Borrowing
and (ii) from a Lender at the Federal Funds Rate.

 

3.14 Sharing of Payments.

 

The Lenders agree among themselves that, in the event that any Lender shall
obtain payment in respect of any Loan, LOC Obligations or any other obligation
owing to such Lender under this Credit Agreement through the exercise of a right
of setoff, banker’s lien or counterclaim, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, in excess of its pro rata share of such payment as provided for
in this Credit Agreement, such Lender shall promptly purchase from the other
Lenders a Participation Interest in such Loans, LOC Obligations and other
obligations in such amounts, and make such other adjustments from time to time,
as shall be equitable to the end that all Lenders share such payment in
accordance with their respective ratable shares as provided for in this Credit
Agreement. The Lenders further agree among themselves that if payment to a
Lender obtained by such Lender through the exercise of a right of setoff,
banker’s lien, counterclaim or other event as aforesaid shall be rescinded or
must otherwise be restored, each Lender which shall have shared the benefit of
such payment shall, by repurchase of a Participation Interest theretofore sold,
return its share of that benefit (together with its share of any accrued
interest payable with respect thereto) to each Lender whose payment shall have
been rescinded or otherwise restored. The Borrower agrees that any Lender so
purchasing such a Participation Interest may, to the fullest extent permitted by
law, exercise all rights of payment, including setoff, banker’s lien or
counterclaim, with respect to such Participation Interest as fully as if such
Lender were a holder of such Loan, LOC Obligations or other obligation in the
amount of such Participation Interest. Except as otherwise expressly provided in
this Credit Agreement, if any Lender shall fail to remit to the Administrative
Agent or any other Lender an

 

61



--------------------------------------------------------------------------------

amount payable by such Lender to the Administrative Agent or such other Lender
pursuant to this Credit Agreement on the date when such amount is due, such
payments shall be made together with interest thereon for each date from the
date such amount is due until the date such amount is paid to the Administrative
Agent or such other Lender at a rate per annum equal to the Federal Funds Rate.
If under any applicable bankruptcy, insolvency or other similar law, any Lender
receives a secured claim in lieu of a setoff to which this Section 3.14 applies,
such Lender shall, to the extent practicable, exercise its rights in respect of
such secured claim in a manner consistent with the rights of the Lenders under
this Section 3.14 to share in the benefits of any recovery on such secured
claim.

 

3.15 Payments, Computations, Etc.

 

(a) Generally. Except as otherwise specifically provided herein, all payments
hereunder shall be made to the Administrative Agent in Dollars in immediately
available funds, without setoff, deduction, counterclaim or withholding of any
kind, at the Administrative Agent’s office specified in Schedule 2.1(a) not
later than 2:00 P.M. (Charlotte, North Carolina time) on the date when due
unless such day is not a Business Day in which case such payment shall be made
on the next succeeding Business Day. Payments received after such time shall be
deemed to have been received on the next succeeding Business Day. The Borrower
shall, at the time it makes any payment under this Credit Agreement, specify to
the Administrative Agent the Loans, LOC Obligations, Fees, interest or other
amounts payable by the Borrower hereunder to which such payment is to be applied
(and in the event that it fails so to specify, the Administrative Agent shall
distribute such payments first to Swingline Loans, second to Revolving Loans
(first to Base Rate Loans and then to Eurodollar Loans in direct order of
Interest Period maturities), and, after all Revolving Loans have been repaid, to
Cash Collateralize the LOC Obligations and third to the Tranche B Loan, ratably
to the remaining Principal Amortization Payments (in each case first to Base
Rate Loans and then to Eurodollar Loans in direct order of Interest Period
maturities). The Administrative Agent will distribute such payments to such
Lenders, if any such payment is received prior to 2:00 P.M. (Charlotte, North
Carolina time) on a Business Day in like funds as received prior to the end of
such Business Day and otherwise the Administrative Agent will distribute such
payment to such Lenders on the next succeeding Business Day. Whenever any
payment hereunder shall be stated to be due on a day which is not a Business
Day, the due date thereof shall be extended to the next succeeding Business Day
(subject to accrual of interest and Fees for the period of such extension),
except that in the case of Eurodollar Loans, if the extension would cause the
payment to be made in the next following calendar month, then such payment shall
instead be made on the next preceding Business Day. Except as expressly provided
otherwise herein, all computations of interest and fees shall be made on the
basis of actual number of days elapsed over a year of 360 days, except with
respect to computation of interest on Base Rate Loans which shall be calculated
based on a year of 365 or 366 days, as appropriate. Interest shall accrue from
and include the date of borrowing, but exclude the date of payment.

 

(b) Allocation of Payments After Event of Default. Notwithstanding any other
provisions of this Credit Agreement to the contrary, after acceleration of the
Credit Party Obligations pursuant to Section 9.2, all amounts collected or
received by the Administrative Agent or any Lender on account of the Credit
Party Obligations or any other amounts outstanding under any of the Credit
Documents or in respect of the Collateral shall be paid over or delivered as
follows:

 

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent in connection with enforcing the rights of the Lenders under the Credit
Documents and any protective advances made by the Administrative Agent with
respect to the Collateral under or pursuant to the terms of the Collateral
Documents;

 

62



--------------------------------------------------------------------------------

SECOND, to payment of any fees owed to the Administrative Agent, in its capacity
as such;

 

THIRD, to the payment of all of the Credit Party Obligations consisting of
accrued fees and interest on the Loans, LOC Obligations and Hedging Agreements
between any Consolidated Party and any Lender or Affiliate of a Lender;

 

FOURTH, to the payment of the outstanding principal amount of the Credit Party
Obligations (including the payment or Cash Collateralization of the outstanding
LOC Obligations and Hedging Agreements between any Consolidated Party and any
Lender or Affiliate of a Lender);

 

FIFTH, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents or
otherwise with respect to the Credit Party Obligations owing to such Lender;

 

SIXTH, to all other Credit Party Obligations and other obligations which shall
have become due and payable under the Credit Documents or otherwise and not
repaid pursuant to clauses ”FIRST” through “FIFTH” above; and

 

SEVENTH, to the payment of the surplus, if any, to whomever may be lawfully
entitled to receive such surplus.

 

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion that the then outstanding Loans and
LOC Obligations held by such Lender bears to the aggregate then outstanding
Loans and LOC Obligations) of amounts available to be applied pursuant to
clauses ”THIRD”, “FOURTH”, “FIFTH” and “SIXTH” above; and (iii) to the extent
that any amounts available for distribution pursuant to clause ”FIFTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Administrative Agent in a cash collateral
account and applied (A) first, to reimburse the Issuing Lender(s) from time to
time for any drawings under such Letters of Credit and (B) then, following the
expiration of all Letters of Credit, to all other obligations of the types
described in clauses ”FIFTH” and “SIXTH” above in the manner provided in this
Section 3.15(b).

 

63



--------------------------------------------------------------------------------

3.16 Evidence of Debt.

 

(a) Each Lender shall maintain an account or accounts evidencing each Loan made
by such Lender to the Borrower from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Credit Agreement. Each Lender will make reasonable efforts to maintain the
accuracy of its account or accounts and to promptly update its account or
accounts from time to time, as necessary.

 

(b) The Administrative Agent shall maintain the Register pursuant to
Section 11.3(c), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount, type and Interest
Period of each such Loan hereunder, (ii) the amount of any principal or interest
due and payable or to become due and payable to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder from
or for the account of any Credit Party and each Lender’s share thereof. The
Administrative Agent will make reasonable efforts to maintain the accuracy of
the subaccounts referred to in the preceding sentence and to promptly update
such subaccounts from time to time, as necessary.

 

(c) The entries made in the accounts, Register and subaccounts maintained
pursuant to clause (b) of this Section 3.16 (and, if consistent with the entries
of the Administrative Agent, clause (a)) shall be prima facie evidence of the
existence and amounts of the obligations of the Credit Parties therein recorded;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain any such account, such Register or such subaccount, as applicable, or
any error therein, shall not in any manner affect the obligation of the Credit
Parties to repay the Credit Party Obligations owing to such Lender.

 

3.17 Replacement of Affected Lenders.

 

If any Lender having a Revolving Commitment becomes a Defaulting Lender or
otherwise defaults in its Revolving Commitment or if any Lender is owed
increased costs under Section 3.6, Section 3.8 or Section 3.9, or the Borrower
is required to make any payments under Section 3.11 to any Lender in excess of
those to the other Lenders or if any Lender elects not to enter into any
amendment, modification, consent or waiver with respect to the Credit Agreement
or any other Credit Document requested by the Borrower, which amendment,
modification, consent or waiver cannot become effective without the consent of
such Lender, the Borrower shall have the right, if no Event of Default then
exists, to replace such Lender (the “Replaced Lender”) with one or more other
Eligible Assignee or Eligible Assignees, none of whom shall constitute a
Defaulting Lender at the time of such replacement (collectively, the
“Replacement Lender”), provided that (i) at the time of any replacement pursuant
to this Section 3.17, the Replaced Lender and Replacement Lender shall enter
into an Assignment and Assumption in the form of Exhibit 11.3(b) and in
accordance with Section 11.3(b)(iv), pursuant to which the Replacement Lender
shall acquire all or a portion, as the case may be, of the Commitments and
outstanding Loans of, and participation in Letters of Credit by, the Replaced
Lender and (ii) all obligations of the Borrower owing to the Replaced Lender
relating to the Loans so replaced (including, without limitation, such increased
costs and excluding those specifically described in clause (i) above in respect
of which the assignment purchase price has been, or is concurrently

 

64



--------------------------------------------------------------------------------

being paid) shall be paid in full to such Replaced Lender concurrently with such
replacement. Upon the execution of the assignment documentation, the payment of
amounts referred to in clauses (i) and (ii) above and, if so requested by the
Replacement Lender, delivery to the Replacement Lender of the appropriate Note
or Notes executed by the Borrower, the Replacement Lender shall become a Lender
hereunder and the Replaced Lender shall cease to constitute a Lender hereunder
with respect to such replaced Loans, except with respect to indemnification
provisions under this Credit Agreement, which shall survive as to such Replaced
Lender. Notwithstanding anything to the contrary contained above, (1) any Lender
that acts as an Issuing Lender may not be replaced hereunder at any time that it
has Letters of Credit outstanding hereunder unless arrangements satisfactory to
such Lender (including the furnishing of a back-up standby letter of credit in
form and substance, and issued by an issuer satisfactory to such Lender or the
depositing of cash collateral into a cash collateral account maintained with the
Administrative Agent in amounts and pursuant to arrangements satisfactory to
such Lender) have been made with respect to such outstanding Letters of Credit
and (2) the Lender that acts as the Administrative Agent may not be replaced
hereunder except in accordance with the terms of Section 10.6. The Replaced
Lender shall be required to deliver for cancellation its applicable Notes to be
canceled on the date of replacement, or if any such Note is lost or unavailable,
such other assurances or indemnification therefor as the Borrower may reasonably
request.

 

SECTION 4

 

GUARANTY

 

4.1 The Guaranty.

 

Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each Affiliate of a Lender that enters into a Hedging Agreement, and the
Administrative Agent as hereinafter provided, as primary obligor and not as
surety, the prompt payment of the Credit Party Obligations in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration, as a
mandatory cash collateralization or otherwise) strictly in accordance with the
terms thereof. The Guarantors hereby further agree that if any of the Credit
Party Obligations are not paid in full when due (whether at stated maturity, as
a mandatory prepayment, by acceleration, as a mandatory cash collateralization
or otherwise), the Guarantors will, jointly and severally, promptly pay the
same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Credit Party Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents or Hedging Agreements, the obligations of each Guarantor
under this Credit Agreement and the other Credit Documents shall be limited to
an aggregate amount equal to the largest amount that would not render such
obligations subject to avoidance under Section 548 of the Bankruptcy Code or any
comparable provisions of any applicable state law.

 

65



--------------------------------------------------------------------------------

4.2 Obligations Unconditional.

 

The obligations of the Guarantors under Section 4.1 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Credit Documents or Hedging
Agreements, or any other agreement or instrument referred to therein, or any
substitution, release, impairment or exchange of any other guarantee of or
security for any of the Credit Party Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 4.2 that the
obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances. Each Guarantor agrees that such Guarantor shall
have no right of subrogation, indemnity, reimbursement or contribution against
the Borrower or any other Guarantor for amounts paid under this Section 4 until
such time as the Credit Party Obligations have been Fully Satisfied. Without
limiting the generality of the foregoing, it is agreed that, to the fullest
extent permitted by law, the occurrence of any one or more of the following
shall not alter or impair the liability of any Guarantor hereunder which shall
remain absolute and unconditional as described above:

 

(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Credit Party Obligations
shall be extended, or such performance or compliance shall be waived;

 

(b) any of the acts mentioned in any of the provisions of any of the Credit
Documents, any Hedging Agreement between the Borrower and any Lender, or any
Affiliate of a Lender, or any other agreement or instrument referred to in the
Credit Documents or such Hedging Agreements shall be done or omitted;

 

(c) the maturity of any of the Credit Party Obligations shall be accelerated, or
any of the Credit Party Obligations shall be modified, supplemented or amended
in any respect, or any right under any of the Credit Documents, any Hedging
Agreement between the Borrower and any Lender, or any Affiliate of a Lender, or
any other agreement or instrument referred to in the Credit Documents or such
Hedging Agreements shall be waived or any other guarantee of any of the Credit
Party Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;

 

(d) any Lien granted to, or in favor of, the Administrative Agent or any Lender
or Lenders as security for any of the Credit Party Obligations shall fail to
attach or be perfected; or

 

(e) any of the Credit Party Obligations shall be determined to be void or
voidable (including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Credit Documents, any Hedging Agreement between the Borrower and any

 

66



--------------------------------------------------------------------------------

Lender, or any Affiliate of a Lender, or any other agreement or instrument
referred to in the Credit Documents or such Hedging Agreements, or against any
other Person under any other guarantee of, or security for, any of the Credit
Party Obligations.

 

4.3 Reinstatement.

 

The obligations of the Guarantors under this Section 4 shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Credit Party Obligations is rescinded or must be
otherwise restored by any holder of any of the Credit Party Obligations, whether
as a result of any proceedings in bankruptcy or reorganization or otherwise, and
each Guarantor agrees that it will indemnify the Administrative Agent and each
Lender on demand for all reasonable costs and expenses (including, without
limitation, fees and expenses of counsel) incurred by the Administrative Agent
or such Lender in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law.

 

4.4 Certain Additional Waivers.

 

In the event that North Carolina law is determined to be controlling in any
legal action or proceeding with respect to this Section 4 notwithstanding the
parties’ contractual choice of New York law pursuant to Section 11.10(a), each
Guarantor hereby specifically waives the benefits of N.C. Gen. Stat. §§ 26-7
through 26-9, inclusive, to the extent applicable. Each Guarantor further agrees
that such Guarantor shall have no right of recourse to security for the Credit
Party Obligations, except through the exercise of rights of subrogation pursuant
to Section 4.2 and through the exercise of rights of contribution pursuant to
Section 4.6.

 

4.5 Remedies.

 

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Credit Party Obligations may be declared to be forthwith
due and payable as provided in Section 9.2 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section 9.2)
for purposes of Section 4.1 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Credit Party
Obligations from becoming automatically due and payable) as against any other
Person and that, in the event of such declaration (or the Credit Party
Obligations being deemed to have become automatically due and payable), the
Credit Party Obligations (whether or not due and payable by any other Person)
shall forthwith become due and payable by the Guarantors for purposes of
Section 4.1. The Guarantors acknowledge and agree that their obligations
hereunder are secured in accordance with the terms of the Collateral Documents
and that the Lenders may exercise their remedies thereunder in accordance with
the terms thereof.

 

67



--------------------------------------------------------------------------------

4.6 Rights of Contribution.

 

The Guarantors hereby agree as among themselves that, if any Guarantor shall
make an Excess Payment (as defined below), such Guarantor shall have a right of
contribution from each other Guarantor in an amount equal to such other
Guarantor’s Contribution Share (as defined below) of such Excess Payment. The
payment obligations of any Guarantor under this Section 4.6 shall be subordinate
and subject in right of payment to the Credit Party Obligations until such time
as the Credit Party Obligations have been Fully Satisfied, and none of the
Guarantors shall exercise any right or remedy under this Section 4.6 against any
other Guarantor until such Credit Party Obligations have been Fully Satisfied.
For purposes of this Section 4.6, (a) ”Excess Payment” shall mean the amount
paid by any Guarantor in excess of its Pro Rata Share of any Credit Party
Obligations; (b) ”Pro Rata Share” shall mean, for any Guarantor in respect of
any payment of Credit Party Obligations, the ratio (expressed as a percentage)
as of the date of such payment of Credit Party Obligations of (i) the amount by
which the aggregate present fair salable value on a going concern basis of all
of its assets and properties exceeds the amount of all debts and liabilities of
such Guarantor (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of such Guarantor hereunder) to
(ii) the amount by which the aggregate present fair salable value on a going
concern basis of all assets and other properties of all of the Credit Parties
exceeds the amount of all of the debts and liabilities (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of the Credit Parties hereunder) of the Credit Parties; provided,
however, that, for purposes of calculating the Pro Rata Shares of the Guarantors
in respect of any payment of Credit Party Obligations, any Guarantor that became
a Guarantor subsequent to the date of any such payment shall be deemed to have
been a Guarantor on the date of such payment and the financial information for
such Guarantor as of the date such Guarantor became a Guarantor shall be
utilized for such Guarantor in connection with such payment; and
(e) ”Contribution Share” shall mean, for any Guarantor in respect of any Excess
Payment made by any other Guarantor, the ratio (expressed as a percentage) as of
the date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value on a going concern basis of all of its assets and properties
exceeds the amount of all debts and liabilities of such Guarantor (including
contingent, subordinated, unmatured, and unliquidated liabilities, but excluding
the obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value on a going concern basis of all assets and
other properties of the Credit Parties other than the maker of such Excess
Payment exceeds the amount of all of the debts and liabilities (including
contingent, subordinated, unmatured, and unliquidated liabilities, but excluding
the obligations of the Credit Parties) of the Credit Parties other than the
maker of such Excess Payment; provided, however, that, for purposes of
calculating the Contribution Shares of the Guarantors in respect of any Excess
Payment, any Guarantor that became a Guarantor subsequent to the date of any
such Excess Payment shall be deemed to have been a Guarantor on the date of such
Excess Payment and the financial information for such Guarantor as of the date
such Guarantor became a Guarantor shall be utilized for such Guarantor in
connection with such Excess Payment. This Section 4.6 shall not be deemed to
affect any right of subrogation, indemnity, reimbursement or contribution that
any Guarantor may have under applicable law against the Borrower in respect of
any payment of Credit Party Obligations. Notwithstanding the foregoing, all
rights of contribution against any Guarantor shall terminate from and after such
time, if ever, that such Guarantor shall be relieved of its obligations pursuant
to Section 8.5.

 

68



--------------------------------------------------------------------------------

4.7 Guarantee of Payment; Continuing Guarantee.

 

The guarantee in this Section 4 is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Credit Party Obligations
whenever arising.

 

SECTION 5

 

CONDITIONS

 

5.1 Closing Conditions.

 

The obligation of the Lenders to enter into this Credit Agreement and to make
the initial Loans or the applicable Issuing Lender to issue the initial Letter
of Credit, whichever shall occur first, shall be subject to satisfaction of the
following conditions:

 

(a) Executed Credit Documents. Receipt by the Administrative Agent of duly
executed copies of: (i) this Credit Agreement, (ii) the Notes, (iii) the
Security Agreement, (iv) the Pledge Agreement and (v) the Administrative Agent’s
Fee Letter.

 

(b) Corporate Documents. Receipt by the Administrative Agent of the following:

 

(i) Charter Documents. Copies of the articles or certificates of incorporation
or other charter documents of each Credit Party certified to be true and
complete as of a recent date by the appropriate Governmental Authority of the
state or other jurisdiction of its incorporation and certified by a secretary or
assistant secretary of such Credit Party to be true and correct as of the
Closing Date.

 

(ii) Bylaws. A copy of the bylaws of each Credit Party certified by a secretary
or assistant secretary of such Credit Party to be true and correct as of the
Closing Date.

 

(iii) Resolutions. Copies of resolutions of the Board of Directors of each
Credit Party approving and adopting the Credit Documents to which it is a party,
the transactions contemplated therein and authorizing execution and delivery
thereof, certified by a secretary or assistant secretary of such Credit Party to
be true and correct and in force and effect as of the Closing Date.

 

(iv) Good Standing. Copies of (A) certificates of good standing, existence or
its equivalent with respect to each Credit Party certified as of a recent date
by the appropriate Governmental Authorities of the state or other jurisdiction
of incorporation and the state or other jurisdiction of the chief executive
office and principal place of business and (B) to the extent available, a
certificate indicating payment of all corporate or comparable franchise taxes
certified as of a recent date by the appropriate governmental taxing
authorities.

 

(v) Incumbency. An incumbency certificate of each Credit Party certified by a
secretary or assistant secretary to be true and correct as of the Closing Date.

 

69



--------------------------------------------------------------------------------

(c) Opinions of Counsel. The Administrative Agent shall have received, in each
case dated as of the Closing Date:

 

(i) a legal opinion of Paul, Weiss, Rifkind, Wharton & Garrison, in form and
substance reasonably satisfactory to the Administrative Agent;

 

(ii) a legal opinion of special Nevada counsel for the Borrower, in form and
substance reasonably satisfactory to the Administrative Agent;

 

(iii) a legal opinion of special California counsel with respect to Merritt,
Hawkins & Associates, in form and substance reasonably satisfactory to the
Administrative Agent; and

 

(iv) a legal opinion of special Texas counsel with respect to The MHA Group,
Inc., MHA Allied Consulting, Inc., Med Travelers, Inc. and RN Demand, Inc., in
form and substance reasonably satisfactory to the Administrative Agent.

 

(d) Personal Property Collateral. The Administrative Agent shall have received:

 

(i) searches of Uniform Commercial Code filings in the jurisdiction of the chief
executive office of each Credit Party and each jurisdiction where any Collateral
is located or where a filing would need to be made in order to perfect the
Administrative Agent’s security interest in the Collateral, copies of the
financing statements on file in such jurisdictions and evidence that no Liens
exist other than Permitted Liens;

 

(ii) UCC financing statements for each appropriate jurisdiction as is necessary,
in the Administrative Agent’s sole discretion, to perfect the Administrative
Agent’s security interest in the Collateral;

 

(iii) searches of ownership of, and Liens on, intellectual property of each
Credit Party in the appropriate governmental offices;

 

(iv) all certificates evidencing any certificated Capital Stock pledged to the
Administrative Agent pursuant to the Pledge Agreement, together with duly
executed in blank, undated stock powers attached thereto;

 

(v) such patent/trademark/copyright filings as requested by the Administrative
Agent in order to perfect the Administrative Agent’s security interest in the
Collateral;

 

(vi) all instruments and chattel paper in the possession of any of the Credit
Parties, together with allonges or assignments as may be necessary or
appropriate to perfect the Administrative Agent’s security interest in the
Collateral; and

 

(vii) duly executed consents as are necessary, in the Administrative Agent’s
sole discretion, to perfect the Administrative Agent’s security interest in the
Collateral.

 

70



--------------------------------------------------------------------------------

(e) Financial Statements.

 

(i) To the extent available on the Closing Date, receipt and reasonably
satisfactory review by the Lenders of the consolidated financial statements of
each of the Parent and the Acquired Company for the fiscal years ended 2002,
2003 and 2004, including balance sheets, income and cash flow statements audited
by independent public accountants of recognized national standing and prepared
in conformity with GAAP and such other financial information as the
Administrative Agent may reasonably request.

 

(ii) The Lenders shall have received pro forma consolidated financial statements
of the Consolidated Parties, and forecasts prepared by management of the Parent
and/or Borrower, each in form reasonably satisfactory to the Lenders, of balance
sheets, income statements and cash flow statements on a quarterly basis for the
first year following the Closing Date and on an annual basis for each year
thereafter during the term of this Credit Facility.

 

(f) Evidence of Insurance. Receipt by the Administrative Agent of copies of
certificates of insurance of the Parent and the Consolidated Parties evidencing
liability and casualty insurance meeting the requirements set forth in the
Credit Documents, including, but not limited to, naming the Administrative Agent
as additional insured (in the case of liability insurance) or loss payee (in the
case of hazard insurance) on behalf of the Lenders.

 

(g) Government Consent. Receipt by the Administrative Agent of evidence that all
governmental, shareholder and material third party consents (including
Hart-Scott-Rodino clearance) and approvals necessary or desirable in connection
with the Transaction and expiration of all applicable waiting periods without
any action being taken by any authority that could restrain, prevent or impose
any material adverse conditions on the Transaction or that could seek or
threaten any of the foregoing, and no law or regulation shall be applicable
which in the reasonable judgment of the Administrative Agent could have such
effect.

 

(h) Consummation of Transaction. The Transaction shall have been consummated in
accordance with the terms of the Acquisition Agreement and in material
compliance with applicable law and regulatory approvals, all material conditions
precedent to the obligations of the Parent under the Acquisition Agreement shall
have been satisfied. The Administrative Agent shall have approved the
Acquisition Agreement and all other material agreements, instruments and
documents relating to the MHA Acquisition, which agreements and documents shall
provide for an aggregate purchase price (including assumption of Indebtedness)
not in excess of $166 million (excluding any earn out payments). The
Administrative Agent shall have received an officer’s certificate from the
Parent (A) confirming that the there have been no material modifications to the
Acquisition Agreement without the consent of the Administrative Agent, to the
extent such modifications could reasonably be expected to adversely effect the
Lenders, (B) attaching a certified copy of the Acquisition Agreement, with all
amendments, modifications, supplements and attachments and (C) confirming that
the MHA Acquisition has been, or contemporaneously with the closing and initial
funding of the Loans, will be consummated in accordance with the terms of the
Acquisition Agreement and in compliance with applicable law and regulatory
approvals.

 

71



--------------------------------------------------------------------------------

(i) Litigation. There shall not exist (i) any order, decree, judgment, ruling or
injunction which restrains the consummation of the MHA Acquisition by the Parent
in the manner contemplated by the Acquisition Agreement, (ii) any pending or
threatened in writing action, suit, investigation or proceeding against (A) the
Parent or any Consolidated Party that could reasonably be expected to have a
Material Adverse Effect or (B) the Acquired Company and its Subsidiaries that
could reasonably be expected to have a Material Adverse Change (as defined in
the Acquisition Agreement) or (iii) any action, suit, investigation or
proceeding pending or, to the knowledge of the Parent, threatened in any court
or before any arbitrator or governmental authority that could reasonably be
expected to materially adversely affect the rights and remedies of the
Administrative Agent or the Lenders under the Credit Documents.

 

(j) Other Indebtedness. Receipt by the Administrative Agent of evidence that,
after giving effect to the Transaction, the Parent and the Consolidated Parties
shall have no Funded Indebtedness other than Indebtedness permitted under
Section 8.1.

 

(k) Officer’s Certificates. The Administrative Agent shall have received a
certificate or certificates executed by an Executive Officer of the Borrower as
of the Closing Date, in form and substance reasonably satisfactory to the
Administrative Agent, stating that (i) all governmental, shareholder and third
party consents and approvals, if any, with respect to the Credit Documents and
the transactions contemplated thereby have been obtained, (ii) there shall not
have occurred a (x) Material Adverse Effect with respect to the Parent and its
Subsidiaries taken as a whole since December 31, 2004 or (y) Material Adverse
Change (as defined in the Acquisition Agreement) with respect to the Acquired
Company and its Subsidiaries taken as a whole since September 30, 2004, (iii) no
action, suit, investigation or proceeding is pending or threatened in any court
or before any arbitrator or governmental instrumentality that purports to affect
any Credit Party or any transaction contemplated by the Credit Documents, if
such action, suit, investigation or proceeding could reasonably be expected to
have a Material Adverse Effect, (iv) the MHA Acquisition has been consummated
and (v) immediately after giving effect to the Transaction, (A) no Default or
Event of Default exists, (B) all representations and warranties contained herein
and in the other Credit Documents are true and correct in all material respects
as of the Closing Date, (C) the Credit Parties, on a consolidated basis, are
Solvent, and (D) the Leverage Ratio of the Consolidated Parties as of the
Closing Date (which Leverage Ratio shall be calculated reflecting the MHA
Acquisition on a Pro Forma Basis as of the first day of such period as if the
MHA Acquisition occurred as of such date) was not greater than 3.75 to 1.0 for
the twelve month period ending on September 30, 2005.

 

(l) Availability. After giving effect to the Transactions, the Unused Revolving
Committed Amount shall not be less than $50,000,000.

 

(m) Fees and Expenses. Payment by the Credit Parties to the Lenders and the
Administrative Agent of all fees and expenses relating to the Credit Facilities
which are due and payable on the Closing Date, including, without limitation,
payment to the Administrative Agent of the fees set forth in the Administrative
Agent’s Fee Letter.

 

72



--------------------------------------------------------------------------------

(n) Other. Receipt by the Administrative Agent of such other documents,
instruments, agreements or information as reasonably requested by the
Administrative Agent, including, but not limited to, information regarding
litigation, tax, accounting, labor, insurance, pension liabilities (actual or
contingent), real estate leases, material contracts, debt agreements, property
ownership and contingent liabilities of the Parent and the Consolidated Parties.

 

Without limiting the generality of the provisions of Section 10.4, for purposes
of determining compliance with the conditions specified in this Section 5.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to the Administrative Agent or any Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto.

 

5.2 Conditions to all Extensions of Credit.

 

The obligations of each Lender to make any Loan and of the applicable Issuing
Lender to issue or extend any Letter of Credit (including the initial Loans and
the initial Letter of Credit) are subject to satisfaction of the following
conditions in addition to satisfaction on the Closing Date of the conditions set
forth in Section 5.1 of the Credit Agreement:

 

(a) The Borrower shall have delivered (i) in the case of any Revolving Loan or
any portion of the Tranche B Loan, an appropriate Notice of Borrowing or Notice
of Extension/Conversion or (ii) in the case of any Letter of Credit, the
applicable Issuing Lender shall have received an appropriate request for
issuance in accordance with the provisions of Section 2.2(b);

 

(b) The representations and warranties set forth in Section 6 shall, subject to
the limitations set forth therein, be true and correct in all material respects
as of such date (except for those which expressly relate to an earlier date
which shall be true and correct in all material respects as of such earlier
date);

 

(c) No Default or Event of Default shall exist and be continuing either prior to
or after giving effect thereto; and

 

(d) Immediately after giving effect to the making of such Loan (and the
application of the proceeds thereof) or to the issuance of such Letter of
Credit, as the case may be, (i) the sum of the aggregate outstanding principal
amount of Revolving Loans plus LOC Obligations plus Swingline Loans shall not
exceed the Revolving Committed Amount and (ii) the LOC Obligations shall not
exceed the LOC Committed Amount.

 

The delivery of each Notice of Borrowing, each Notice of Extension/Conversion
and each request for a Letter of Credit pursuant to Section 2.2(b) shall
constitute a representation and warranty by the Credit Parties of the
correctness of the matters specified in clauses (b), (c), and (d) above.

 

73



--------------------------------------------------------------------------------

SECTION 6

 

REPRESENTATIONS AND WARRANTIES

 

The Credit Parties hereby represent to the Administrative Agent and each Lender
that:

 

6.1 Financial Condition; No Internal Control Event.

 

(a) The audited consolidated balance sheets and income statements of the
Consolidated Parties (other than the Acquired Company) for the fiscal year ended
December 31, 2004 (including the notes thereto) (i) have been audited by KPMG
LLP, (ii) have been prepared in accordance with GAAP consistently applied
throughout the periods covered thereby and (iii) present fairly in all material
respects (on the basis disclosed in the footnotes to such financial statements)
the consolidated financial condition, results of operations and cash flows of
the Consolidated Parties as of such date and for such periods. The unaudited
interim balance sheets of the Consolidated Parties (other than the Acquired
Company) as at the end of, and the related unaudited interim statements of
earnings and of cash flows for, each fiscal quarterly period ended after
December 31, 2004 and prior to the Closing Date (i) have been prepared in
accordance with GAAP consistently applied throughout the periods covered
thereby, and (ii) present fairly in all material respects the consolidated and
consolidating financial condition, results of operations and cash flows of the
Consolidated Parties (other than the Acquired Company) as of such date and for
such periods except that they do not contain the materials and disclosures to be
found in notes to financial statements prepared in accordance with GAAP nor do
they reflect year-end adjustments. During the period from December 31, 2004 to
and including the Closing Date, there has been no sale, transfer or other
disposition by any Consolidated Party (other than the Acquired Company) of any
material part of the business or property of the Consolidated Parties, taken as
a whole, and, other than the MHA Acquisition, no purchase or other acquisition
by any of them of any business or property (including any Capital Stock of any
other Person) material in relation to the consolidated financial condition of
the Consolidated Parties, taken as a whole, in each case, which is not reflected
in the foregoing financial statements or in the notes thereto.

 

(b) The financial statements delivered pursuant to Section 7.1(a) and (b) have
been prepared in accordance with GAAP (except as may otherwise be permitted
under Section 7.1(a) and (b)) and present fairly in all material respects (on
the basis disclosed in the footnotes, if any, to such financial statements) the
consolidated and consolidating financial condition, results of operations and
cash flows of the Consolidated Parties as of such date and for such periods.

 

(c) Since the date of the audited financial statements most recently delivered
by the Borrower pursuant to Section 7.1(a), no Internal Control Event has
occurred that has not been remedied by the Borrower and/or the applicable Credit
Party in a manner reasonably satisfactory to the Required Lenders.

 

74



--------------------------------------------------------------------------------

6.2 No Material Change.

 

Since December 31, 2004, there has been no development or event relating to or
affecting the Parent or any Consolidated Party (other than the Acquired Company)
which has had or could reasonably be expected to have a Material Adverse Effect.
Since the Closing Date, there has been no development or event relating to or
affecting the Acquired Company which has had or could reasonably be expected to
have a Material Adverse Effect.

 

6.3 Organization and Good Standing.

 

Each of the Parent and the Consolidated Parties (a) is duly organized, validly
existing and is in good standing under the laws of the jurisdiction of its
incorporation or organization, (b) has the corporate or other necessary power
and authority, and the legal right, to own and operate its property, to lease
the property it operates as lessee and to conduct the business in which it is
currently engaged and (c) is duly qualified as a foreign entity and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such
qualification, other than in such jurisdictions where the failure to be so
qualified and in good standing could not reasonably be expected to have a
Material Adverse Effect.

 

6.4 Power; Authorization; Enforceable Obligations.

 

Each of the Credit Parties has the corporate or other necessary power and
authority, and the legal right, to make, deliver and perform the Credit
Documents to which it is a party, and in the case of the Borrower, to obtain
extensions of credit hereunder, and has taken all necessary corporate or other
necessary action to authorize the borrowings and other extensions of credit on
the terms and conditions of this Credit Agreement and to authorize the
execution, delivery and performance of the Credit Documents to which it is a
party. No consent or authorization of, filing with, notice to or other similar
act by or in respect of, any Governmental Authority or any other Person is
required to be obtained or made by or on behalf of any Credit Party in
connection with the borrowings or other extensions of credit hereunder, with the
execution, delivery, performance, validity or enforceability of the Credit
Documents to which such Credit Party is a party, except for (i) consents,
authorizations, notices and filings described in Schedule 6.4, all of which have
been obtained or made or have the status described in such Schedule 6.4 and
(ii) filings to perfect the Liens created by the Collateral Documents. This
Credit Agreement has been, and each other Credit Document to which any Credit
Party is a party will be, duly executed and delivered on behalf of the Credit
Parties. This Credit Agreement constitutes, and each other Credit Document to
which any Credit Party is a party when executed and delivered will constitute, a
legal, valid and binding obligation of such Credit Party enforceable against
such party in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

 

6.5 No Conflicts.

 

Neither the execution and delivery of the Credit Documents, nor the consummation
of the transactions contemplated therein, nor performance of and compliance with
the terms and

 

75



--------------------------------------------------------------------------------

provisions thereof by such Credit Party will (a) violate or conflict with any
provision of its articles or certificate of incorporation or bylaws or other
organizational or governing documents of such Person, (b) violate, contravene or
materially conflict with any material Requirement of Law or any other law,
regulation (including, without limitation, Regulation U or Regulation X), order,
writ, judgment, injunction, decree or permit applicable to it, (c) violate,
contravene or conflict with contractual provisions of, or cause an event of
default under, any indenture, loan agreement, mortgage, deed of trust, contract
or other agreement or instrument to which it is a party or by which it may be
bound, the violation, contravention, conflict or default of which could
reasonably be expected to have a Material Adverse Effect, or (d) result in or
require the creation of any Lien (other than Permitted Liens) upon or with
respect to its properties.

 

6.6 No Default.

 

Neither the Parent nor any Consolidated Party is in default in any respect under
any contract, lease, loan agreement, indenture, mortgage, security agreement or
other agreement or obligation to which it is a party or by which any of its
properties is bound which default could have a Material Adverse Effect. No
Default or Event of Default has occurred or exists except as previously
disclosed in writing to the Administrative Agent.

 

6.7 Ownership.

 

Except to the extent the failure of which could not reasonably be expected to
have a Material Adverse Effect, each of the Parent and the Consolidated Parties
is the owner of, and has good and marketable title to, or a valid leasehold
interest in, all of its respective assets shown on the balance sheet dated
June 30, 2005 and all assets and properties acquired since the date of such
balance sheet, except for such properties as are no longer used or useful in the
conduct of such Person’s business or as have been disposed of in the ordinary
course of business or as otherwise permitted by this Credit Agreement, and
except for minor defects in title that do not interfere with the ability of such
Person to conduct its business as now conducted, and none of such assets is
subject to any Lien other than Permitted Liens.

 

6.8 Indebtedness.

 

Except as otherwise permitted under Section 8.1, the Parent and the Consolidated
Parties have no Indebtedness.

 

6.9 Litigation.

 

There are no actions, suits or legal, equitable, arbitration or administrative
proceedings, pending or, to the knowledge of any Executive Officer of any Credit
Party, threatened in writing against the Parent or any Consolidated Party which
could reasonably be expected to have a Material Adverse Effect.

 

76



--------------------------------------------------------------------------------

6.10 Taxes.

 

The Parent, the Borrower and, except as disclosed in Schedule 6.10, each of the
other Consolidated Parties has filed, or caused to be filed, all material tax
returns (Federal, state, local and foreign) required to be filed and paid
(a) all amounts of taxes shown thereon to be due (including interest and
penalties) and (b) all other material taxes, fees, assessments and other
governmental charges (including mortgage recording taxes, documentary stamp
taxes and intangibles taxes) owing by it, except for such taxes (i) which are
not yet delinquent or (ii) that are being contested in good faith and by proper
proceedings, and against which adequate reserves are being maintained in
accordance with GAAP. Except as disclosed in Schedule 6.10, no Credit Party is
aware as of the Closing Date of any proposed material tax assessments by any
taxing authority against the Parent or any Consolidated Party.

 

6.11 Compliance with Law.

 

Each of the Parent and the Consolidated Parties is in compliance with all
Requirements of Law and all other laws, rules, regulations, orders and decrees
(including without limitation Environmental Laws) applicable to it, or to its
properties, unless such failure to comply could not reasonably be expected to
have a Material Adverse Effect. No Requirement of Law could reasonably be
expected to cause a Material Adverse Effect.

 

6.12 ERISA.

 

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Parent and the Consolidated Parties, nothing has occurred which
would prevent, or cause the loss of, such qualification. The Parent, the
Consolidated Parties and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

 

(b) There are no pending or, to the best knowledge of the Parent and the
Consolidated Parties, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) neither the Parent nor
any Consolidated Party nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (iv) neither the Parent nor any Consolidated Party nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has

 

77



--------------------------------------------------------------------------------

occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) neither the Parent nor any Consolidated Party nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA.

 

6.13 Corporate Structure; Capital Stock, etc.

 

The capital and ownership structure of the Parent and the Consolidated Parties
as of the Closing Date is as described in Schedule 6.13A. Set forth on
Schedule 6.13B is a complete and accurate list as of the Closing Date with
respect to the Borrower and each of its direct and indirect Subsidiaries of
(i) jurisdiction of incorporation, (ii) number of shares of each class of
Capital Stock outstanding, (iii) number and percentage of outstanding shares of
each class owned (directly or indirectly) by the Parent and the Consolidated
Parties and (iv) number and effect, if exercised, of all outstanding options,
warrants, rights of conversion or purchase and all other similar rights with
respect thereto. The outstanding Capital Stock of all such Persons is validly
issued, fully paid and non-assessable and as of the Closing Date is owned by the
Parent and the Consolidated Parties, directly or indirectly, in the manner set
forth on Schedule 6.13B, free and clear of all Liens (other than Permitted
Liens). As of the Closing Date, other than as set forth in Schedule 6.13B,
neither the Borrower nor any of its Subsidiaries has outstanding any securities
convertible into or exchangeable for its Capital Stock nor does any such Person
have outstanding any rights to subscribe for or to purchase any options for the
purchase of, or any agreements providing for the issuance (contingent or
otherwise) of, or any calls, commitments or claims of any character relating to,
its Capital Stock.

 

6.14 Governmental Regulations, Etc.

 

(a) None of the transactions contemplated by this Credit Agreement (including,
without limitation, the direct or indirect use of the proceeds of the Loans)
will violate or result in a violation of the Securities Laws or any of
Regulations U and X. If requested by any Lender or the Administrative Agent, the
Borrower will furnish to the Administrative Agent and each Lender a statement,
in conformity with the requirements of FR Form U-1 referred to in Regulation U,
that no part of the Letters of Credit or proceeds of the Loans will be used,
directly or indirectly, for the purpose of “buying” or “carrying” any “margin
stock” within the meaning of Regulations U and X, or for the purpose of
purchasing or carrying or trading in any securities.

 

(b) Neither the Parent nor any of the Consolidated Parties is (i) an “investment
company”, or a company “controlled” by “investment company”, within the meaning
of the Investment Company Act of 1940, as amended, (ii) a “holding company” as
defined in, or otherwise subject to regulation under, the Public Utility Holding
Company Act of 1935, as amended or (iii) subject to regulation under any other
Federal or state statute or regulation which limits its ability to incur
Indebtedness.

 

6.15 Purpose of Loans and Letters of Credit.

 

The Borrower will use the proceeds of the Loans to (a) provide for working
capital, capital expenditures and general corporate purposes of the Borrower and
its Subsidiaries (including, without limitation, Permitted Acquisitions), (b) to
consummate the MHA Acquisition, (c)

 

78



--------------------------------------------------------------------------------

refinance certain existing Indebtedness, and (d) pay fees and expenses relating
to any of the foregoing. The Letters of Credit shall be used only for or in
connection with appeal bonds, reimbursement obligations arising in connection
with surety and reclamation bonds, reinsurance, domestic or international trade
transactions and obligations not otherwise aforementioned relating to
transactions entered into by the applicable account party in the ordinary course
of business.

 

6.16 Environmental Matters.

 

Except as would not reasonably be expected to have a Material Adverse Effect:

 

(a) Each of the facilities and properties owned, leased or operated by the
Parent and the Consolidated Parties (the “Real Properties”) and all operations
at the Real Properties are in compliance with all applicable Environmental Laws,
there is no violation of any Environmental Law with respect to the Real
Properties or the businesses operated by the Parent and the Consolidated Parties
(the “Businesses”), and there are no conditions relating to the Real Properties
or the Businesses that are reasonably likely to give rise to liability under any
applicable Environmental Laws.

 

(b) None of the Real Properties contains, or has previously contained, any
Materials of Environmental Concern at, on or under the Real Properties in
amounts or concentrations that constitute or constituted a violation of, or are
reasonably likely to give rise to liability under, Environmental Laws.

 

(c) Neither the Parent nor any Consolidated Party has received any written or
verbal notice of, or inquiry from any Governmental Authority regarding, any
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Real Properties or the Businesses, nor does any Executive
Officer of any Credit Party have knowledge or reason to believe that any such
notice will be received or is being threatened.

 

(d) Materials of Environmental Concern have not been transported or disposed of
from the Real Properties, or generated, treated, stored or disposed of at, on or
under any of the Real Properties or any other location, in each case by or on
behalf of the Parent or any Consolidated Party in violation of, or in a manner
that are reasonably likely to give rise to liability under, any applicable
Environmental Law.

 

(e) No judicial proceeding or governmental or administrative action is pending
or, to the best knowledge of the Executive Officers of the Credit Parties,
threatened, under any Environmental Law to which the Parent or any Consolidated
Party is or will be named as a party, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Parent or the Consolidated Parties, the Real Properties or
the Businesses.

 

(f) There has been no release, or threat of release, of Materials of
Environmental Concern at or from the Real Properties, or arising from or related
to the operations (including, without limitation, disposal) of the Parent or any
Consolidated Party in connection with the Real Properties or otherwise in
connection with the Businesses, in violation of or in amounts or in a manner
that are reasonably likely to give rise to liability under Environmental Laws.

 

79



--------------------------------------------------------------------------------

6.17 Intellectual Property.

 

Each of the Parent and the Consolidated Parties owns, or has the legal right to
use, all trademarks, tradenames, copyrights, technology, know-how and processes
(the “Intellectual Property”) necessary for each of them to conduct its business
as currently conducted except for those the failure to own or have such legal
right to use could not reasonably be expected to have a Material Adverse Effect.
Set forth on Schedule 6.17 is a list of all Intellectual Property registered
with the United States Copyright Office or the United States Patent and
Trademark Office and owned by each of the Parent and the Consolidated Parties.
Except as provided on Schedule 6.17, no claim has been asserted in writing and
is pending by any Person challenging or questioning the use of any such
Intellectual Property or the validity or effectiveness of any such Intellectual
Property, nor does any Credit Party know of any such claim, and, to the
knowledge of the Executive Officers of the Credit Parties, the use of such
Intellectual Property by the Parent or any Consolidated Party does not infringe
on the rights of any Person, except for such claims and infringements that, in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

6.18 Investments.

 

All Investments of each of the Parent and the Consolidated Parties are Permitted
Investments.

 

6.19 Business Locations.

 

Set forth on Schedule 6.19(a) is a list as of the Closing Date of all real
property located in the United States and owned or leased by any Credit Party
with street address and state where located. Set forth on Schedule 6.19(b) is a
list as of the Closing Date of all locations where any tangible personal
property of a Credit Party is located, including street address and state where
located. Set forth on Schedule 6.19(c) is the chief executive office and
principal place of business of each Credit Party as of the Closing Date.

 

6.20 Disclosure.

 

Taken as whole, this Credit Agreement, the financial statements referred to in
Section 6.1(a) and the other documents, certificates or statements furnished by
or on behalf of the Parent or any Consolidated Party in connection with this
Credit Agreement do not contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements contained
therein or herein in light of the circumstances under which they were made not
misleading.

 

6.21 No Burdensome Restrictions.

 

Neither the Parent nor any Consolidated Party is a party to any agreement or
instrument or subject to any other obligation or any charter or corporate
restriction or any provision of any applicable law, rule or regulation which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

80



--------------------------------------------------------------------------------

6.22 Brokers’ Fees.

 

Neither the Parent nor any Consolidated Party has any obligation to any Person
in respect of any finder’s, broker’s, investment banking or other similar fee in
connection with any of the transactions contemplated under the Credit Documents.

 

6.23 Labor Matters.

 

Other than as set forth on Schedule 6.23, there are no collective bargaining
agreements or Multiemployer Plans covering the employees of the Parent or any
Consolidated Party as of the Closing Date and neither the Parent nor any of the
Consolidated Parties has suffered any strikes, walkouts, work stoppages or other
material labor difficulty within the last five years.

 

6.24 Nature of Business.

 

As of the Closing Date, the Parent and the Consolidated Parties are engaged in
the business of providing temporary medical staffing services.

 

SECTION 7

 

AFFIRMATIVE COVENANTS

 

Each Credit Party hereby covenants and agrees that, so long as this Credit
Agreement is in effect or any amounts payable hereunder or under any other
Credit Document shall remain outstanding or any Letter of Credit is outstanding,
and until all of the Commitments hereunder shall have terminated:

 

7.1 Information Covenants.

 

The Credit Parties will furnish, or cause to be furnished, to the Administrative
Agent:

 

(a) Annual Financial Statements. As soon as available, and in any event within
90 days after the close of each fiscal year of the Parent (beginning with the
fiscal year of the Parent ending December 31, 2005), a consolidated balance
sheet and income statement of the Parent as of the end of such fiscal year,
together with related consolidated statements of retained earnings and cash
flows for such fiscal year, in each case setting forth in comparative form
figures for the preceding fiscal year, all such financial information described
above to be in reasonable form and detail and audited by independent certified
public accountants of recognized national standing reasonably acceptable to the
Administrative Agent and whose opinion shall be to the effect that such
financial statements have been prepared in accordance with GAAP (except for
changes with which such accountants concur) and shall not be limited as to the
scope of the audit or qualified as to the status of the Parent as a going
concern or any other material qualifications

 

81



--------------------------------------------------------------------------------

or exceptions. Notwithstanding the foregoing, the Lenders agree that, to the
extent that the requirements of this paragraph (ii) are contained in the annual
report of the Parent for such fiscal year on Form 10-K as filed with the SEC
(the “Annual Report”), the obligations of the Credit Parties under this
paragraph (ii) will be satisfied by delivering to the Administrative Agent,
within 90 days after the end of such fiscal year, the Annual Report.

 

(b) Quarterly Statements. As soon as available, and in any event within 45 days
after the close of each of the first three fiscal quarters of the Parent
(beginning with the fiscal quarter of the Parent ending March 31, 2006), (i) a
consolidated balance sheet and income statement of the Parent as of the end of
such fiscal quarter, together with related consolidated statements of retained
earnings and cash flows for such fiscal quarter, in each case setting forth in
comparative form figures for the corresponding period of the preceding fiscal
year, all such financial information described above to be in reasonable form
and detail and reasonably acceptable to the Administrative Agent, and
accompanied by a certificate of an Executive Officer of the Borrower to the
effect that such quarterly financial statements fairly present in all material
respects the financial condition of the Parent and have been prepared in
accordance with GAAP, subject to changes resulting from audit and normal
year-end audit adjustments and the absence of footnotes (the Lenders agree that,
to the extent that the requirements of this clause (i) are contained in the
quarterly report of the Parent for such fiscal quarter on Form 10-Q as filed
with the SEC (the “Quarterly Report”), the obligations of the Credit Parties
under this clause (i) will be satisfied by delivering to the Administrative
Agent, within 45 days after the end of such fiscal quarter, the Quarterly
Report) and (ii) a disclosure statement (the “Disclosure Statement”) in
reasonable form and detail and reasonably acceptable to the Administrative Agent
setting forth the adjustments to the financial statements delivered pursuant to
clause (i) above necessary to determine the consolidated balance sheet and
income statement and the related consolidated statements of retained earnings
and cash flows of the Consolidated Parties as of the end of such fiscal quarter,
and accompanied by a certificate of an Executive Officer of the Borrower to the
effect that such Disclosure Statement when combined with the Quarterly Report
present in all material respects the financial condition of the Consolidated
Parties and have been prepared in accordance with GAAP, subject to changes
resulting from audit and normal year-end audit adjustments and the absence of
footnotes.

 

(c) Officer’s Certificate. At the time of delivery of the financial statements
provided for in Sections 7.1(a)(i) and 7.1(b) above, a certificate of an
Executive Officer of the Borrower substantially in the form of Exhibit 7.1(c),
(i) demonstrating compliance with the financial covenants contained in
Section 7.11 by calculation thereof as of the end of each such fiscal period and
(ii) stating that no Default or Event of Default exists, or, if any Default or
Event of Default does exist, specifying the nature and extent thereof and what
action the Credit Parties propose to take with respect thereto.

 

(d) Annual Business Plan and Budgets. As soon as available but in any event no
later than (i) 90 days following the end of the fiscal year of the Borrower
ending December 31, 2005 and (ii) 45 days following the end of each fiscal year
of the Borrower thereafter, an annual business plan and budget of the
Consolidated Parties containing, among other things, pro forma financial
statements for the next four fiscal quarters and the next fiscal year.

 

82



--------------------------------------------------------------------------------

(e) Compliance With Certain Provisions of the Credit Agreement. Within 90 days
after the end of each fiscal year of the Credit Parties, a certificate executed
by an Executive Officer of the Borrower providing (i) the amount of all Asset
Dispositions that were made during the prior fiscal year and (ii) an Excess Cash
Flow calculation.

 

(f) Accountant’s Certificate. Within the period for delivery of the annual
financial statements provided in Section 7.1(a)(ii), a certification of the
accountants conducting the annual audit stating that they have reviewed this
Credit Agreement as it relates to accounting and other financial matters and
stating further whether, in the course of their audit, they have become aware of
any Default or Event of Default and, if any such Default or Event of Default
exists, specifying the nature and extent thereof, provided that such accountants
shall not be liable by reason of any failure to obtain knowledge of any such
Default or Event of Default that would not be disclosed in the course of their
audit examination.

 

(g) Auditor’s Reports. Within a reasonable time period after receipt, a copy of
any “management letter” submitted by independent accountants to the Parent or
any Consolidated Party in connection with any annual audit of the books of such
Person.

 

(h) Reports. Promptly upon transmission or receipt thereof, (i) copies of any
filings and registrations with, and reports to or from, the Securities and
Exchange Commission, or any successor agency (other than exhibits and
registration statements on Form S-8) and (ii) upon the request of the
Administrative Agent, all reports and written information to and from the United
States Environmental Protection Agency, or any state or local agency responsible
for environmental matters, the United States Occupational Health and Safety
Administration, or any state or local agency responsible for health and safety
matters, or any successor agencies or authorities concerning environmental,
health or safety matters.

 

(i) Notices. Upon any Executive Officer of a Credit Party obtaining knowledge
thereof, the Credit Parties will give written notice to the Administrative Agent
immediately of (i) the occurrence of an event or condition consisting of a
Default or Event of Default, specifying the nature and existence thereof and
what action the Credit Parties propose to take with respect thereto, (ii) the
occurrence of any of the following with respect to the Parent or any
Consolidated Party (A) the pendency or commencement of any litigation, arbitral
or governmental proceeding against such Person which if adversely determined is
reasonably likely to have a Material Adverse Effect or (B) the institution of
any proceedings against such Person with respect to, or the receipt of notice by
such Person of potential liability or responsibility for violation, or alleged
violation of any Federal, state or local law, rule or regulation, including but
not limited to, Environmental Laws, the violation of which could reasonably be
expected to have a Material Adverse Effect, (iii) any material change in
accounting policies or financial reporting practices by the Parent, the Borrower
or any Subsidiary; and (iv) the occurrence of any Internal Control Event.

 

(j) ERISA. Upon any Executive Officer of a Credit Party obtaining knowledge
thereof, the Credit Parties will give written notice to the Administrative Agent
promptly (and in any event within five Business Days) of: (i) any event or
condition, including, but not limited to, any Reportable Event, that constitutes
an ERISA Event; (ii) with respect to any Multiemployer Plan, the receipt of
notice as prescribed in ERISA or otherwise of any withdrawal liability assessed
against

 

83



--------------------------------------------------------------------------------

the Credit Parties or any ERISA Affiliates, or of a determination that any
Multiemployer Plan is in reorganization or insolvent (both within the meaning of
Title IV of ERISA); (iii) the failure to make full payment on or before the due
date (including extensions) thereof of all amounts which the Parent, any
Consolidated Party or any ERISA Affiliate is required to contribute to each
Pension Plan pursuant to its terms and as required to meet the minimum funding
standard set forth in ERISA and the Code with respect thereto; or (iv) any
change in the funding status of any Plan that could reasonably be expected to
have a Material Adverse Effect, together with a description of any such event or
condition or a copy of any such notice and a statement by an Executive Officer
of the Borrower briefly setting forth the details regarding such event,
condition, or notice, and the action, if any, which has been or is being taken
or is proposed to be taken by the Credit Parties with respect thereto. Promptly
upon request, the Credit Parties shall furnish the Administrative Agent and the
Lenders with such additional information concerning any Pension Plan as may be
reasonably requested, including, but not limited to, copies of each annual
report/return (Form 5500 series), as well as all schedules and attachments
thereto required to be filed with the Department of Labor and/or the Internal
Revenue Service pursuant to ERISA and the Code, respectively, for each “plan
year” (within the meaning of Section 3(39) of ERISA).

 

(k) Environmental. Upon the reasonable written request of the Administrative
Agent following the occurrence of any event or the discovery of any condition
which the Administrative Agent reasonably believes has caused (or could be
reasonably expected to cause) the representations and warranties set forth in
Section 6.16 to be untrue in any material respect, the Credit Parties will
furnish or cause to be furnished to the Administrative Agent, at the Credit
Parties’ expense, a report of an environmental assessment of reasonable scope,
form and depth, (including, where appropriate, invasive soil or groundwater
sampling) by a consultant reasonably acceptable to the Administrative Agent as
to the nature and extent of the presence of any Materials of Environmental
Concern on any Real Properties (as defined in Section 6.16) and as to the
compliance by the Parent, any Consolidated Party with Environmental Laws at such
Real Properties. If the Credit Parties fail to deliver such an environmental
report within seventy-five (75) days after receipt of such written request then
the Administrative Agent may arrange for same, and the Credit Parties hereby
grant to the Administrative Agent and their representatives access to the Real
Properties to reasonably undertake such an assessment (including, where
appropriate, invasive soil or groundwater sampling). The reasonable cost of any
assessment arranged for by the Administrative Agent pursuant to this provision
will be payable by the Credit Parties on demand and added to the obligations
secured by the Collateral Documents.

 

(l) Additional Patents and Trademarks. At the time of delivery of the financial
statements and reports provided for in Section 7.1(a), a report signed by an
Executive Officer of the Borrower setting forth (i) a list of registration
numbers for all patents, trademarks, service marks, tradenames and copyrights
awarded to the Parent or any Consolidated Party since the last day of the
immediately preceding fiscal year and (ii) a list of all patent applications,
trademark applications, service mark applications, trade name applications and
copyright applications submitted by the Parent or any Consolidated Party since
the last day of the immediately preceding fiscal year and the status of each
such application, all in such form as shall be reasonably satisfactory to the
Administrative Agent.

 

84



--------------------------------------------------------------------------------

(m) Other Information. With reasonable promptness upon any such request, such
other information regarding the business, properties or financial condition of
the Parent or any Consolidated Party as the Administrative Agent may reasonably
request.

 

Documents required to be delivered pursuant to Section 7.1(a) or (b) or
Section 7.1(h) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet; or (ii) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (ii) the Borrower shall notify
the Administrative Agent and each Lender (by telecopier or electronic mail) of
the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Officer’s Certificates required by
Section 7.1(c) to the Administrative Agent. Except for such Officer’s
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the Issuing Lender materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (x) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; and (y) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.” Notwithstanding the foregoing, the
Borrower shall not be under any obligation to mark any Borrower Materials
“PUBLIC.”

 

7.2 Preservation of Existence and Franchises.

 

Except as a result of or in connection with a dissolution, merger or disposition
of a Subsidiary not prohibited by Section 8.4 or Section 8.5, each Credit Party
will, and will cause each of its Subsidiaries to, do all things necessary to
preserve and keep in full force and effect its existence, authority and material
rights and franchises.

 

85



--------------------------------------------------------------------------------

7.3 Books and Records.

 

Each Credit Party will, and will cause each of its Subsidiaries to, keep
complete and accurate books and records of its transactions in accordance with
good accounting practices on the basis of GAAP (including the establishment and
maintenance of appropriate reserves).

 

7.4 Compliance with Law.

 

Each Credit Party will, and will cause each of its Subsidiaries to, comply with
all laws, rules, regulations and orders, and all applicable restrictions imposed
by all Governmental Authorities, applicable to it and its Property if
noncompliance with any such law, rule, regulation, order or restriction could
reasonably be expected to have a Material Adverse Effect.

 

7.5 Payment of Taxes and Other Indebtedness.

 

Each Credit Party will, and will cause each of its Subsidiaries to, pay and
discharge (a) all material taxes, assessments and governmental charges or levies
imposed upon it, or upon its income or profits, or upon any of its properties,
before they shall become delinquent, (b) all lawful claims (including claims for
labor, materials and supplies) which, if unpaid, might give rise to a Lien upon
any of its properties, and (c) except as prohibited hereunder, all of its other
Indebtedness as it shall become due; provided, however, that neither the Parent
nor any Consolidated Party shall be required to pay any such tax, assessment,
charge, levy, claim or Indebtedness which is being contested in good faith by
appropriate proceedings and as to which adequate reserves therefor have been
established in accordance with GAAP, unless the failure to make any such payment
(i) could give rise to an immediate right to foreclose on a Lien securing such
amounts or (ii) could reasonably be expected to have a Material Adverse Effect.

 

7.6 Insurance.

 

(a) Each Credit Party will, and will cause each of its Subsidiaries to, at all
times maintain in full force and effect insurance (including worker’s
compensation insurance, liability insurance, casualty insurance and business
interruption insurance) in such amounts, covering such risks and liabilities and
with such deductibles or self-insurance retentions as are in accordance with
normal industry practice (or as otherwise required by the Collateral Documents).
The Administrative Agent shall be named as loss payee or mortgagee, as its
interest may appear, and/or additional insured with respect to any such
insurance providing coverage in respect of any Collateral, and each provider of
any such insurance shall agree, by endorsement upon the policy or policies
issued by it or by independent instruments furnished to the Administrative
Agent, that it will give the Administrative Agent thirty (30) days prior written
notice before any such policy or policies shall be altered or canceled. The
present insurance coverage of the Parent and the Consolidated Parties as of the
Closing Date is outlined as to carrier, policy number, expiration date, type and
amount on Schedule 7.6.

 

(b) In the event that the Parent or any of the Consolidated Parties receive Net
Cash Proceeds of any Extraordinary Receipts in excess of $500,000 in aggregate
amount during any fiscal year of the Parent and the Consolidated Parties
(“Excess Proceeds”) on account of any loss of,

 

86



--------------------------------------------------------------------------------

damage to or destruction of, or any condemnation or other taking for public use
of, any Property of the Parent or the Consolidated Parties (with respect to the
Parent or any Consolidated Party, an “Involuntary Disposition”), the Credit
Parties shall, within the period of 360 days following the date of receipt of
such Excess Proceeds, apply (or cause to be applied) an amount equal to such
Excess Proceeds to (i) make Eligible Reinvestments (including but not limited to
the repair or replacement of the related Property) or (ii) prepay the Loans (and
Cash Collateralize the LOC Obligations) in accordance with the terms of
Section 3.3(b)(iii)(B); provided, however, that such Person shall not undertake
replacement or restoration of such Property unless, after giving pro forma
effect to any Funded Indebtedness to be incurred in connection with such
replacement or restoration, no Default or Event of Default would have occurred
as of the most recent fiscal quarter end preceding the date of determination
with respect to which the Administrative Agent has received the Required
Financial Information (assuming, for purposes hereof, that such Funded
Indebtedness was incurred as of the first day of the four fiscal-quarter period
ending as of such fiscal quarter end). All insurance proceeds shall be subject
to the security interest of the Administrative Agent (for the ratable benefit of
the Lenders) under the Collateral Documents. Pending final application of any
Excess Proceeds, the Credit Parties may apply such Excess Proceeds to
temporarily reduce the Revolving Loans or to make Permitted Investments.

 

7.7 Maintenance of Property.

 

Each Credit Party will, and will cause each of its Subsidiaries to, maintain and
preserve its properties and equipment material to the conduct of its business in
good repair, working order and condition, normal wear and tear and casualty and
condemnation excepted, and will make, or cause to be made, in such properties
and equipment from time to time all repairs, renewals, replacements, extensions,
additions, betterments and improvements thereto as may be needed or proper, to
the extent and in the manner customary for companies in similar businesses.

 

7.8 Performance of Obligations.

 

Each Credit Party will, and will cause each of its Subsidiaries to, perform in
all material respects all of its material obligations under the terms of all
material agreements, indentures, mortgages, security agreements or other debt
instruments to which it is a party or by which it is bound.

 

7.9 Use of Proceeds.

 

The Borrower will use the proceeds of the Loans and will use the Letters of
Credit solely for the purposes set forth in Section 6.15.

 

7.10 Audits/Inspections.

 

Upon reasonable notice and during normal business hours, each Credit Party will,
and will cause each of its Subsidiaries to, permit representatives appointed by
the Administrative Agent, including, without limitation, independent
accountants, agents, attorneys, and appraisers to visit and inspect its
property, including its books and records, its accounts receivable and
inventory, its facilities and its other business assets, and to make photocopies
or photographs thereof and to write

 

87



--------------------------------------------------------------------------------

down and record any information such representative obtains and shall permit the
Administrative Agent or its representatives to investigate and verify the
accuracy of information provided to the Lenders and to discuss all such matters
with the officers, employees and representatives of such Person; provided,
however, that, unless an Event of Default shall be in existence, the
Administrative Agent shall not exercise it rights under this sentence more often
than one time during any calendar year. The Credit Parties agree that the
Administrative Agent, and its representatives, may conduct an annual audit of
the Collateral, at the expense of the Credit Parties not to exceed $10,000 per
annum.

 

7.11 Financial Covenants.

 

(a) Leverage Ratio. The Credit Parties shall not permit the Leverage Ratio as of
the last day of any fiscal quarter of the Consolidated Parties to be greater
than:

 

Fiscal Year


--------------------------------------------------------------------------------

  March 31


--------------------------------------------------------------------------------

  June 30


--------------------------------------------------------------------------------

  September 30


--------------------------------------------------------------------------------

  December 31


--------------------------------------------------------------------------------

2005   —     —     —     3.75 to 1.0 2006   3.75 to 1.0   3.75 to 1.0   3.75 to
1.0   3.50 to 1.0 2007   3.50 to 1.0   3.25 to 1.0   3.25 to 1.0   3.00 to 1.0
2008   3.00 to 1.0   3.00 to 1.0   2.50 to 1.0   2.50 to 1.0 2009 and
Thereafter   2.00 to 1.0   2.00 to 1.0   2.00 to 1.0   2.00 to 1.0

 

(b) Fixed Charge Coverage Ratio. The Credit Parties shall not permit the Fixed
Charge Coverage Ratio as of the last day of any fiscal quarter of the
Consolidated Parties to be less than:

 

Fiscal Year


--------------------------------------------------------------------------------

  March 31


--------------------------------------------------------------------------------

  June 30


--------------------------------------------------------------------------------

  September 30


--------------------------------------------------------------------------------

  December 31


--------------------------------------------------------------------------------

2005   —     —     —     2.00 to 1.0 2006   2.00 to 1.0   1.50 to 1.0   1.50 to
1.0   1.50 to 1.0 2007   1.50 to 1.0   1.50 to 1.0   1.50 to 1.0   1.50 to 1.0
2008   1.50 to 1.0   1.50 to 1.0   1.25 to 1.0   1.25 to 1.0 2009 and
Thereafter   1.25 to 1.0   1.25 to 1.0   1.25 to 1.0   1.25 to 1.0

 

7.12 Additional Guarantors.

 

As soon as practicable and in any event within 30 days (or such additional time
as consented to by the Administrative Agent) after any Person becomes a direct
or indirect Subsidiary of the Parent, the Borrower shall provide the
Administrative Agent with written notice thereof setting forth information in
reasonable detail describing all of the assets of such Person and shall (a) if
such Person is a Domestic Subsidiary, (i) cause such Person to execute a Joinder
Agreement in substantially the same form as Exhibit 7.12 and (ii) cause 100% of
the issued and outstanding Capital Stock of such Person to be delivered (if
certificated) to the Administrative Agent (together with undated stock powers
signed in blank) and pledged to the Administrative Agent pursuant to an
appropriate pledge agreement(s) in substantially the form of the Pledge
Agreement and otherwise in form reasonably acceptable to the Administrative
Agent, (b) if such Person is a direct Foreign Subsidiary of a Credit Party,
cause 65% (or such greater

 

88



--------------------------------------------------------------------------------

percentage that, due to a change in an applicable Requirement of Law after the
date hereof, (i) could not reasonably be expected to cause the undistributed
earnings of such Foreign Subsidiary as determined for United States federal
income tax purposes to be treated as a deemed dividend to such Foreign
Subsidiary’s United States parent and (ii) could not reasonably be expected to
cause any adverse tax consequences) of the issued and outstanding Capital Stock
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and
100% of the issued and outstanding Capital Stock not entitled to vote (within
the meaning of Treas. Reg. Section 1.956-2(c)(2)) of such Person to be delivered
(if certificated) to the Administrative Agent (together with undated stock
powers signed in blank (unless, with respect to a Foreign Subsidiary, such stock
powers are deemed unnecessary by the Administrative Agent in its reasonable
discretion under the law of the jurisdiction of incorporation of such Person))
and pledged to the Administrative Agent pursuant to an appropriate pledge
agreement(s) in substantially the form of the Pledge Agreement and otherwise in
form acceptable to the Administrative Agent and (c) cause such Person to (i) if
such Person is a Domestic Subsidiary which has any real Property required by
Section 7.13 to be pledged to the Administrative Agent, deliver to the
Administrative Agent with respect to such real Property, such real property
documents, instruments and other items, in form reasonably acceptable to the
Administrative Agent, as the Administrative Agent shall reasonably request in
order the provide the Administrative Agent with a first priority, perfected and
title insured Lien in such real Property to secure the Credit Party Obligations
and (ii) deliver such other documentation as the Administrative Agent may
reasonably request in connection with the foregoing, including, without
limitation, appropriate UCC-1 financing statements, real estate title insurance
policies, environmental reports, landlord’s waivers, certified resolutions and
other organizational and authorizing documents of such Person, favorable
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to above and the perfection of the Administrative Agent’s Liens
thereunder) and other items of the types required to be delivered pursuant to
Section 5.1(b), (c) and (d), all in form, content and scope reasonably
satisfactory to the Administrative Agent.

 

7.13 Pledged Assets.

 

Each Credit Party will cause all of its owned Property other than Excluded
Property, to be subject at all times to first priority, perfected and title
insured Liens in favor of the Administrative Agent to secure the Credit Party
Obligations pursuant to the terms and conditions of the Collateral Documents or,
with respect to any such Property acquired subsequent to the Closing Date, such
other additional security documents as the Administrative Agent shall reasonably
request, subject in any case to Permitted Liens. In keeping with the
requirements of the preceding sentence, each Credit Party will deliver to the
Administrative Agent, with respect to any owned real Property acquired by such
Person subsequent to the Closing Date and required by this Section 7.13 to be
pledged to the Administrative Agent, such real property documents, instruments
and other items, in form reasonably acceptable to the Administrative Agent, as
the Administrative Agent shall reasonably request in order the provide the
Administrative Agent with a first priority, perfected and title insured Lien in
such owned real Property to secure the Credit Party Obligations. Without
limiting the generality of the above, the Credit Parties will cause (i) 100% of
the issued and outstanding Capital Stock of the Borrower, (ii) 100% of the
issued and outstanding Capital Stock of each Domestic Subsidiary and (iii) 65%
(or such greater

 

89



--------------------------------------------------------------------------------

percentage that, due to a change in an applicable Requirement of Law after the
date hereof, (i) could not reasonably be expected to cause the undistributed
earnings of such Foreign Subsidiary as determined for United States federal
income tax purposes to be treated as a deemed dividend to such Foreign
Subsidiary’s United States parent and (ii) could not reasonably be expected to
cause any adverse tax consequences) of the issued and outstanding Capital Stock
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and
100% of the issued and outstanding Capital Stock not entitled to vote (within
the meaning of Treas. Reg. Section 1.956-2(c)(2)) of each Foreign Subsidiary
directly owned by the Parent or any Domestic Subsidiary to be subject at all
times to a first priority, perfected Lien in favor of the Administrative Agent
pursuant to the terms and conditions of the Collateral Documents or such other
security documents as the Administrative Agent shall reasonably request.

 

7.14 Environmental.

 

The Parent and the Consolidated Parties will conduct and complete all
investigations, studies, sampling, and testing and all remedial, removal, and
other actions necessary to address all Materials of Environmental Concern on,
from or affecting any of the Real Properties to the extent necessary to be in
compliance with all Environmental Laws and with the validly issued orders and
directives of all Governmental Authorities with jurisdiction over such Real
Properties to the extent any failure to undertake such action could reasonably
be expected to have a Material Adverse Effect.

 

7.15 Interest Rate Protection.

 

During the period beginning 180 days after the Closing Date and ending on the
third anniversary of the Closing Date, the Credit Parties shall cause the
Borrower to maintain protection against fluctuations in interest rates pursuant
to one or more Hedging Agreements reasonably acceptable to the Administrative
Agent providing coverage in an aggregate notional amount equal to at least 50%
of outstanding Tranche B Loans.

 

SECTION 8

 

NEGATIVE COVENANTS

 

Each Credit Party hereby covenants and agrees that, so long as this Credit
Agreement is in effect or any amounts payable hereunder or under any other
Credit Document shall remain outstanding or any Letter of Credit is outstanding,
and until all of the Commitments hereunder shall have terminated:

 

8.1 Indebtedness.

 

The Credit Parties will not permit the Parent or any Consolidated Party to
contract, create, incur, assume or permit to exist any Indebtedness, except:

 

(a) Indebtedness arising under this Credit Agreement and the other Credit
Documents;

 

90



--------------------------------------------------------------------------------

(b) Indebtedness of the Borrower and its Subsidiaries set forth in Schedule 8.1
(and renewals, refinancings and extensions thereof on terms and conditions no
less favorable to such Person than such existing Indebtedness);

 

(c) purchase money Indebtedness (including obligations in respect of Capital
Leases or Synthetic Leases) hereafter incurred by the Borrower or any of its
Subsidiaries to finance the purchase of fixed assets provided that (i) the total
of all such Indebtedness under this clause (c) for all such Persons taken
together shall not exceed an aggregate principal amount of $7,500,000 at any one
time outstanding; (ii) such Indebtedness when incurred shall not exceed the
purchase price of the asset(s) financed; and (iii) no such Indebtedness shall be
refinanced for a principal amount in excess of the principal balance outstanding
thereon at the time of such refinancing;

 

(d) obligations of the Borrower in respect of Hedging Agreements entered into in
order to manage existing or anticipated interest rate or exchange rate risks and
not for speculative purposes;

 

(e) intercompany Indebtedness arising out of loans, advances and Guaranty
Obligations permitted under Section 8.6;

 

(f) Subordinated Indebtedness of the Borrower in an aggregate principal amount
not to exceed $25,000,000 at any one time outstanding plus any accumulated
accrued pay-in-kind interest on such Indebtedness;

 

(g) Indebtedness of any Subsidiary of the Borrower that existed at the time such
Person became a Subsidiary of the Borrower in connection with a Permitted
Acquisition and Indebtedness assumed by the Borrower or any Subsidiary of the
Borrower in connection with a Permitted Acquisition; provided that (i) such
Indebtedness was not incurred in contemplation of such Permitted Acquisition;
(ii) the total of all such Indebtedness under this clause (g) for all such
Persons taken together shall not exceed an aggregate principal amount of
$10,000,000 at any one time outstanding; and (iii) no such Indebtedness shall be
refinanced for a principal amount in excess of the principal balance outstanding
thereon at the time of such refinancing;

 

(h) Subordinated Indebtedness of the Borrower in an aggregate principal amount
not to exceed $25,000,000 at any one time outstanding plus any accumulated
accrued pay-in-kind interest on such Indebtedness, such proceeds to be applied
in accordance with the terms of Section 3.3(b)(iv);

 

(i) Guaranty Obligations of the Parent, the Borrower or any of the Subsidiaries
of the Borrower with respect to any Indebtedness of the Borrower or any of its
Subsidiaries permitted by this Section 8.1;

 

(j) to the extent that those certain earn-out payments due under the Acquisition
Agreement by the Parent and/or the Borrower (the “Earn-Out Liabilities”)
constitute “the deferred purchase price of Property or services purchased by
such Person” pursuant to clause (d) of the definition of Indebtedness, Earn-Out
Liabilities in an amount not to exceed $51,900,000; and

 

91



--------------------------------------------------------------------------------

(k) other unsecured Indebtedness of the Borrower or any of its Subsidiaries in
an aggregate principal amount not to exceed $15,000,000 at any one time
outstanding.

 

8.2 Liens.

 

The Credit Parties will not permit the Parent or any Consolidated Party to
contract, create, incur, assume or permit to exist any Lien with respect to any
of its Property, whether now owned or after acquired, except for Permitted
Liens.

 

8.3 Nature of Business.

 

The Credit Parties will not permit the Parent or any Consolidated Party to
engage at any time in any business or business activity other than the business
conducted by such Person as of the Closing Date and any business reasonably
related or similar thereto.

 

8.4 Consolidation, Merger, Dissolution, etc.

 

Except in connection with a Permitted Asset Disposition, the Credit Parties will
not permit the Parent or any Consolidated Party to merge or consolidate or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution); provided that, notwithstanding the foregoing provisions of this
Section 8.4 but subject to the terms of Sections 7.12 and 7.13, (a) the Borrower
may merge or consolidate with any of its Subsidiaries; provided that the
Borrower shall be the continuing or surviving corporation, (b) any Credit Party
other than the Parent or the Borrower may merge or consolidate with any other
Credit Party other than the Parent or the Borrower, (c) any Consolidated Party
which is not a Credit Party may be merged or consolidated with or into any
Credit Party other than the Parent provided that such Credit Party shall be the
continuing or surviving corporation, (d) any Consolidated Party which is not a
Credit Party may be merged or consolidated with or into any other Consolidated
Party which is not a Credit Party, (e) any Subsidiary of the Borrower may merge
with any Person that is not a Credit Party in connection with an Asset
Disposition permitted under Section 8.5, (f) the Borrower or any Subsidiary of
the Borrower may merge with any Person other than a Consolidated Party in
connection with a Permitted Acquisition provided that, if such transaction
involves the Borrower, the Borrower shall be the continuing or surviving
corporation and (g) any Subsidiary of the Borrower may dissolve, liquidate or
wind up its affairs at any time provided that such dissolution, liquidation or
winding up, as applicable, could not reasonably be expected to have a Material
Adverse Effect. It is understood that this Section 8.4 shall not prohibit the
Parent or any Consolidated Party from entering into any agreement of merger or
consolidation, but shall prohibit the consummation of any such merger or
consolidation (except as permitted pursuant to this Section 8.4).

 

8.5 Asset Dispositions.

 

The Credit Parties will not permit the Parent or any Consolidated Party to make
any Asset Disposition other than an Excluded Asset Disposition unless (a) at
least 80% of the consideration paid in connection therewith shall consist of
cash or Cash Equivalents, (b) if such transaction is a Sale and Leaseback
Transaction, such transaction is not prohibited by the terms of Section 8.13,

 

92



--------------------------------------------------------------------------------

(c) such transaction does not involve the sale or other disposition of a
minority equity interest in any Consolidated Party, (d) such transaction does
not involve a sale or other disposition of receivables other than receivables
owned by or attributable to other Property concurrently being disposed of in a
transaction otherwise permitted under this Section 8.5, (e) the aggregate net
book value of all of the assets sold or otherwise disposed of by the Parent and
the Consolidated Parties in all such transactions after the Closing Date shall
not exceed $5,000,000, (f) if the aggregate net book value of the assets being
sold or otherwise disposed of by the Parent and the Consolidated Parties in such
transaction exceeds $250,000, a certificate of an Executive Officer of the
Borrower specifying the anticipated date of such Asset Disposition, briefly
describing the assets to be sold or otherwise disposed of and setting forth the
net book value of such assets, the aggregate consideration and the Net Cash
Proceeds to be received for such assets in connection with such Asset
Disposition and (g) the Credit Parties shall, within the period of 360 days
following the consummation of such Asset Disposition (with respect to any such
Asset Disposition, the “Application Period”), apply (or cause to be applied) an
amount equal to the Net Cash Proceeds of such Asset Disposition to (i) make
Eligible Reinvestments or (ii) prepay the Loans (and Cash Collateralize the LOC
Obligations) in accordance with the terms of Section 3.3(b)(iii)(A). Pending
final application of the Net Cash Proceeds of any Asset Disposition in
accordance with the terms of Section 3.3(b)(iii)(A), the Parent and the
Consolidated Parties may apply such Net Cash Proceeds to temporarily reduce the
Revolving Loans or to make Investments in Cash Equivalents.

 

Upon a sale of assets or the sale of Capital Stock of a Consolidated Party
permitted by this Section 8.5, the Administrative Agent shall (to the extent
applicable) deliver to the Credit Parties, upon the Credit Parties’ request and
at the Credit Parties’ expense, such documentation as is reasonably necessary to
evidence the release of the Administrative Agent’s security interest, if any, in
such assets or Capital Stock, including, without limitation, amendments or
terminations of UCC financing statements, if any, the return of stock
certificates, if any, and the release of such Consolidated Party from all of its
obligations, if any, under the Credit Documents.

 

8.6 Investments.

 

The Credit Parties will not permit the Parent or any Consolidated Party to make
Investments in or to any Person, except for Permitted Investments.

 

8.7 Restricted Payments.

 

The Credit Parties will not permit the Parent or any Consolidated Party to,
directly or indirectly, declare, order, make or set apart any sum for or pay any
Restricted Payment, except (a) to make dividends or other distributions payable
to any Credit Party other than the Parent (directly or indirectly through
Subsidiaries), (b) payments by any Consolidated Parties to the Parent in respect
of the tax liability of the affiliated group of corporations that file
consolidated federal income tax returns (or that file state or local income tax
returns on a consolidated, combined, unitary or similar basis), (c) loans,
advances, dividends or distributions by any Consolidated Party to the Parent not
to exceed $1,000,000 in any fiscal year to enable the Parent to pay its costs
(including all professional fees and expenses) incurred to comply with its
reporting obligations under federal or state laws or in connection with
reporting obligations in respect of any Indebtedness of the Parent permitted
under Section 8.1, (d) loans, advances, dividends or distributions by any
Consolidated Party to the Parent

 

93



--------------------------------------------------------------------------------

to enable the Parent to pay for corporate, administrative and operating expenses
in the ordinary course of business (including, without limitation, costs and
expenses in connection with advisory fees, commissions and expenses incurred by
a Credit Party in connection with any Permitted Acquisition or other business
combination permitted under this Credit Agreement) not to exceed $1,000,000 in
any fiscal year, (e) the repurchase, redemption or other acquisition or
retirement for value of any Capital Stock or any option to acquire Capital Stock
of the Parent held by members of senior management and other key employees of
the Parent and its Subsidiaries in an aggregate cash amount not to exceed
$7,500,000 in the aggregate following the Closing Date; provided that no Default
or Event of Default exists either before or after giving effect to such
Restricted Payment, (f) as permitted by Section 8.8 or Section 8.9, (g) payments
in kind of interest accrued in respect of any Subordinated Indebtedness, (h) the
refinancing of any Subordinated Indebtedness with the proceeds received from any
Equity Issuance or other Subordinated Indebtedness to the extent not required to
be applied to the Loans hereunder pursuant to Section 3.3, (i) loans, advances,
dividends or distributions by any Consolidated Party to the Parent to enable the
Parent to make the payments or reimbursements of fees and expenses to the extent
permitted by Section 8.9(f), (j) loans, advances, dividends or distributions by
any Consolidated Party to the Parent to enable the Parent to effect any
repurchase, redemption or other acquisition or retirement for value of any
Capital Stock or any option to acquire Capital Stock of the Parent to the extent
permitted by Section 8.7(e) and (k) such other Restricted Payments in addition
to the foregoing in an aggregate cash amount not to exceed $5,000,000 in the
aggregate following the Closing Date; provided that no Default or Event of
Default exists either before or after giving effect to such Restricted Payment.

 

8.8 Other Indebtedness, etc.

 

The Credit Parties will not permit the Parent or any Consolidated Party to
(a) if any Default or Event of Default has occurred and is continuing or would
be directly or indirectly caused as a result thereof, (i) after the issuance
thereof, amend or modify any of the terms of any Indebtedness of any such Person
if such amendment or modification would add or change any terms in a manner
adverse to such Person, or shorten the final maturity or average life to
maturity or require any payment to be made sooner than originally scheduled or
increase the interest rate applicable thereto or change any subordination
provision thereof, or (ii) make (or give any notice with respect thereto) any
voluntary or optional payment or prepayment or redemption or acquisition for
value of (including without limitation, by way of depositing money or securities
with the trustee with respect thereto before due for the purpose of paying when
due), refund, refinance or exchange of any other Indebtedness of such Person,
(b) shorten the final maturity of any Subordinated Indebtedness or amend or
modify any of the subordination provisions of any Subordinated Indebtedness,
(c) make interest payments in respect of any Subordinated Indebtedness in
violation of the subordination provisions of the documents evidencing and/or
governing such Subordinated Indebtedness or (d) except as otherwise permitted
under Section 8.7, make (or give any notice with respect thereto) any voluntary
or optional payment or prepayment, redemption, acquisition for value or
defeasance of (including without limitation, by way of depositing money or
securities with the trustee with respect thereto before due for the purpose of
paying when due), refund, refinance or exchange of any Subordinated
Indebtedness.

 

94



--------------------------------------------------------------------------------

8.9 Transactions with Affiliates.

 

The Credit Parties will not permit the Parent or any Consolidated Party to enter
into or permit to exist any transaction or series of transactions with any
officer, director, shareholder, Subsidiary or Affiliate of such Person other
than (a) advances of working capital to any Credit Party other than the Parent,
(b) transfers of cash and assets to any Credit Party other than the Parent,
(c) transactions expressly permitted by Section 8.1, Section 8.4, Section 8.5,
Section 8.6, or Section 8.7, (d) customary compensation and reimbursement of
expenses of officers and directors, (e) transactions described on Schedule 8.9,
(f) payment or reimbursement of fees and expenses of the Parent and any of its
shareholders in connection with any registration of the Capital Stock of the
Parent pursuant to registration rights agreements or as otherwise approved by
the Board of Directors of the Borrower or Parent in an amount not to exceed
$3,500,000 in any fiscal year, and (g) except as otherwise specifically limited
in this Credit Agreement, other transactions which are entered into in the
ordinary course of such Person’s business on terms and conditions substantially
as favorable to such Person as would be obtainable by it in a comparable
arms-length transaction with a Person other than an officer, director,
shareholder, Subsidiary or Affiliate.

 

8.10 Organizational Documents; Fiscal Year.

 

The Credit Parties will not permit the Parent or any Consolidated Party to
(i) amend, modify or change its articles of incorporation (or corporate charter
or other similar organizational document) or bylaws (or other similar document)
in any manner materially adverse to the Lenders or (ii) change its fiscal year.

 

8.11 Limitation on Restricted Actions.

 

The Credit Parties will not permit the Parent or any Consolidated Party to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any such Person to
(a) pay dividends or make any other distributions to any Credit Party on its
Capital Stock or with respect to any other interest or participation in, or
measured by, its profits, (b) pay any Indebtedness or other obligation owed to
any Credit Party, (c) make loans or advances to any Credit Party, (d) sell,
lease or transfer any of its properties or assets to any Credit Party, or
(e) act as a Credit Party and pledge its assets pursuant to the Credit Documents
or any renewals, refinancings, exchanges, refundings or extension thereof,
except (in respect of any of the matters referred to in clauses (a)-(d) above)
for such encumbrances or restrictions existing under or by reason of (i) this
Credit Agreement and the other Credit Documents, (ii) documents evidencing
and/or governing any Subordinated Indebtedness to the extent consistent with the
restrictions in this Section 8.11, (iii) applicable law, (iv) any document or
instrument governing Indebtedness incurred pursuant to Section 8.1(c) or
Section 8.1(g), provided that any such restriction contained therein relates
only to the asset or assets constructed or acquired in connection therewith,
(v) any Permitted Lien or any document or instrument governing any Permitted
Lien, provided that any such restriction contained therein relates only to the
asset or assets subject to such Permitted Lien or (vi) customary restrictions
and conditions contained in any agreement relating to the sale of any Property
permitted under Section 8.5 pending the consummation of such sale.

 

95



--------------------------------------------------------------------------------

8.12 Ownership of Subsidiaries; Limitations on Parent.

 

Notwithstanding any other provisions of this Credit Agreement to the contrary:

 

(a) The Credit Parties will not permit the Parent or any Consolidated Party to
(i) permit any Person (other than the Borrower or any Wholly Owned Subsidiary of
the Borrower) to own any Capital Stock of any Subsidiary of the Borrower, except
(A) to qualify directors where required by applicable law or to satisfy other
requirements of applicable law with respect to the ownership of Capital Stock of
Foreign Subsidiaries or (B) as a result of or in connection with a dissolution,
merger, consolidation or disposition of a Subsidiary not prohibited by
Section 8.4 or Section 8.5, (ii) permit any Subsidiary of the Borrower to issue
or have outstanding any shares of preferred Capital Stock or (iii) permit,
create, incur, assume or suffer to exist any Lien on any Capital Stock of any
Subsidiary of the Borrower, except for Permitted Liens.

 

(b) The Parent shall not (i) hold any material assets other than (A) the Capital
Stock of the Borrower, (B) the Capital Stock of the Parent repurchased, redeemed
or otherwise acquired or retired for value by the Parent to the extent permitted
by Section 8.7 and (C) cash to the extent permitted by Section 8.7, (ii) have
any liabilities other than (A) Indebtedness permitted under Section 8.1, (B) tax
liabilities in the ordinary course of business, (C) loans, advances and payments
permitted under Section 8.9, (D) corporate, administrative and operating
expenses in the ordinary course of business and (E) other liabilities under
(1) the Credit Documents, (2) the documents evidencing and/or governing any
Subordinated Indebtedness, (3) registration rights agreements, (4) stock option
plans (including, without limitation, those in existence on the Closing Date),
or (5) any other agreement, document or instrument related to any of the
foregoing or (iii) engage in any business other than (A) owning the Capital
Stock of the Borrower and activities incidental or related thereto, (B) acting
as a Guarantor hereunder and pledging its assets to the Administrative Agent,
for the benefit of the Lenders, pursuant to the Collateral Documents to which it
is a party, (C) activities related to its obligations under the Securities Laws,
(D) acting as a borrower or guarantor, as applicable, in respect of Indebtedness
permitted under Section 8.1, (E) in connection with the exercise of its rights
under and its compliance with the obligations applicable to it under the
documents listed in clause (ii)(E) above and (F) activities relating to any
repurchase, redemption or other acquisition or retirement for value of any
Capital Stock or any option to acquire Capital Stock of the Parent to the extent
permitted by Section 8.7.

 

8.13 Sale Leasebacks.

 

The Credit Parties will not permit the Parent or any Consolidated Party to enter
into any Sale and Leaseback Transaction.

 

8.14 Capital Expenditures.

 

The Credit Parties will not permit Consolidated Capital Expenditures for any
fiscal year to exceed $10,000,000 plus the unused amount available for
Consolidated Capital Expenditures under this Section 8.14 for the immediately
preceding fiscal year (excluding any carry forward available from any prior
fiscal year).

 

96



--------------------------------------------------------------------------------

8.15 No Further Negative Pledges.

 

The Credit Parties will not permit the Parent or any Consolidated Party to enter
into, assume or become subject to any agreement prohibiting or otherwise
restricting the existence of any Lien upon any of its Property in favor of the
Administrative Agent (for the benefit of the Lenders) for the purpose of
securing the Credit Party Obligations, whether now owned or hereafter acquired,
or requiring the grant of any security for any obligation if such Property is
given as security for the Credit Party Obligations, except (a) pursuant to any
document or instrument governing Indebtedness incurred pursuant to
Section 8.1(c), provided that any such restriction contained therein relates
only to the asset or assets constructed or acquired in connection therewith,
(b) pursuant to any document or instrument governing Indebtedness incurred
pursuant to Section 8.1(g), (c) in connection with any Permitted Lien or any
document or instrument governing any Permitted Lien, provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien and (d) pursuant to customary restrictions and conditions
contained in any agreement relating to the sale of any Property permitted under
Section 8.5, pending the consummation of such sale.

 

8.16 Limitation on Foreign Operations.

 

The Credit Parties will not permit (i) the Borrower and the Domestic
Subsidiaries to own at any time less than 75% of Consolidated Total Assets or
(ii) the portion of Consolidated EBITDA attributable to the Borrower and the
Domestic Subsidiaries on a consolidated basis for any four quarter period to be
less than 75% of total Consolidated EBITDA for such period.

 

SECTION 9

 

EVENTS OF DEFAULT

 

9.1 Events of Default.

 

An Event of Default shall exist upon the occurrence and during the continuance
of any of the following specified events (each an “Event of Default”):

 

(a) Payment. Any Credit Party shall:

 

(i) default in the payment when due of any principal of any of the Loans or of
any reimbursement obligations arising from drawings under Letters of Credit, or

 

(ii) default, and such default shall continue for three (3) or more Business
Days, in the payment when due of any interest on the Loans or on any
reimbursement obligations arising from drawings under Letters of Credit, or of
any Fees or other amounts owing hereunder, under any of the other Credit
Documents or in connection herewith or therewith; or

 

97



--------------------------------------------------------------------------------

(b) Representations. Any representation, warranty or statement made or deemed to
be made by any Credit Party herein, in any of the other Credit Documents, or in
any statement or certificate delivered or required to be delivered pursuant
hereto or thereto shall prove untrue in any material respect on the date as of
which it was deemed to have been made; or

 

(c) Covenants. Any Credit Party shall:

 

(i) default in the due performance or observance of any term, covenant or
agreement contained in Sections 7.2, 7.9 or 7.11 or Section 8;

 

(ii) default in the due performance or observance of any term, covenant or
agreement contained in Sections 7.1(a) or (b), 7.12 or 7.13 and such default
shall continue unremedied for a period of at least 15 days after the earlier of
an Executive Officer of a Credit Party becoming aware of such default or notice
thereof by the Administrative Agent; or

 

(iii) default in the due performance or observance by it of any term, covenant
or agreement (other than those referred to in clauses (a), (b), (c)(i) or
(c)(ii) of this Section 9.1) contained in this Credit Agreement or any other
Credit Document and such default shall continue unremedied for a period of at
least 30 days after the earlier of an Executive Officer of a Credit Party
becoming aware of such default or notice thereof by the Administrative Agent; or

 

(d) Other Credit Documents. Except as a result of or in connection with a
dissolution, merger or disposition of a Subsidiary not prohibited by Section 8.4
or Section 8.5, any Credit Document shall fail to be in full force and effect or
to give the Administrative Agent and/or the Lenders the Liens, rights, powers
and privileges purported to be created thereby, or any Credit Party shall so
state in writing; or

 

(e) Guaranties. Except as the result of or in connection with a dissolution,
merger or disposition of a Subsidiary not prohibited by Section 8.4 or
Section 8.5, the guaranty given by any Guarantor hereunder (including any Person
after the Closing Date in accordance with Section 7.12) or any provision thereof
shall cease to be in full force and effect, or any Guarantor (including any
Person after the Closing Date in accordance with Section 7.12) hereunder or any
Person acting by or on behalf of such Guarantor shall deny or disaffirm such
Guarantor’s obligations under such guaranty, or any Guarantor shall default in
the due performance or observance of any term, covenant or agreement on its part
to be performed or observed pursuant to any guaranty; or

 

(f) Bankruptcy, etc. Any Bankruptcy Event shall occur with respect to the Parent
or any Consolidated Party; or

 

(g) Defaults under Other Indebtedness. With respect to any Indebtedness (other
than Indebtedness outstanding under this Credit Agreement) in excess of
$2,000,000 in the aggregate for the Parent and the Consolidated Parties taken as
a whole, either (1) a default in any payment shall occur and continue (beyond
the applicable grace period with respect thereto, if any) with respect to any
such Indebtedness, or (2) a default in the observance or performance of any
other agreement or

 

98



--------------------------------------------------------------------------------

condition relating to such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event or
condition shall occur or exist, the effect of which default or other event or
condition is to cause, or permit, the holder or holders of such Indebtedness (or
trustee or agent on behalf of such holders) to cause (with the giving of notice,
if required), any such Indebtedness to become due prior to its stated maturity,
or, in the case of any such Indebtedness constituting a Guaranty Obligation, to
become due and payable; or

 

(h) Judgments. One or more judgments or decrees shall be entered against one or
more of the Parent and the Consolidated Parties involving a liability of
$5,000,000 or more in the aggregate (to the extent not paid or fully covered by
insurance provided by a carrier who has acknowledged coverage and has the
ability to perform) and any such judgments or decrees shall not have been
vacated, discharged or stayed or bonded pending appeal within 30 days from the
entry thereof; or

 

(i) ERISA. Any of the following events or conditions, if such event or condition
could involve possible taxes, penalties, and other liabilities in an aggregate
amount in excess of $5,000,000: (i) any “accumulated funding deficiency,” as
such term is defined in Section 302 of ERISA and Section 412 of the Code,
whether or not waived, shall exist with respect to any Pension Plan, or any lien
shall arise on the assets of the Parent, any Consolidated Party or any ERISA
Affiliate in favor of the PBGC or a Pension Plan; (ii) an ERISA Event shall
occur with respect to a Single Employer Plan, which is, in the reasonable
opinion of the Administrative Agent, reasonably likely to result in the
termination of such Plan for purposes of Title IV of ERISA; (iii) an ERISA Event
shall occur with respect to a Multiemployer Plan or Multiple Employer Plan,
which is, in the reasonable opinion of the Administrative Agent, likely to
result in the Parent, any Consolidated Party or any ERISA Affiliate incurring
any liability in connection with a withdrawal from, reorganization of (within
the meaning of Section 4241 of ERISA), or insolvency (within the meaning of
Section 4245 of ERISA) of such Plan; or (iv) any prohibited transaction (within
the meaning of Section 406 of ERISA or Section 4975 of the Code) or breach of
fiduciary responsibility shall occur which in may subject the Parent, any
Consolidated Party or any ERISA Affiliate to any liability under Sections 406,
409, 502(i), or 502(l) of ERISA or Section 4975 of the Code, or under any
agreement or other instrument pursuant to which the Parent, any Consolidated
Party or any ERISA Affiliate has agreed or is required to indemnify any person
against any such liability; or

 

(j) Ownership. There shall occur a Change in Control.

 

9.2 Acceleration; Remedies.

 

Upon the occurrence and continuance of an Event of Default, the Administrative
Agent shall, upon the request and direction of the Requisite Lenders, by written
notice to the Credit Parties take any of the following actions:

 

(a) Termination of Commitments. Declare the Commitments terminated whereupon the
Commitments shall be immediately terminated.

 

(b) Acceleration. Declare the unpaid principal of and any accrued interest in
respect of all Loans, any reimbursement obligations arising from drawings under
Letters of Credit and any and

 

99



--------------------------------------------------------------------------------

all other indebtedness or obligations of any and every kind owing by the Credit
Parties to the Administrative Agent and/or any of the Lenders hereunder to be
due whereupon the same shall be immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Credit Parties.

 

(c) Cash Collateral. Direct the Credit Parties to pay (and the Credit Parties
agree that upon receipt of such notice they will immediately pay) to the
Administrative Agent additional cash, to be held by the Administrative Agent,
for the benefit of the Lenders, in a cash collateral account as additional
security for the LOC Obligations in respect of subsequent drawings under all
then outstanding Letters of Credit in an amount equal to the maximum aggregate
amount which may be drawn under all Letters of Credits then outstanding.

 

(d) Enforcement of Rights. Enforce any and all rights and interests created and
existing under the Credit Documents including, without limitation, all rights
and remedies existing under the Collateral Documents, all rights and remedies
against a Guarantor and all rights of set-off.

 

Notwithstanding the foregoing, if an Event of Default specified in
Section 9.1(f) shall occur with respect to the Borrower, then, without the
giving of any notice or other action by the Administrative Agent or the Lenders,
(i) the Commitments automatically shall terminate, (ii) all Loans, all
reimbursement obligations arising from drawings under Letters of Credit, all
accrued interest in respect thereof, all accrued and unpaid Fees and other
indebtedness or obligations owing to the Administrative Agent and/or any of the
Lenders hereunder automatically shall immediately become due and payable and
(iii) the Credit Parties automatically shall be obligated to pay to the
Administrative Agent additional cash, to be held by the Administrative Agent,
for the benefit of the Lenders, in a cash collateral account as additional
security for the LOC Obligations in respect of subsequent drawings under all
then outstanding Letters of Credit in an amount equal to the maximum aggregate
amount which may be drawn under all Letters of Credits then outstanding.

 

SECTION 10

 

AGENCY PROVISIONS

 

10.1 Appointment and Authority.

 

Each of the Lenders and the Issuing Lender hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Credit Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the Issuing Lender, and neither the Borrower nor any other Credit Party shall
have rights as a third party beneficiary of any of such provisions.

 

100



--------------------------------------------------------------------------------

10.2 Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

 

10.3 Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents. Without limiting
the generality of the foregoing, the Administrative Agent:

 

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Requisite Lenders
(or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Credit Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Credit Document or applicable law; and

 

(c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Requisite Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.6 and 9.2) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the Issuing Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other

 

101



--------------------------------------------------------------------------------

document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Credit Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Section 5 or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

 

10.4 Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Lender, the Administrative Agent may presume that
such condition is satisfactory to such Lender or the Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

10.5 Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Section shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

10.6 Resignation of Administrative Agent.

 

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Lender and the Borrower. Upon receipt of any such notice of
resignation, the Requisite Lenders shall have the right (so long as no Default
or Event of Default shall exist and be continuing, with the consent of the
Borrower), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Requisite
Lenders and shall

 

102



--------------------------------------------------------------------------------

have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may on behalf of the Lenders and the Issuing Lender, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Lender under any of the Credit Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time as the Requisite Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Credit Documents (if not already discharged
therefrom as provided above in this Section). The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Credit Documents, the provisions of this Section and Section 11.5 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Lender and Swingline
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Lender and
Swingline Lender, (b) the retiring Issuing Lender and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Credit Documents, and (c) the successor Issuing Lender shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Issuing Lender to effectively assume the
obligations of the retiring Issuing Lender with respect to such Letters of
Credit.

 

10.7 Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as

 

103



--------------------------------------------------------------------------------

it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Credit Document or any related agreement or any document furnished hereunder or
thereunder.

 

10.8 No Other Duties, Etc.

 

Anything herein to the contrary notwithstanding, none of the Bookrunners or
Arrangers listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Credit Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
the Issuing Lender hereunder.

 

10.9 Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or LOC Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LOC Obligations and all other Credit
Party Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Lender and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Lender and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Lender and the
Administrative Agent under Sections 3.5 and 11.5) allowed in such judicial
proceeding; and

 

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lender, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 3.5 and 11.5.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Credit Party Obligations or the rights of any Lender
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.

 

104



--------------------------------------------------------------------------------

10.10 Collateral and Guaranty Matters.

 

The Lenders and the Issuing Lender irrevocably authorize the Administrative
Agent, at its option and in its discretion,

 

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Credit Document (i) upon termination of the Commitments and
payment in full of all Credit Party Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit or cash collateralization of Letters of Credit in a manner reasonably
satisfactory to the Administrative Agent, (ii) that is sold or to be sold as
part of or in connection with any sale permitted hereunder or under any other
Credit Document, or (iii) subject to Section 11.6, if approved, authorized or
ratified in writing by the Requisite Lenders; and

 

(b) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

 

Upon request by the Administrative Agent at any time, the Requisite Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 10.10.

 

SECTION 11

 

MISCELLANEOUS

 

11.1 Notices.

 

Except as otherwise expressly provided herein, all notices and other
communications shall have been duly given and shall be effective (a) when
delivered, (b) when transmitted via telecopy (or other facsimile device) to the
number set out below, (c) the Business Day following the day on which the same
has been delivered prepaid to a reputable national overnight air courier
service, or (d) the third Business Day following the day on which the same is
sent by certified or registered mail, postage prepaid, in each case to the
respective parties at the address, in the case of the Credit Parties and the
Administrative Agent, set forth below, and, in the case of the Lenders, set
forth on Schedule 2.1(a), or at such other address as such party may specify by
written notice to the other parties hereto:

 

if to any Credit Party:

 

AMN Healthcare, Inc.

12400 High Bluff Drive

Suite 100

San Diego, California 92130

 

105



--------------------------------------------------------------------------------

Attn: David Dreyer

Telephone: (858) 720-6257

Telecopy: (866) 295-0267

 

if to the Administrative Agent:

 

for notices regarding borrowings, payments, conversions, fees, interest, and
other administrative matters:

 

Bank of America, N. A.

101 North Tryon Street

Location Code: NC1-001-15-04

Charlotte, NC 28255

Attention: Dee Daniel

Telephone: (704) 387-2471

Telecopy: (704) 409-0299

 

for all other notices (including with respect to Defaults and Events of Default,
amendments, waivers and modifications of the Credit Documents, assignments):

 

Bank of America, N. A.

Agency Management

1455 Market Street, 5th Floor

Location Code: CA5-701-05-19

San Francisco, California 94103

Attention: Charles Graber, Vice President

Telephone: (415) 436-3495

Telecopy: (415) 503-5006

 

Bank of America, N. A.

Location Code: NC1-007-17-11

100 North Tryon, 17th Floor

Charlotte, North Carolina 28255

Attention: Ken Burton

Telephone: (704) 388-7125

Telecopy: (704) 388-0960

 

11.2 Right of Set-Off; Adjustments.

 

Upon the occurrence and during the continuance of any Event of Default, each
Lender is hereby authorized at any time and from time to time, to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by such Lender (or any of its Affiliates) to or
for the credit or the account of any Credit Party against any and all of the
obligations of such Person now or hereafter existing under this Credit
Agreement, under the Notes, under any other Credit Document or otherwise,
irrespective of whether such Lender shall have made any

 

106



--------------------------------------------------------------------------------

demand hereunder or thereunder and although such obligations may be unmatured.
Each Lender agrees promptly to notify any affected Credit Party after any such
set-off and application made by such Lender; provided, however, that the failure
to give such notice shall not affect the validity of such set-off and
application. The rights of each Lender under this Section 11.2 are in addition
to other rights and remedies (including, without limitation, other rights of
set-off) that such Lender may have.

 

11.3 Benefit of Agreement.

 

(a) This Credit Agreement shall be binding upon and inure to the benefit of and
be enforceable by the respective successors and assigns of the parties hereto;
provided that none of the Credit Parties may assign or transfer any of its
interests and obligations without prior written consent of each of the Lenders;
provided further that the rights of each Lender to transfer (other than any
transfer by operation of law), assign or grant participations in its rights
and/or obligations hereunder shall be limited as set forth in this Section 11.3.

 

(b) Any Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Credit Agreement (including all
or a portion of its Commitment and the Loans (including for purposes of this
subsection (b), participations in LOC Obligations and in Swingline Loans) at the
time owing to it); provided that (i) except in the case of an assignment of the
entire remaining amount of the assigning Lender’s Commitment and the Loans at
the time owing to it or in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund with respect to a Lender, the aggregate amount
of the Commitment (which for this purpose includes Loans outstanding thereunder)
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000 ($1,000,000 in the case of
Tranche B Loans), unless each of the Administrative Agent and, with respect to
Revolving Commitments and/or Revolving Loans so long as no Default or Event of
Default has occurred and is continuing, the Borrower otherwise consents (such
consent not to be unreasonably withheld or delayed); provided, however, that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met; (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Credit Agreement with respect to the Loans or the Commitment assigned,
except that this clause (ii) shall not (x) apply to rights in respect of
Swingline Loans or (y) prohibit any Lender from assigning all or a portion of
its rights and obligations among separate tranches on a non-pro rata basis;
(iii) any assignment of a Revolving Commitment must be approved by the
Administrative Agent, the Issuing Lender and the Swingline Lender unless the
Person that is the proposed assignee is itself a Lender (whether or not the
proposed assignee would otherwise qualify as an Eligible Assignee); and (iv) the
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Assumption, together with a processing and recordation fee of
$2,500 (which fee is not payable by the Borrower, except to the extent specified
in Section 3.17); provided, however, that in the event of two or more concurrent
assignments to members of the same Assignee Group (which

 

107



--------------------------------------------------------------------------------

may be effected by a suballocation of an assigned amount among members of such
Assignee Group) or two or more concurrent assignments by members of the same
Assignee Group to a single Eligible Assignee (or to an Eligible Assignee and
members of its Assignee Group), the Assignment Fee will be $2,500 plus (i) $0
for the first four concurrent assignments or suballocations to members of an
Assignee Group (or from members of an Assignee Group, as applicable) and
(ii) $500 for each additional concurrent assignment or suballocation to a member
of such Assignee Group (or from a member of such Assignee Group, as applicable).
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Credit Agreement and, to the extent of the interest assigned by
such Assignment and Assumption, have the rights and obligations of a Lender
under this Credit Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Credit Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Credit Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 3.6, 3.9,
3.11 and 11.5 with respect to facts and circumstances occurring prior to the
effective date of such assignment). Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender; provided that any Note
of the assigning Lender is correspondingly modified or replaced. Any assignment
or transfer (other than any transfer by operation of law) by a Lender of rights
or obligations under this Credit Agreement that does not comply with this
subsection shall be treated for purposes of this Credit Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (f) of this Section.

 

(c) The Administrative Agent shall maintain at its address referred to in
Section 11.1 a copy of each Assignment and Assumption delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lenders and the Commitment of, and principal amount of the Loans owing to, each
Lender from time to time (the “Register”). The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the Credit
Parties, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register as a Lender hereunder for all purposes of this
Credit Agreement. The Register shall be available for inspection by the Credit
Parties or any Lender at any reasonable time and from time to time upon
reasonable prior notice. Any assignment of any Loan or other Credit Party
Obligations shall be effective only upon an entry with respect thereto being
made in the Register.

 

(d) Upon its receipt of an Assignment and Assumption executed by the parties
thereto, together with any Note subject to such assignment and payment of the
processing fee, the Administrative Agent shall, if such Assignment and
Assumption has been completed and is in substantially the form of
Exhibit 11.3(b) hereto, (i) accept such Assignment and Assumption, (ii) record
the information contained therein in the Register and (iii) give prompt notice
thereof to the parties thereto.

 

(e) Each Lender may sell participations to one or more Persons in all or a
portion of its rights, obligations or rights and obligations under this Credit
Agreement (including all or a portion of its Commitment or its Loans); provided,
however, that (i) such Lender’s obligations

 

108



--------------------------------------------------------------------------------

under this Credit Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) the participant shall be entitled to the benefit of the
yield protection provisions contained in Sections 3.6, 3.8, 3.9, 3.10, 3.11 and
3.12 provided that, with respect to Section 3.11, any such participant shall
have complied with the requirements of Section 3.11 including, without
limitation, Section 3.11(d) and (iv) the Credit Parties shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Credit Agreement, and such Lender shall retain the sole
right to enforce the obligations of the Credit Parties relating to the Credit
Party Obligations owing to such Lender and to approve any amendment,
modification, or waiver of any provision of this Credit Agreement (other than
amendments, modifications, or waivers (A) decreasing the amount of principal of
or the rate at which interest is payable on such Loans or Notes, (B) extending
any scheduled principal payment date or date fixed for the payment of interest
on such Loans or Notes, (C) extending its Commitment, (D) except as the result
of or in connection with an Asset Disposition not prohibited by Section 8.5,
releasing all or substantially all of the Collateral or (E) except as the result
of or in connection with a dissolution, merger or disposition of a Consolidated
Party not prohibited by Section 8.4 or Section 8.5, releasing the Borrower or
substantially all of the other Credit Parties from its or their obligations
under the Credit Documents).

 

(f) Notwithstanding any other provision set forth in this Credit Agreement, any
Lender may at any time assign and pledge all or any portion of its Loans and its
Notes to secure obligations of such Lender, including any pledge or assignment
to secure obligations to a Federal Reserve Bank and in the case of any Lender
that is a Fund, any pledge or assignment to any holders of obligations owed, or
securities issued, by such Lender including to any trustee for, or any other
representative of, such holders; provided that no such pledge or assignment
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto.

 

(g) Any Lender may furnish any information concerning the Parent or any of the
Consolidated Parties in the possession of such Lender from time to time to
assignees and participants (including prospective assignees and participants),
subject, however, to the provisions of Section 11.14 hereof.

 

11.4 No Waiver; Remedies Cumulative.

 

No failure or delay on the part of the Administrative Agent or any Lender in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Administrative Agent or any Lender
and any of the Credit Parties shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, power or privilege hereunder or under
any other Credit Document preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder or thereunder. The
rights and remedies provided herein are cumulative and not exclusive of any
rights or remedies which the Administrative Agent or any Lender would otherwise
have. No notice to or demand on any Credit Party in any case shall entitle the
Credit Parties to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the Administrative Agent
or the Lenders to any other or further action in any circumstances without
notice or demand.

 

109



--------------------------------------------------------------------------------

11.5 Expenses; Indemnification.

 

(a) The Credit Parties shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Credit Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Lender), in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Credit
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b) The Credit Parties shall indemnify the Administrative Agent (and any
sub-agent thereof), each Lender and the Issuing Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee) (but not Taxes, which shall be
governed by Sections 3.9 and 3.11), incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Credit
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Credit Documents, (ii) any
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Materials of Environmental Concern on or from
any property owned or operated by the Parent or any of its Subsidiaries, or any
liability under Environmental Laws related in any way to the Parent or any of
its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Credit Party, and regardless of whether any Indemnitee is
a party thereto; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the bad faith, gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other

 

110



--------------------------------------------------------------------------------

Credit Party against an Indemnitee for breach of such Indemnitee’s obligations
hereunder or under any other Credit Document, if the Borrower or such Credit
Party has obtained a final and nonappealable judgment in its favor on such claim
as determined by a court of competent jurisdiction.

 

(c) Reimbursement by Lenders. To the extent that the Borrower or any Credit
Party for any reason fails to indefeasibly pay any amount required under
subsection (a) or (b) of this Section to be paid by it to the Administrative
Agent (or any sub-agent thereof), the Issuing Lender or any Related Party of any
of the foregoing, each Lender (other than the Tranche B Lenders with respect to
indemnification of the Issuing Lender), as applicable, severally agrees to pay
to the Administrative Agent (or any such sub-agent), the Issuing Lender or such
Related Party, as the case may be, such Lender’s Commitment Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or the Issuing Lender in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent) or Issuing Lender in connection with such capacity.

 

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Credit Parties shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Credit Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby.

 

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

 

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent and the Issuing Lender, the replacement of any Lender,
the termination of the Commitments and the repayment, satisfaction or discharge
of all the other Credit Party Obligations.

 

11.6 Amendments, Waivers and Consents.

 

Neither this Credit Agreement nor any other Credit Document nor any of the terms
hereof or thereof may be amended, changed, waived, discharged or terminated
unless such amendment, change, waiver, discharge or termination is in writing
entered into by, or approved in writing by, each of the Credit Parties party
thereto and the Requisite Lenders and acknowledged by the Administrative Agent,
provided, however, that:

 

(a) without the written consent of each Lender affected thereby, neither this
Credit Agreement nor any other Credit Document may be amended, changed, waived,
discharged or terminated so as to

 

(i) extend the final maturity of any Loan or of any reimbursement obligation, or
any portion thereof, arising from drawings under Letters of Credit, or extend or
waive any Principal Amortization Payment of any Tranche B Loan, or any portion
thereof,

 

111



--------------------------------------------------------------------------------

(ii) reduce the rate or extend the time of payment of interest on any Loan or of
any reimbursement obligation, or any portion thereof, arising from drawings
under Letters of Credit or of any Fees,

 

(iii) reduce or waive the principal amount of any Loan or of any reimbursement
obligation, or any portion thereof, arising from drawings under Letters of
Credit,

 

(iv) increase the Commitment of a Lender over the amount thereof in effect (it
being understood and agreed that a waiver of any Default or Event of Default or
mandatory reduction in the Commitments shall not constitute a change in the
terms of any Commitment of any Lender),

 

(v) except as the result of or in connection with an Asset Disposition not
prohibited by Section 8.5, release all or substantially all of the Collateral,

 

(vi) except as the result of or in connection with a dissolution, merger or
disposition of a Consolidated Party not prohibited by Section 8.4 or
Section 8.5, release the Borrower, the Parent or substantially all of the other
Credit Parties from its or their obligations under the Credit Documents,

 

(vii) amend, modify or waive any provision of this Section 11.6,

 

(viii) reduce any percentage specified in, or otherwise modify, the definition
of Requisite Lenders, or

 

(ix) consent to the assignment or transfer by the Borrower or all or
substantially all of the other Credit Parties of any of its or their rights and
obligations under (or in respect of) the Credit Documents except as permitted
thereby;

 

(b) without the written consent of the Administrative Agent, no provision of
Section 10 or any other provision of any Credit Agreement pertaining to the
duties and responsibilities of the Administrative Agent may be amended, changed,
waived, discharged or terminated;

 

(c) without the written consent of the Issuing Lender(s), no provision of
Section 2.2 may be amended, changed, waived, discharged or terminated;

 

112



--------------------------------------------------------------------------------

(d) without the written consent of the Swingline Lender, no provision of
Section 2.3 may be amended, changed, waived, discharged or terminated;

 

(e) unless also signed by Lenders (other than Defaulting Lenders) holding in the
aggregate at least a majority of the Revolving Commitments (or if the Revolving
Commitments have been terminated, the outstanding Revolving Loans (and
participations in any LOC Obligations)), no such amendment, waiver or consent
shall:

 

(i) waive any Default or Event of Default for purposes of Section 5.2,

 

(ii) amend or waive any mandatory prepayment on the Revolving Obligations under
Section 3.3(b) or the manner of application thereof to the Revolving Obligations
under Section 3.3(b)(vi),

 

(iii) amend or waive the provisions of Section 5.2 (Conditions to all Extensions
of Credit), Section 7.11 (Financial Covenants), Section 8 (Negative Covenants),
Section 9 (Events of Default) or this Section 11.6(e); or

 

(f) unless also signed by Lenders (other than Defaulting Lenders) holding in the
aggregate at least a majority of the outstanding Tranche B Loan (and
participations therein), no such amendment, waiver or consent shall:

 

(i) amend or waive any mandatory prepayment on the Tranche B Loans under
Section 3.3(b) or the manner of application thereof to the Tranche B Loans under
Section 3.3(b)(vi), or

 

(ii) amend or waive the provisions of this Section 11.6(f);

 

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (y) the Requisite Lenders shall determine whether or not to allow a Credit
Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding and such determination shall be binding on all of the Lenders.

 

11.7 Counterparts.

 

This Credit Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. It shall not be necessary in
making proof of this Credit Agreement to produce or account for more than one
such counterpart for each of the parties hereto. Delivery by facsimile by any of
the parties hereto of an executed counterpart of this Credit Agreement shall be
as effective as an original executed counterpart hereof and shall be deemed a
representation that an original executed counterpart hereof will be delivered.

 

113



--------------------------------------------------------------------------------

11.8 Headings.

 

The headings of the sections hereof are provided for convenience only and shall
not in any way affect the meaning or construction of any provision of this
Credit Agreement.

 

11.9 Survival.

 

All indemnities set forth herein, including, without limitation, in
Section 2.2(i), 3.11, 3.12 or 11.5 shall survive the execution and delivery of
this Credit Agreement, the making of the Loans, the issuance of the Letters of
Credit, the repayment of the Loans, LOC Obligations and other obligations under
the Credit Documents and the termination of the Commitments hereunder, and all
representations and warranties made by the Credit Parties herein shall survive
until this Credit Agreement shall be terminated in accordance with the terms of
Section 11.13(b).

 

11.10 Governing Law; Submission to Jurisdiction; Venue.

 

(a) THIS CREDIT AGREEMENT AND, UNLESS OTHERWISE EXPRESSLY PROVIDED THEREIN, THE
OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
AND THEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK. Any legal action or proceeding with
respect to this Credit Agreement or any other Credit Document may be brought in
the courts of the State of New York, or of the United States for the Southern
District of New York, and, by execution and delivery of this Credit Agreement,
each of the Credit Parties hereby irrevocably accepts for itself and in respect
of its property, generally and unconditionally, the nonexclusive jurisdiction of
such courts. Each of the Credit Parties further irrevocably consents to the
service of process out of any of the aforementioned courts in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to it at the address set out for notices pursuant to
Section 11.1, such service to become effective three (3) days after such
mailing. Nothing herein shall affect the right of the Administrative Agent or
any Lender to serve process in any other manner permitted by law or to commence
legal proceedings or to otherwise proceed against any Credit Party in any other
jurisdiction.

 

(b) Each of the Credit Parties hereby irrevocably waives any objection which it
may now or hereafter have to the laying of venue of any of the aforesaid actions
or proceedings arising out of or in connection with this Credit Agreement or any
other Credit Document brought in the courts referred to in clause (a) above and
hereby further irrevocably waives and agrees not to plead or claim in any such
court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.

 

(c) TO THE EXTENT PERMITTED BY LAW, EACH OF THE ADMINISTRATIVE AGENT, THE
LENDERS (INCLUDING THE ISSUING LENDER AND THE SWINGLINE LENDER), EACH OF THE
CREDIT PARTIES HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS CREDIT
AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

114



--------------------------------------------------------------------------------

11.11 Severability.

 

If any provision of any of the Credit Documents is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

 

11.12 Entirety.

 

This Credit Agreement together with the other Credit Documents represent the
entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents or the transactions
contemplated herein and therein.

 

11.13 Binding Effect; Termination.

 

(a) This Credit Agreement shall become effective at such time on or after the
Closing Date upon satisfaction of all of the conditions in Section 5.1 and when
it shall have been executed by each Credit Party and the Administrative Agent,
and the Administrative Agent shall have received copies hereof (telefaxed or
otherwise) which, when taken together, bear the signatures of each Lender, and
thereafter this Credit Agreement shall be binding upon and inure to the benefit
of each Credit Party, the Administrative Agent and each Lender (including the
Issuing Lender(s) and the Swingline Lender) and their respective successors and
assigns.

 

(b) The term of this Credit Agreement shall be until the Credit Party
Obligations are Fully Satisfied.

 

11.14 Confidentiality.

 

The Administrative Agent and each Lender (each, a “Lending Party”) agrees to
keep confidential (and to use reasonable efforts to cause their respective
officers, directors, employees, agents and representatives to keep confidential)
any information, materials and documents furnished or made available to it by or
on behalf of the Credit Parties pursuant to this Credit Agreement; provided that
nothing herein shall prevent any Lending Party from disclosing such information
(a) to any other Lending Party or any Affiliate of any Lending Party, or any
officer, director, employee, agent, or advisor of any Lending Party or Affiliate
of any Lending Party or to any other Person if reasonably incidental to the
administration of the Credit Facility, in each case, on a need to know basis in
accordance with customary banking practices and who receive such information
having been made aware of the restrictions of this Section 11.14, (b) as
required by any law, rule, or regulation, (c) upon the order of any court or
administrative agency, (d) upon the request or demand of any regulatory agency
or authority, (e) that is or becomes available to the public or that is or
becomes available to any Lending Party other than as a result of a disclosure by
any Lending Party prohibited by this Credit Agreement, (f) in connection with
any litigation to which such Lending Party or any of its Affiliates may be a
party, (g) to the extent necessary in connection with the exercise of any remedy
under this Credit Agreement or

 

115



--------------------------------------------------------------------------------

any other Credit Document, (h) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender, (i) to any direct
or indirect contractual counterparty in swap agreements or such contractual
counterparty’s professional advisor (so long as such contractual counterparty or
professional advisor to such contractual counterparty (i) has been approved in
writing by the Borrower and (ii) agrees in a writing enforceable by the Borrower
to be bound by the provisions of this Section 11.14) and (j) subject to
provisions substantially similar to those contained in this Section 11.14, to
any actual or proposed participant or assignee; provided, however, that with
respect to clauses (b), (c), (d), (f) and (h), the Administrative Agent or such
Lender shall, to the extent practicable, use reasonable efforts to give notice
to the Borrower of the release of such information.

 

11.15 Source of Funds.

 

Each of the Lenders hereby represents and warrants to the Borrower that at least
one of the following statements is an accurate representation as to the source
of funds to be used by such Lender in connection with the financing hereunder:

 

(a) no part of such funds constitutes assets allocated to any separate account
maintained by such Lender in which any employee benefit plan (or its related
trust) has any interest;

 

(b) to the extent that any part of such funds constitutes assets allocated to
any separate account maintained by such Lender, such Lender has disclosed to the
Borrower the name of each employee benefit plan whose assets in such account
exceed 10% of the total assets of such account as of the date of such purchase
(and, for purposes of this clause (b), all employee benefit plans maintained by
the same employer or employee organization are deemed to be a single plan);

 

(c) to the extent that any part of such funds constitutes assets of an insurance
company’s general account, such insurance company has complied with all of the
requirements of the regulations issued under Section 401(c)(1)(A) of ERISA such
that the assets of such general account do not constitute assets of an employee
benefit plan;

 

(d) such funds constitute assets of one or more specific benefit plans which
such Lender has identified in writing to the Borrower; or

 

(e) such funds do not constitute assets of an employee benefit plan under
Section 3(3) of ERISA or Section 4975 of the Code pursuant to Labor Regulation
2510.3-101.

 

As used in this Section 11.15, the terms “employee benefit plan” and “separate
account” shall have the respective meanings assigned to such terms in Section 3
of ERISA.

 

116



--------------------------------------------------------------------------------

11.16 Regulation D.

 

Each of the Lenders hereby represents and warrants to the Borrower that it is a
commercial lender, other financial institution or other “accredited” investor
(as defined in SEC Regulation D) which makes or acquires loans on the ordinary
course of business and that it will make or acquire Loans for its own account in
the ordinary course of business.

 

11.17 Conflict.

 

To the extent that there is a conflict or inconsistency between any provision
hereof, on the one hand, and any provision of any Credit Document, on the other
hand, this Credit Agreement shall control.

 

11.18 USA PATRIOT Act Notice.

 

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act.

 

117



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

 

BORROWER:   AMN HEALTHCARE, INC.     By:  

/s/ David Dreyer

--------------------------------------------------------------------------------

    Name:  

David Dreyer

--------------------------------------------------------------------------------

    Title:  

Chief Accounting Officer and Chief Financial Officer

--------------------------------------------------------------------------------

PARENT:   AMN HEALTHCARE SERVICES, INC.     By:  

/s/ David Dreyer

--------------------------------------------------------------------------------

    Name:  

David Dreyer

--------------------------------------------------------------------------------

    Title:  

Chief Accounting Officer and Chief Financial Officer

--------------------------------------------------------------------------------

         

SUBSIDIARY

GUARANTORS:

  AMN SERVICES, INC. (formerly known as Worldview Healthcare, Inc.)     By:  

/s/ David Dreyer

--------------------------------------------------------------------------------

    Name:  

David Dreyer

--------------------------------------------------------------------------------

    Title:  

Chief Accounting Officer and Chief Financial Officer

--------------------------------------------------------------------------------

    O’GRADY-PEYTON INTERNATIONAL (USA), INC.     By:  

/s/ David Dreyer

--------------------------------------------------------------------------------

    Name:  

David Dreyer

--------------------------------------------------------------------------------

    Title:  

Chief Accounting Officer and Chief Financial Officer

--------------------------------------------------------------------------------

    INTERNATIONAL HEALTHCARE RECRUITERS, INC.     By:  

/s/ David Dreyer

--------------------------------------------------------------------------------

    Name:  

David Dreyer

--------------------------------------------------------------------------------

    Title:  

Chief Accounting Officer and Chief Financial Officer

--------------------------------------------------------------------------------

    AMN STAFFING SERVICES, INC.     By:  

/s/ David Dreyer

--------------------------------------------------------------------------------

    Name:  

David Dreyer

--------------------------------------------------------------------------------

    Title:  

Chief Accounting Officer and Chief Financial Officer

--------------------------------------------------------------------------------

 

118



--------------------------------------------------------------------------------

    THE MHA GROUP, INC.     By:  

/s/ David Dreyer

--------------------------------------------------------------------------------

    Name:  

David Dreyer

--------------------------------------------------------------------------------

    Title:  

Chief Accounting Officer and Chief Financial Officer

--------------------------------------------------------------------------------

    MERRITT, HAWKINS & ASSOCIATES     By:  

/s/ David Dreyer

--------------------------------------------------------------------------------

    Name:  

David Dreyer

--------------------------------------------------------------------------------

    Title:  

Chief Accounting Officer and Chief Financial Officer

--------------------------------------------------------------------------------

    MED TRAVELERS, INC.     By:  

/s/ David Dreyer

--------------------------------------------------------------------------------

    Name:  

David Dreyer

--------------------------------------------------------------------------------

    Title:  

Chief Accounting Officer and Chief Financial Officer

--------------------------------------------------------------------------------

    RN DEMAND, INC.     By:  

/s/ David Dreyer

--------------------------------------------------------------------------------

    Name:  

David Dreyer

--------------------------------------------------------------------------------

    Title:  

Chief Accounting Officer and Chief Financial Officer

--------------------------------------------------------------------------------

    STAFF CARE, INC.     By:  

/s/ David Dreyer

--------------------------------------------------------------------------------

    Name:  

David Dreyer

--------------------------------------------------------------------------------

    Title:  

Chief Accounting Officer and Chief Financial Officer

--------------------------------------------------------------------------------

    MHA ALLIED CONSULTING, INC.     By:  

/s/ David Dreyer

--------------------------------------------------------------------------------

    Name:  

David Dreyer

--------------------------------------------------------------------------------

    Title:  

Chief Accounting Officer and Chief Financial Officer

--------------------------------------------------------------------------------

 

[Signatures Continued]

 

119



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:   BANK OF AMERICA, N. A.,     in its capacity as
Administrative Agent     By:  

/s/ Charles Graber

--------------------------------------------------------------------------------

    Name:  

Charles Graber

    Title:  

Vice President

LENDERS:   BANK OF AMERICA, N. A.,     in its capacity as Lender, Issuing Lender
and Swingline Lender     By:  

/s/ Peter D. Griffith

--------------------------------------------------------------------------------

    Name:  

Peter D. Griffith

    Title:  

Senior Vice President

 

[Signatures Continued]

 

120